Exhibit 10.82

*Portions of this document marked [*] are requested to be treated
confidentially.

MM Equity No.             

OFFICE LEASE

THIS LEASE (this “Lease”) made as of February 14, 2011 (the “Effective Date”) by
and between CORNERSTONE COLONNADE LLC, a Delaware limited liability company
(“Landlord”), through its authorized agent, CORNERSTONE REAL ESTATE ADVISERS
LLC, a Delaware limited liability company, having an address at 180 Glastonbury
Boulevard, Suite 200, Glastonbury, Connecticut 06033, and SALIX PHARMACEUTICALS,
INC., a California corporation (“Tenant”), having its principal office at 1700
Perimeter Park Drive, Morrisville, North Carolina 27560-8404.

INDEX

 

Article    Title

1.

   Basic Provisions

2.

   Premises, Term and Existing Leases

3.

   Rent

4.

   Taxes and Operating Expenses

5.

   Delivery of Premises, Tenant’s Work, Alterations and Additions

6.

   Tenant’s Use, Restrictions and Compliance with Laws

7.

   Services

8.

   Insurance

9.

   Indemnification

10.

   Casualty Damage

11.

   Condemnation

12.

   Repair and Maintenance

13.

   Inspection of Premises

14.

   Surrender of Premises

15.

   Holding Over

16.

   Subletting and Assignment

17.

   Subordination, Non-Disturbance, Attornment and Mortgagee Protection

18.

   Estoppel Certificate

19.

   Defaults

20.

   Remedies of Landlord

21.

   Quiet Enjoyment

22.

   Accord and Satisfaction

23.

   Security Deposit

24.

   Brokerage Commission

25.

   Force Majeure

26.

   Parking

27.

   Hazardous Materials

28.

   Additional Rights Reserved by Landlord

29.

   Defined Terms

30.

   Miscellaneous Provisions

31.

   Termination Option

32.

   Tenant’s Communications Equipment



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Plan Showing Premises

Exhibit A-1

   Site Plan

Exhibit B

   Work Exhibit

Exhibit C

   Form of Sublease Consent

Exhibit D

   Building’s Rules and Regulations; Janitorial Specifications

Exhibit E

   Form of Escrow Agreement

Exhibit F

   Option to Extend Term

Exhibit G

   Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit H-1

   Form of John Hancock Life Insurance Company Lease Termination Agreement

Exhibit H-2

   Form of Mediclick, Inc. Lease Termination Agreement

Exhibit H-3

   Form of Wisdom & Wealth Solutions, Inc. Lease Termination Agreement

 

2



--------------------------------------------------------------------------------

ARTICLE 1.

BASIC PROVISIONS

 

A.   Tenant’s Trade Name:   Salix Pharmaceuticals B.   Tenant’s Address:   Prior
to occupancy:     1700 Perimeter Park Drive     Morrisville, North Carolina
27560-8404     Following occupancy:     8510 Colonnade Center Drive     Raleigh,
North Carolina 25615 C.   Office Building Name:   Colonnade II   Address:   8510
Colonnade Center Drive     Raleigh, North Carolina 25615 D.   Premises:   The
term “Premises” shall initially mean that certain currently undemised portion of
the Building measuring approximately 97,510 rentable square feet, shown and
designated on Exhibit A attached hereto as the “Original Premises.” As provided
in Article 2.B. below, the definition of “Premises” shall be expanded to include
the Hancock Premises, the Mediclick Premises and the W&W Premises (all as
defined in Article 2.B. below). E.   Landlord:   Cornerstone Colonnade LLC F.  
Landlord’s Address:   c/o Cornerstone Real Estate Advisers LLC     180
Glastonbury Boulevard, Suite 200     Glastonbury, Connecticut 06033 G.  
Building Manager/Address:   Spectrum Properties Management Company     150
Fayetteville Street, Suite 590     Raleigh, North Carolina 27601 H.  
Lease Commencement Date:   As the context shall require, the term “Lease
Commencement Date” shall mean the Original Premises Lease Commencement Date, the
Hancock Premises Lease Commencement Date, the Mediclick Premises Lease
Commencement Date or the W&W Premises Lease Commencement Date (each as defined
below).

 

3



--------------------------------------------------------------------------------

    The “Original Premises Lease Commencement Date” shall mean the Original
Premises Delivery Date (as defined in Article 5.A. below). The “Hancock Premises
Lease Commencement Date” shall mean the later to occur of (i) July 1, 2011 or
(ii) the day following the date on which Hancock (as defined in Article 2.B.
below) actually vacates and surrenders the entire Hancock Premises to Landlord
in accordance with the terms and conditions of the Hancock Lease Termination
Agreement (as defined in Article 2.B. below). The “Mediclick Premises Lease
Commencement Date” shall mean the later to occur of (a) July 1, 2011 or (ii) the
day following the date on which Mediclick (as defined in Article 2.B. below)
actually vacates and surrenders the entire Mediclick Premises to Landlord in
accordance with the terms and conditions of the Mediclick Lease Termination
Agreement (as defined in Article 2.B. below). The “W&W Premises Lease
Commencement Date” shall mean the later to occur of (x) July 1, 2011 or (y) the
day following the date on which W&W (as hereinafter defined) actually vacates
and surrenders the entire W&W Premises to Landlord in accordance with the terms
and conditions of the W&W Lease Termination Agreement. I.   Expiration Date:  
April 14, 2023. J.   Security Deposit:   $[*] subject to reduction as provided
in Article 23 of this Lease. K.   Monthly Base Rent:  

 

Time Period

 

Monthly Base Rent

[*]

  $0.00

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

[*]

  [*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

L.   Tenant’s Pro Rata Share:   [*]% M.   Normal Business Hours of the Building:
    Monday through Friday: 7:00 a.m. to 7:00 p.m.     Saturday: 8:00 a.m. to
1:00 p.m. (upon request)     Sunday: None     (Excepting local and national
holidays) N.   Use:   General office use, and for no other purpose. O.  
Brokers:   Spectrum Properties on behalf of Landlord and Jones Lang LaSalle
Brokerage, Inc. on behalf of Tenant. P.   Parking:   3.3 parking spaces per
1,000 rentable square feet of the Premises, at no additional cost to Tenant,
subject to the terms and conditions of Article 26 of this Lease. Q.   Expense
Stop:   $[*] per rentable square foot of the Premises, subject to the terms and
conditions of Article 4 of this Lease. R.   Rent Commencement Date:   September
15, 2011, subject to Force Majeure (which shall extend the Rent Commencement
Date and Expiration Date by the number of days that Tenant is unable to perform
Tenant’s Work as a result of such Force Majeure event and the dates set forth in
the schedule of Monthly Base Rent above shall be adjusted accordingly).

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The capitalized terms, and the
terms defined in Article 29, shall have the meanings set forth herein or therein
(unless otherwise modified in the Lease) when used as capitalized terms in other
provisions of the Lease.

Landlord and Tenant hereby agree that the Premises contain the number of square
feet specified in Article 1 above.

ARTICLE 2.

PREMISES, TERM AND EXISTING LEASES

A. Premises and Term. Subject to the terms and conditions set forth herein,
Landlord hereby leases and demises to Tenant and Tenant hereby takes and leases
from Landlord the Premises for a term (“Term”) commencing on the Original
Premises Lease Commencement Date and ending on the Expiration Date set forth in
Article 1, unless sooner terminated as provided herein. Tenant shall be
permitted to extend the original Term hereof in accordance with the provisions
of Exhibit F attached hereto.

Notwithstanding anything contained herein to the contrary, (1) the term
“Premises” shall be deemed to include (a) all corridors and hallways within the
Building, (b) the Building lobby and (c) the Building atrium and (2) Tenant
shall not be entitled to occupy any portion of the Premises for the conduct of
business prior to August 15, 2011.

Tenant shall have the right to use exterior areas adjacent to the Building and
owned by Landlord, as shown on Exhibit A-1 attached hereto, for outside events,
at Tenant’s sole cost, expense and risk, and otherwise subject to all of the
terms and conditions of this Lease, provided that Tenant does not violate any of
the terms of a certain Declaration of Easements, Covenants and Restrictions for
the Colonnade dated September 29, 2006, as amended (the “Declaration”), a copy
of which has been delivered to Tenant, receipt of which is hereby acknowledged.

B. Existing Leases.

(i) General Background. The parties acknowledge and agree that, as of the
Effective Date, the Building is encumbered by the following leases: (i) a
certain Office Lease by and between Landlord and John Hancock Life Insurance
Company, a Massachusetts corporation (“Hancock”), dated July 3, 2008, demising
approximately 11,498 rentable square feet of space on the first (1st) floor of
the Building, shown and designated on Exhibit A attached hereto as the “Hancock
Premises”; (ii) a certain Office Lease by and between Landlord and Mediclick,
Inc., a North Carolina corporation (“Mediclick”), dated February 11, 2010,
demising approximately 16,020 rentable square feet of space on the second
(2nd) floor of the Building, shown and designated on Exhibit A attached hereto
as the “Mediclick Premises”; and (iii) a certain Office Lease by and between
Landlord and Wisdom & Wealth Solutions, Inc., a North Carolina corporation
(“W&W”), dated June 30, 2010, demising approximately 1,898 rentable square feet
of space on the first (1st) floor of the Building, shown and designated on
Exhibit A attached hereto as the “W&W Premises.” Hancock, Mediclick and W&W are
hereinafter collectively referred to as the “Existing Tenants,” and each is
referred to as an “Existing

 

6



--------------------------------------------------------------------------------

Tenant.” The leases pursuant to which the Hancock Premises, the Mediclick
Premises and the W&W Premises are demised are hereinafter collectively referred
to as the “Existing Leases,” and each is referred to as an “Existing Lease.” The
Hancock Premises, Mediclick Premises and W&W Premises are hereinafter
collectively referred to as the “Additional Premises.”

(ii) Termination of Existing Leases. Reference is hereby made to certain lease
termination agreements (collectively, the “Lease Termination Agreements”), the
forms of which are attached hereto as Exhibit H-1 (the “Hancock Lease
Termination Agreement”), Exhibit H-2 (the “Mediclick Lease Termination
Agreement”) and Exhibit H-3 (the “W&W Lease Termination Agreement”). The
Termination Agreements provided, inter alia, that each Existing Tenant shall
surrender and vacate its Additional Premises on or prior to June 30, 2011(the
“Anticipated Termination Date”). Upon the vacating by each Existing Tenant of
its respective portion of the Additional Premises, such portion of the
Additional Premises shall be delivered to Tenant in “as is,” “where is”
condition, “with all faults,” on the day following the date on which the
applicable Existing Tenant vacates and surrenders such premises, and such
portion of the Additional Premises shall then become part of the Premises
demised under this Lease. Notwithstanding anything contained herein to the
contrary, if any Existing Tenant fails to vacate its Additional Premises by the
Anticipated Termination Date, then Landlord shall use commercially reasonable
efforts to dispossess said Existing Tenant from the occupied portion or portions
of the Additional Premises by way of a summary ejectment proceeding under North
Carolina law, including any appeals. The foregoing shall not be deemed to
preclude Tenant from pursuing, at its own cost and expense, Tenant’s own
independent claims, remedies or actions against any Existing Tenant still in
possession of its premises on and after the Anticipated Termination Date,
provided that any such pursuit by Tenant does not interfere with any summary
ejectment proceeding(s) then being prosecuted by Landlord. Landlord shall be
responsible for all costs incurred by Landlord in connection with the summary
ejectment proceedings relating to the dispossession of any Existing Tenant from
the Additional Premises. In the event Landlord collects any sums from any
Existing Tenant attributable to the period from and after July 1, 2011, such
sums shall be allocated and disbursed in the following priority until said sums
are exhausted: first, to Landlord in an amount equal to all rent (including
holdover rent), and other charges, costs and expenses relating to the lease of
such Existing Tenant for the period beginning July 1, 2011, through
September 14, 2011; second, to Tenant in an amount equal to $[*] per rentable
square foot per annum with respect to the subject Additional Premises, pro-rated
on a daily basis, for the period beginning September 15, 2011, through the date
Tenant obtains possession of such Additional Premises; third, any remaining
balance to Landlord. The parties expressly acknowledge and agree that Landlord
shall have no obligation to pay any early termination fees in respect of the
Existing Leases, except as otherwise provided in Section 3(a) of Exhibit B
attached hereto.

(iii) Limitations and Indemnity. Tenant acknowledges and agrees that
(a) notwithstanding Landlord’s agreements contained in subsection (ii) above,
Landlord shall have no liability whatsoever to Tenant for its failure to
dispossess any Existing

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

Tenant and Tenant shall have no claim, action or remedy against Landlord for
such failure including, but not limited to, any rent abatement or termination
right hereunder and (b) in no event shall Tenant’s presence in the Building
prior to the Anticipated Termination Date interfere with the use and occupancy
of any Existing Tenant as permitted under the Existing Leases, with Landlord
hereby reserving the right to impose reasonable restrictions on Tenant’s
performance of Tenant’s Work ( as hereinafter defined) to assure the same.
Tenant hereby agrees to indemnify and hold Landlord harmless from and against
any and all liabilities, fees, penalties, claims, demands, judgments, damages
and actions arising from or in any way related to (A) Landlord’s efforts to
obtain free and clear possession of the Additional Premises from the Existing
Tenants as provided in subsection (ii) above (excepting, however, that Landlord
shall be responsible for all costs incurred by Landlord in connection with such
proceedings relating to the dispossession of any Existing Tenant from the
Additional Premises as set forth in subsection (ii) above), (B) Tenant’s
interference with the quiet enjoyment or other use and occupancy of any
Additional Premises by any Existing Tenant prior to the Anticipated Termination
Date, (C) any interaction or dealings between Tenant and any of the Existing
Tenants arising out of or in connection with this Lease, or (D) Tenant’s pursuit
of its own independent claims, remedies or actions against any Existing Tenant
still in possession of its premises after the Anticipated Termination Date.
Tenant’s foregoing indemnification obligations shall specifically exclude any
matter exclusively arising out of the landlord-tenant relationship between
Landlord and any Existing Tenant that pre-dates and is unrelated to this Lease.

C. Escrow Agreement. This Lease shall be subject to the terms and conditions of
that certain Escrow Agreement, dated as of the Effective Date, a copy of which
is attached hereto as Exhibit E.

ARTICLE 3.

RENT

A. Monthly Base Rent. Except as otherwise provided in Article 3.E. below, Tenant
shall pay Monthly Base Rent in advance on or before the first (1st) day of each
month of the Term without demand, setoff or deduction except as otherwise
expressly set forth in this Lease. If the Term shall commence or end on a day
other than the first (1st) day of a month, the Monthly Base Rent for the first
(1st) or last partial month, as the case may be, shall be prorated on a per diem
basis.

B. Additional Rent. All costs and expenses, other than Monthly Base Rent, which
Tenant assumes or agrees to pay and any other sum payable by Tenant pursuant to
this Lease, including, without limitation, Tenant’s Pro Rata Share of Taxes and
Operating Expenses, shall be deemed Additional Rent.

C. Rent. Monthly Base Rent, Additional Rent, and any other amounts of every
nature which Tenant is or becomes obligated to pay Landlord under this Lease are
herein referred to collectively as “Rent,” and all remedies applicable to the
nonpayment of Rent shall be applicable thereto. Landlord may apply payments
received from Tenant to any obligations of Tenant then accrued, without regard
to such obligations as may be designated by Tenant.

 

8



--------------------------------------------------------------------------------

D. Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to Landlord without offset, deduction, credit or the like, at the
Building Manager’s address listed in Article 1, or to such other person and/or
address as Landlord may designate in writing. In the event Tenant fails to pay
Rent due under this Lease within ten (10) business days of the due date of said
Rent, Tenant shall pay to Landlord a late charge of [*] percent ([*]%) of the
amount overdue. Any Rent not paid when due shall also bear interest at the
Default Rate. This provision shall in no way be construed to modify Tenant’s
obligation to pay Rent on or before the first (1st) day of the month.
Notwithstanding the foregoing, Landlord agrees to provide one (1) written notice
per calendar year containing an additional five (5) day grace period prior to
assessing the late charge set forth above.

E. Abatement of Monthly Base Rent. The rent schedule set forth in Article 1.K.
above reflects that, provided no event of default has occurred or is then
occurring under this Lease (beyond any and all applicable notice and cure
periods), Tenant shall be entitled to (i) a full abatement of Monthly Base Rent
for the first (1st) [*] ([*]) full months of the Lease Term (such [*]
([*])-month period being referred to herein as the “Full Base Rent Abatement
Period”), it being agreed that, but for the abatement provided herein, Tenant
would be obligated to pay Monthly Base Rent for the first (1st) [*] ([*]) full
months of the Lease Term at the per annum rate of $[*] per rentable square foot
of the Premises, (ii) a [*] percent ([*]%) abatement of Monthly Base Rent for
Lease Months [*] through [*], it being agreed that, but for the abatement
provided herein, Tenant would be obligated to pay additional Monthly Base Rent
for Lease Months [*] through [*] at the per annum rate of $[*] per rentable
square foot of the Premises, (iii) a [*] percent ([*]%) abatement of Monthly
Base Rent for Lease Months [*] through [*], it being agreed that, but for the
abatement provided herein, Tenant would be obligated to pay Monthly Base Rent
for Lease Months [*] through [*] at the per annum rate of $[*] per rentable
square foot of the Premises, and (iv) a [*] percent ([*]%) abatement of Monthly
Base Rent for Lease Months [*] through [*], it being agreed that, but for the
abatement provided herein, Tenant would be obligated to pay Monthly Base Rent
for Lease Months [*] through [*] at the per annum rate of $[*] per rentable
square foot of the Premises.

F. Inducement Recapture Provision. Any agreement for free or abated Monthly Base
Rent or other charges, or for the giving or paying by Landlord to or for Tenant
of any cash or other bonus, inducement or consideration for Tenant’s entering
into this Lease, all of which concessions are hereinafter referred to as
“Inducement Provisions,” shall be deemed conditioned upon Tenant’s full and
faithful performance of all of the terms, conditions and covenants of this
Lease. Upon default by Tenant under this Lease (after the expiration of any
notice, grace or cure period) and the exercise of any remedy by Landlord set
forth in Article 20 hereof, any such Inducement Provision shall automatically be
deemed deleted from this Lease and of no further force or effect, and any Rent,
other charge, bonus, inducement or consideration theretofore abated, given or
paid by Landlord under such an Inducement Provision shall be immediately due and
payable by Tenant to Landlord, notwithstanding any subsequent cure of said
default by Tenant, on a pro-rated basis, in an amount equal to the product of
all Rent, other

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

charge, bonus, inducement or consideration theretofore abated multiplied by a
fraction, the numerator of which is the number of months remaining in the Term
and the denominator of which is 139. The acceptance by Landlord of Rent or the
cure of the default which initiated the operation of this Article 3.F. shall not
be deemed a waiver by Landlord of the provisions of this Article 3.F. unless
specifically so stated in writing by Landlord at the time of such acceptance.

ARTICLE 4.

TAXES AND OPERATING EXPENSES

A. Payment of Taxes and Operating Expenses. Commencing September 1, 2012, and
for each Lease Year, or portion thereof, thereafter during the Term (each such
Lease Year, or portion thereof, hereinafter being referred to as a “Comparison
Year”), Tenant shall pay Landlord an amount equal to Tenant’s Pro Rata Share of
increases in Operating Expenses and Taxes over the Expense Stop (collectively,
the “Escalation Increase”). Commencing with the first (1st) month of the first
(1st) Comparison Year and on the first (1st) day of each month thereafter during
the original Term or any extension thereof, Tenant shall pay Escalation
Increases to Landlord, as Additional Rent due concurrently with Monthly Base
Rent, in installments equal to one-twelfth (1/12) of Landlord’s estimate (as
determined by Landlord in its reasonable discretion) of any projected Escalation
Increase for the particular Comparison Year (the “Estimated Escalation
Increase”). A final adjustment (“Escalation Reconciliation”) shall be made by
Landlord and Tenant as soon as practicable following the end of each Comparison
Year. In computing the Estimated Escalation Increase for any particular
Comparison Year, Landlord shall take into account any prior increases in
Tenant’s Pro Rata Share of Taxes and Operating Expenses. If any Estimated
Escalation Increase is less than the Estimated Escalation Increase for the
immediately preceding Comparison Year, the payments to be paid by Tenant for the
new Comparison Year attributable to said Estimated Escalation Increase shall be
decreased accordingly; provided, however, in no event will the Rent paid by
Tenant hereunder ever be less than the Monthly Base Rent.

B. Escalation Reconciliation. As soon as practicable following the end of each
Comparison Year with good faith efforts to provide such statement within one
hundred twenty (120) days after the last day of such Comparison Year, Landlord
shall submit to Tenant a statement setting forth the actual Escalation Increase
for the Comparison Year which was just completed and the Estimated Escalation
Increase for the current Comparison Year (the “Escalation Statement”). In the
event that Landlord does not provide Tenant a statement within three hundred
sixty-five (365) days after the last day of such Comparison Year, then the
Estimated Escalation Increase shall be eliminated until the next Comparison Year
Statement. To the extent that the actual Escalation Increase exceeds the
Estimated Escalation Increase paid by Tenant for the Comparison Year just
completed, Tenant shall pay Landlord the difference, in cash within thirty
(30) days following receipt by Tenant from Landlord of the Escalation Statement.
If the actual Escalation Increase for the Comparison Year just completed is less
than the Estimated Escalation Increase paid by Tenant for such year, then Tenant
shall receive a credit on future Rent owing under this Lease (or cash, if there
is no future Rent owing hereunder). Until Tenant receives the Escalation
Statement, Tenant’s Estimated Escalation Increases for the new Comparison Year
shall continue to be paid at the rate being paid for the particular Comparison
Year just completed. Tenant shall commence payment to Landlord of the Estimated
Escalation Increase for the then current Comparison Year, beginning on the first
(1st) day of the month following the month in which Tenant receives the
applicable Escalation Statement.

 

10



--------------------------------------------------------------------------------

C. Intentionally deleted.

D. Disputes Over Taxes or Operating Expenses. If Tenant disputes the amount of
an Estimated Escalation Increase or an actual Escalation Increase, Tenant shall
give Landlord written notice of such dispute in accordance with the time periods
set forth herein. Tenant shall not be entitled to audit the foregoing amounts if
Tenant is then in default hereunder. Said audit will be conducted at Tenant’s
expense by a certified public accountant or reputable lease auditing firm paid
on an hourly or flat fee basis, unrelated to actual savings identified. Tenant
shall only be permitted to conduct such a review during regular business hours
at the office where the books and records of the Building are kept, after Tenant
gives Landlord twenty (20) business days prior written notice, and no more than
once in any twelve (12) month period. If such review discloses that the charges
actually incurred by Landlord are less than those used by Landlord in
calculating Escalation Increases on a cumulative basis, then Landlord shall
reimburse Tenant for the amount Tenant paid in excess of Tenant’s actual
Escalation Increases. If any such review discloses that the charges for
Operating Expenses or Taxes for the Building used by Landlord in calculating the
Escalation Increases exceeds the actual charges for Operating Expenses and Taxes
for the Building (the “Actual Expenses”) by [*] percent [*] or more of the
Actual Expenses for such Comparison Year, then Landlord shall pay the reasonable
costs of such review and shall credit Tenant any overcharge. If Tenant does not
review Landlord’s records within three hundred sixty-five (365) days after
receipt of the Escalation Statement, Tenant shall have no further right to
review Landlord’s records for the applicable period. No subtenant shall have the
right to conduct an audit and no assignee shall conduct an audit for any period
during which such assignee was not in possession of the Premises.

In the event Tenant elects to exercise its audit rights hereunder, Tenant shall
nevertheless timely pay Landlord the amount of the prior year’s Escalation
Reconciliation and continue to pay Estimated Escalation Increases as set forth
in the then applicable Escalation Statement until the parties have agreed as to
the appropriate adjustment. Landlord’s delay in submitting any Escalation
Statement for any Comparison Year shall not affect the provisions of this
Article, nor constitute a waiver of Landlord’s rights as set forth herein for
said Comparison Year or any subsequent Comparison Year during the Term or any
extension thereof.

E. Building as Part of Multi-Building Development. If the Building is a part of
a multi-building development, those Operating Expenses and Taxes attributable to
such development as a whole (and not attributable solely to any individual
building therein) shall be allocated to the Building and to the other buildings
within such development on an equitable basis.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

F. Personal Property Taxes. Tenant shall pay, prior to delinquency, all taxes
assessed against or levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant located in the Premises and any excise, sales
or use taxes related to Tenant’s business. In the event any or all of Tenant’s
trade fixtures, furnishings, equipment and other personal property shall be
assessed and taxed with property of Landlord, or if the cost or value of any
leasehold improvements in the Premises exceeds the cost or value of a
Building-standard build out and, as a result, real property taxes for the
Building are increased, Tenant shall pay to Landlord its share of such taxes
within ten (10) days after delivery to Tenant by Landlord of a statement in
writing setting forth the amount of such taxes applicable to Tenant’s property
or above-standard improvements. Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 4 shall not be included in the computation of “Taxes.”

G. Cumulative Cap on Operating Expenses. Notwithstanding anything set forth
herein to the contrary, beginning with the first (1st) Comparison Year, for the
purpose of determining Tenant’s Pro Rata Share of Operating Expenses, the
Operating Expenses for the Building shall not be deemed to have increased in any
Comparison Year by more than [*] percent ([*]%) of actual Operating Expenses for
the immediately preceding Comparison Year, on a cumulative basis (i.e., to the
extent that any portion of the cap is unused in a particular Comparison Year,
such unused portion, together with any unused portions from prior Comparison
Years shall be carried forward and added to the [*]% cap in the following
Comparison Year), exclusive of Excluded Items. The term “Excluded Items” means
(i) costs to remove snow and ice, (ii) utility costs, (iii) insurance premiums,
(iv) taxes, (v) security costs and (vi) any Operating Costs that relate to work,
maintenance or services specifically requested by Tenant and deemed, on a
commercially reasonable basis, to be non-Building-standard. The aforesaid
Excluded Items shall be deducted before the cap is applied to the determination
of Tenant’s Pro Rata Share of Escalation Increases for Operating Expenses and
Tenant shall pay its actual Pro Rata Share of Escalation Increases for Operating
Expenses for each Comparison Year for all such Excluded Items.

ARTICLE 5.

DELIVERY OF PREMISES, TENANT’S WORK, ALTERATIONS AND ADDITIONS

A. Delivery of the Original Premises. As soon as practicable following the
Effective Date (subject to force majeure delays and delays, if any, caused by
Tenant), Landlord shall deliver to Tenant, in Base Building Condition (as
hereinafter defined), the Original Premises. As used herein, the term “Base
Building Condition” shall mean the condition described in Exhibit B-1 attached
hereto. The date on which Landlord delivers the Original Premises to Tenant in
Base Building Condition shall be referred to herein as the “Original Premises
Delivery Date.”

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

B. Acceptance of the Additional Premises. On the Hancock Premises Lease
Commencement Date, the Mediclick Premises Lease Commencement Date and the W&W
Premises Lease Commencement Date, as applicable, the applicable portion of the
Additional Premises shall be taken and accepted by Tenant in their then “as is,”
“where is” condition, with no obligation on the part of Landlord to make any
improvements thereto and perform any work therein.

C. Tenant’s Work. Following the Original Premises Lease Commencement Date,
Tenant, at its sole cost and expense (subject to the Allowance and the
Additional Allowance, both as defined in Exhibit B attached hereto), shall be
permitted to construct certain initial improvements in and to the Original
Premises in accordance with the terms and conditions of Exhibit B attached
hereto (“Tenant’s Original Premises Work”). Following the Hancock Premises Lease
Commencement Date, the Mediclick Premises Lease Commencement Date or the W&W
Premises Lease Commencement Date, as applicable, Tenant, at its sole cost and
expense (subject to the Allowance and the Additional Allowance), shall be
permitted to construct certain improvements in and to the Hancock Premises, the
Mediclick Premises or the W&W Premises, as applicable, in accordance with the
terms and conditions of Exhibit B attached hereto. All improvements and other
work constructed or performed by Tenant under Exhibit B attached hereto shall be
collectively referred to herein as “Tenant’s Work.” Notwithstanding that certain
of the foregoing activities may occur prior to the Rent Commencement Date,
Tenant agrees that all of Tenant’s obligations provided for in this Lease shall
apply from and after the Original Premises Lease Commencement Date.

D. Alterations. Except as provided in Article 5.C. above, Tenant shall make no
alterations or additions to the Premises (“Alterations”) without the prior
written consent of Landlord, which consent may be withheld in Landlord’s
reasonable discretion. Notwithstanding the foregoing, Tenant shall be permitted
to make Alterations that do not exceed $[*], in the aggregate, provided such
Alterations are interior in nature and do not affect or impact the exterior,
structure of or systems (including, without limitation, life safety systems)
serving any portion of the Building. In all events, Alterations may only be
performed (i) by contractors or mechanics approved by Landlord in writing (which
approval shall not be unreasonably withheld, conditioned or delayed) and
(ii) upon the approval by Landlord in writing of fully detailed and dimensioned
plans and specifications pertaining to the Alterations in question, to be
prepared and submitted by Tenant, at its sole cost and expense, which approval
shall not be unreasonably withheld, conditioned or delayed. Tenant shall, at its
sole cost and expense, obtain all necessary approvals and permits pertaining to
any Alterations approved by Landlord. Tenant hereby indemnifies, defends and
agrees to hold Landlord free and harmless from all liens and claims of lien, and
all other liability, claims and demands arising out of any work done or material
supplied to the Premises by or at the request of Tenant in connection with any
Alterations. If permitted Alterations are made, they shall be made at Tenant’s
sole cost and expense and shall be and become the property of Landlord, except
that Landlord may, by written notice to Tenant given at the time of approval of
such Alterations, require Tenant, at Tenant’s expense, to remove all partitions,
counters, railings and other Alterations installed by Tenant, and to repair any
damages to the

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

Premises caused by such removal. Any and all costs attributable to or related to
the applicable building codes of the city in which the Building is located (or
any other authority having jurisdiction over the Building) arising from Tenant’s
plans, specifications, improvements, alterations or otherwise shall be paid by
Tenant at its sole cost and expense. With regard to repairs, Alterations or any
other work arising from or related to this Article 5.D., Landlord shall be
entitled to receive an administrative/supervision fee not to exceed [*] percent
([*]%) if smaller than $[*] and [*] percent ([*]%) above $[*] (which fee shall
vary depending upon whether or not Tenant orders the work directly from
Landlord) sufficient to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord’s
involvement with such work. The construction of Tenant’s Work shall be governed
by the terms and conditions of Exhibit B, and not the terms of this Article 5.D.

E. Liens. Tenant shall give Landlord at least ten (10) days prior written notice
(or such additional time as may be necessary under applicable laws) of the
commencement of any Tenant’s Work or subsequent Alterations, to afford Landlord
the opportunity to post and record notices of non-responsibility. Tenant will
not cause or permit any mechanic’s, materialman’s or similar liens or
encumbrances to be filed or exist against the Premises or the Building or
Tenant’s interest in this Lease in connection with work done under this Article
or in connection with any other work, and Tenant agrees to defend, indemnify and
hold harmless Landlord from and against any such lien or claim or action
thereon, together with costs of suit and reasonable attorneys’ fees incurred by
Landlord in connection with any such claim or action. Tenant shall remove any
such lien or encumbrance by bond or otherwise within twenty (20) days from the
date of their existence. If Tenant fails to do so, Landlord may, without being
responsible to investigate the validity or lawfulness of the lien, pay the
amount or take such other action as Landlord deems necessary to remove any such
lien or encumbrance or require that Tenant deposit with Landlord in cash and
lawful money of the United States, [*] percent ([*]%) of the amount of such
claim, which sum may be retained by Landlord until such claim shall have been
removed of record or until judgment shall have been rendered on such claim and
such judgment shall have become final, at which time Landlord shall have the
right to apply such deposit in discharge of the judgment on said claim and any
costs, including attorneys’ fees incurred by Landlord, and shall remit the
balance thereof to Tenant. The amounts so paid and costs incurred by Landlord
shall be deemed Additional Rent under this Lease and payable in full upon
demand.

F. Compliance with ADA. Landlord and Tenant agree that responsibility for
compliance with the Americans With Disabilities Act of 1990, as amended (the
“ADA”) shall be allocated as follows: (i) Landlord shall be responsible for
compliance with the provisions of Title III of the ADA for all Common Areas (as
hereinafter defined), including exterior and interior areas of the Building not
included within the Premises or the premises of other tenants; (ii) Landlord
shall be responsible for compliance with the provisions of Title III of the ADA
for any construction, renovations, alterations and repairs made within the
Premises if (a) such construction, renovations, alterations or repairs are made
by Landlord for the purpose of improving the Building generally and (b) the
plans and specifications therefor were prepared by Landlord’s architect or space
planner and

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

were not provided by Tenant’s architect or space planner; and (iii) Tenant shall
be responsible for compliance with the provisions of Title III of the ADA for
any construction, renovations, alterations and repairs made within the Premises
if such construction, renovations, alterations and repairs are made by Tenant,
its employees, agents or contractors, at the direction of Tenant or done
pursuant to plans and specifications prepared or provided by Tenant or Tenant’s
architect or space planner.

G. Touch-Up Allowance. Provided that Tenant (i) has not exercised the
Termination Option (as defined in Article 31 below) and (ii) is not then in
default hereunder (beyond any and all applicable notice and cure periods),
Landlord shall pay to Tenant, at the seventy-seventh (77th) Lease Month, a cash
allowance in the amount of $[*] per rentable square foot of the Premises for
Alterations (the “Touch-Up Allowance”).

H. Tenant’s Wiring and Fiber Optic Rights. As part of either Tenant’s Work or
subsequent Alterations, Tenant, at its sole cost and expense (subject to the
Allowance, the Additional Allowance or the Touch-Up Allowance, as the case may
be) but free of any charge by Landlord, shall be permitted to run wiring and
cabling throughout the Building’s chases and ducts and to run an eight (8) inch
sealed conduit from the Building to any adjacent office building in which Tenant
now or hereafter leases space, subject, in all events, to Landlord’s prior
written approval of the plans and specifications for such wiring and cabling,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall have the right to require Tenant to remove any such wiring and
cabling upon the expiration or earlier termination of this Lease, provided that
Landlord shall communicate such removal requirement in writing at the time of
Landlord’s approval of the wiring and cabling in question. If Landlord shall
require such removal, Tenant, at its sole cost and expense, shall restore the
affected areas of the Building to their original condition, reasonable wear and
tear excepted. Any wiring and cabling shall be installed, used, maintained,
repaired, replaced and removed (if applicable) by Tenant in accordance with
applicable law, including, without limitation, any permit requirements
thereunder.

I. Changes to Common Area Finishes. As part of either Tenant’s Work or
subsequent Alterations, Tenant, at its sole cost and expense (subject to the
Allowance, the Additional Allowance or the Touch-Up Allowance, as the case may
be), Tenant shall have the right to make certain changes to the finishes in the
Building’s Common Areas, provided that any such changes (i) are approved in
writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, (ii) are cosmetic (i.e., non-structural) in nature, it
being acknowledged and agreed that Landlord may, in its sole discretion,
withhold its approval with respect to any requested structural changes to the
Common Areas, and (iii) are made in accordance with applicable law, including,
without limitation, any permit requirements thereunder. Landlord shall have the
right to require Tenant to remove, at Tenant’s sole cost and expense, any such
changes to the Building’s Common Area finishes upon the expiration or earlier
termination of the Lease, provided that Landlord shall communicate such removal
requirement in writing at the time of Landlord’s approval of the changes in
question. If Landlord shall require such removal, Tenant, at its sole cost and
expense, shall restore the affected Common Areas to their original condition,
reasonable wear and tear excepted.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

ARTICLE 6.

TENANT’S USE, RESTRICTIONS AND COMPLIANCE WITH LAWS

A. Tenant’s Use. Tenant shall use the Premises for the purposes set forth in
Article 1, above, and for no other purpose whatsoever, subject to and in
compliance with all other provisions of this Lease, including without limitation
the Building’s Rules and Regulations attached as Exhibit D hereto. Tenant and
its invitees shall also have the non-exclusive right, along with other tenants
of the Building and others authorized by Landlord, to use the Common Areas
subject to such rules and regulations as Landlord may impose from time to time
in its sole discretion provided the same are enforced in a non-discriminatory
manner. Landlord makes no representation that the Premises are suitable for
Tenant’s purposes.

B. Tenant’s Restrictions. Tenant shall not at any time use or occupy, or suffer
or permit anyone to use or occupy, the Premises or do or permit anything to be
done in the Premises which: (i) causes or is liable to cause injury to persons,
to the Building or its equipment, facilities or systems; (ii) impairs the
character, reputation or appearance of the Building as a first class office
building; (iii) impairs the proper and economic maintenance, operation and
repair of the Building or its equipment, facilities or systems; (iv) would
invalidate or increase the cost of any fire and extended coverage insurance
policy covering the Building and/or the property located therein; or (v) violate
any provision of the Declaration. Tenant shall comply with all rules, orders,
regulations and requirements of any organization which sets out standards,
requirements or recommendations commonly referred to by major fire insurance
underwriters. Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charges for any such insurance policy assessed or increased
by reason of Tenant’s failure to comply with the provisions of this Article.

C. Tenant’s Compliance with Laws. Tenant shall, at Tenant’s sole cost and
expense, keep and maintain the Premises, its use thereof and its business in
compliance with all governmental laws, ordinances, rules and regulations now in
force or which may hereafter be in force or effect. Tenant shall comply with all
Laws relating to the Premises and Tenant’s use or occupancy thereof, including
without limitation, Laws requiring the Premises to be closed on Sundays or any
other days or hours and Laws in connection with the health, safety and building
codes, and any permit or license requirements.

ARTICLE 7.

SERVICES

A. Climate Control.

Landlord shall furnish heat or air conditioning to the Premises during Normal
Business Hours of the Building as set forth in Article 1, as required in
Landlord’s reasonable judgment for the comfortable use and occupancy of the
Premises. Provided that Tenant’s mechanical contractor correctly engineers the
Premises, Landlord’s

 

16



--------------------------------------------------------------------------------

provision of heat and air conditioning within the following ranges will be
deemed to satisfy the requirement for comfortable use and occupancy of the
Premises set forth in the preceding sentence:

 

Winter outdoor condition:   20 degrees F dry bulb, ASHRAE 99 percentile. Winter
indoor condition:   70 degrees F plus or minus 3 degrees. Summer outdoor
condition:   91 degrees F dry bulb, ASHRAE 1 percentile, 77 degrees F wet bulb,
ASHRAE 1 percentile. Summer indoor condition:   75 degrees F plus or minus 3
degrees 50 percent relative humidity plus or minus 10 percent.

The Building system is designed with flexible multiple zones. Landlord
acknowledges that Tenant will require that certain server areas in the Premises
have 24 hour HVAC service provided by supplemental cooling units supplied by
Tenant and that there will be no additional after hours HVAC charges for
operating these supplemental units. If Tenant requires heat or air conditioning
at time other than Normal Business Hours (“After Hours Services”), Landlord
shall use reasonable efforts to furnish such After Hours Services upon at least
twenty-four (24) hours advance notice by Tenant and Tenant shall pay [*] and [*]
Dollars ($[*]) per hour for such After Hours Services, except as otherwise set
forth above.

The performance by Landlord of its obligations under this Article is subject to
Tenant’s compliance with the terms of this Lease including any connected
electrical load established by Landlord. Tenant shall not use the Premises or
any part thereof in a manner exceeding the heating, ventilating or
air-conditioning (“HVAC”) design conditions (including any occupancy or
connected electrical load conditions), including the rearrangement of
partitioning which may interfere with the normal operation of the HVAC
equipment, or the use of computer or data processing machines or other machines
or equipment in excess of that normally required for a standard office use of
the Premises. If any such use requires changes in the HVAC or plumbing systems
or controls servicing the Premises or portions thereof in order to provide
comfortable occupancy, such changes shall be determined by Tenant and Landlord.

B. Elevator Service. Landlord, during Normal Business Hours of the Building,
shall furnish elevator service to Tenant to be used in common with others. At
least one (1) elevator shall remain in service during all other hours. Landlord
may designate a specific elevator for use as a service elevator.

C. Janitorial Services. Landlord shall provide janitorial and cleaning services
to the Premises, substantially as described in Exhibit D attached hereto. Tenant
shall pay to Landlord on demand the reasonable costs incurred by Landlord for
(i) any cleaning of the Premises in excess of the specifications in Exhibit D
for any reason, including, without limitation, cleaning required because of
(a) misuse or neglect on the part of Tenant or Tenant’s agents, contractors,
invitees, employees and customers, (b) the use of portions of the Premises for
special purposes requiring greater or more difficult cleaning work

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

than office areas, (c) interior glass partitions or unusual quantities of
interior glass surfaces, and (d) non-building standard materials or finishes
installed by Tenant or at its request; and (ii) removal from the Premises of any
refuse and rubbish of Tenant in excess of that ordinarily accumulated in general
office occupancy or at times other than Landlord’s standard cleaning times.

D. Water and Electricity. Landlord shall make available domestic water in
reasonable quantities to the Common Areas of the Building and cause electric
service sufficient for lighting the Premises and for the operation of Ordinary
Office Equipment. “Ordinary Office Equipment” shall mean office equipment wired
for one hundred twenty (120) volt electric service and rated and using less than
six (6) amperes or seven hundred fifty (750) watts of electric current or other
office equipment approved by Landlord in writing; such approval shall not be
unreasonably withheld. Landlord shall have the exclusive right to make any
replacement of lamps, fluorescent tubes and lamp ballasts in the Premises.
Landlord may adopt a system of relamping and ballast replacement periodically on
a group basis in accordance with good management practice. Tenant’s use of
electric energy or water in the Premises shall not at any time exceed the
capacity of any of the risers, piping, electrical conductors and other equipment
in or serving the Premises. In order to insure that such capacity is not
exceeded and to avert any possible adverse effect upon the Building’s electric
system, Tenant shall not, without Landlord’s prior written consent in each
instance, connect appliances or heavy duty equipment, other than Ordinary Office
Equipment, to the Building’s electric system or make any alteration or addition
to the Building’s electric system. Should Landlord grant its consent in writing,
which Landlord may refuse in its sole and absolute discretion, all additional
risers, piping and electrical conductors or other equipment therefor shall be
provided by Landlord and the cost thereof shall be paid by Tenant within ten
(10) days of Landlord’s demand therefor. As a condition to granting such
consent, Landlord may require Tenant to agree to an increase in Monthly Base
Rent to offset the expected cost to Landlord of such additional service, that
is, the cost of the additional electric energy to be made available to Tenant
based upon the estimated additional capacity of such additional risers, piping
and electrical conductors or other equipment. If Landlord and Tenant cannot
agree thereon, such cost shall be determined by an independent electrical
engineer, to be selected by Landlord and paid equally by both parties.

E. Building, Building Systems and Compliance with Laws. Landlord represents, as
of the date hereof, that (i) the Building is in good condition, (ii) all
Building systems are in good working order and (iii) Landlord has not received
any notice of a violation of Laws that remains uncured.

F. Interruptions. Landlord does not represent or warrant that any of the
services referred to above, or any other services which Landlord may supply,
will be free from interruption and Tenant acknowledges that any one or more of
such services may be suspended by reason of accident, repairs, inspections,
alterations or improvements necessary to be made, or by strikes or lockouts, or
by reason of operation of law, or causes beyond the reasonable control of
Landlord. Any interruption, reduction or discontinuance of service shall not
render Landlord liable to Tenant for damages (except as otherwise specifically
provided in this Lease) or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord shall however, exercise reasonable
diligence to restore any service so interrupted.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any essential services to be supplied by
Landlord under this Lease are interrupted, and such interruption has resulted
from an act or omission of Landlord and as a result of such cessation of
service, the Premises, or a material portion thereof, is rendered untenantable
(meaning that Tenant is unable to use or gain reasonable access to the Premises,
or such material portion thereof, in the normal course of its business) and
Tenant provides written notice of such interruption to Landlord, Tenant shall be
entitled to an abatement of a proportionate share of the Monthly Base Rent,
allocable to the affected material portion of the Premises commencing on the
third (3rd) consecutive business day of the interruption following the date on
which Tenant notifies Landlord of the cessation of such service, and ending on
the date such essential services are restored.

G. Intentionally Deleted.

H. Additional Installations. If any lights, machines or equipment (including but
not limited to computers) are used by Tenant in the Premises which materially
affect the temperature otherwise maintained by the air conditioning system, or
generate substantially more heat in the Premises than would be generated by the
building standard lights and Ordinary Office Equipment, Landlord shall have the
right to install any machinery and equipment which Landlord reasonably deems
necessary to restore temperature balance, including but not limited to
modifications to the standard air conditioning equipment, and the cost thereof,
including the cost of installation and any additional cost of operation and
maintenance occasioned thereby, shall be paid by Tenant to Landlord upon demand
by Landlord. Landlord shall not be liable under any circumstances for loss of or
injury to property, however occurring, through or in connection with or
incidental to failure to furnish any of the foregoing.

I. Access to Building. Tenant shall have access to the Building twenty-four
(24) hours per day, seven (7) days per week, three hundred sixty-five (365) days
per year, by means of an electric card access system. Upon initial occupancy,
Tenant will be entitled to one (1) access card per employee. Thereafter,
additional access cards may be obtained at the rate of Twenty Five and 00/100
Dollars ($25.00) per additional card.

ARTICLE 8.

INSURANCE

A. Required Insurance. Commencing on the earlier to occur of (a) the Lease
Commencement Date or (b) the date on which Tenant shall first have access to the
Premises (or any portion thereof) for the conduct of Tenant’s Work, Tenant, at
its own cost and expense, shall maintain insurance policies, with responsible
companies authorized to do business in the State of North Carolina and
satisfactory to Landlord, naming Landlord, Landlord’s Building Manager,
Cornerstone Real Estate Advisers LLC, Tenant and any mortgagee of Landlord, as
their respective interests may appear, including: (i) a policy of standard fire,
extended coverage and special extended coverage property insurance which shall
be primary on the lease improvements referenced in Article 5 and Tenant’s
property, including its goods, equipment and inventory, in an amount adequate to
cover their replacement cost, including a vandalism and malicious mischief
endorsement, and sprinkler leakage coverage; (ii) business interruption
insurance covering loss of income and extra expense for at least twelve (12)

 

19



--------------------------------------------------------------------------------

months covering the failure of Tenant’s telecommunications equipment and all
other perils, failures or interruptions customarily covered by commercial
insurance; (iii) commercial general liability insurance on an occurrence basis
with limits of liability in an amount not less than Two Million Dollars
($2,000,000.00) limit for each occurrence, and Four Million Dollars
($4,000,000.00) in the annual aggregate; limits may be satisfied by a
combination of general liability and umbrella liability policies. The commercial
general liability policy shall include contractual liability which includes the
provisions of Article 9 herein and (iv) Worker’s Compensation Coverage with
statutory limits as required by law.

On or before the earlier to occur of (x) the Lease Commencement Date or (y) the
date on which Tenant shall first have access to the Premises (or any portion
thereof) for the conduct of Tenant’s Work, Tenant shall furnish to Landlord and
its Building Manager, certificates of insurance evidencing the insurance
coverage set forth above, including naming Landlord, Cornerstone Real Estate
Advisers LLC and Landlord’s Building Manager as additional insureds. Renewal
certificates must be furnished to Landlord prior to the expiration date of such
insurance policies showing the above coverage to be in full force and effect.

The foregoing policy sets forth minimum limits of liability and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant under this Lease. All such insurance policies carried by Tenant shall be
with companies having a rating of not less than A-VIII in Best’s Insurance
Guide. All such policies shall be endorsed to agree that Tenant’s policy is
primary and that any insurance covered by Landlord is excess and not
contributing with any Tenant insurance requirement hereunder. Tenant agrees that
if Tenant does not take out and maintain such insurance or furnish Landlord with
renewals or binders, Landlord may (but shall not be required to) procure said
insurance on Tenant’s behalf and charge Tenant the cost thereof, which amount
shall be payable by Tenant upon demand with interest from the date such sums are
extended. All such insurance shall provide that it cannot be canceled except
upon thirty (30) days prior written notice to Tenant who will then be
responsible to notify Landlord and Landlord’s Building Manager. Tenant shall
comply with all rules and directives of any insurance board, company or agency
determining rates of hazard coverage for the Premises, including but not limited
to the installation of any equipment and/or the correction of any condition
necessary to prevent any increase in such rates.

B. Landlord’s Insurance. Landlord shall maintain, during the Term of this Lease,
All Risk property damage and commercial general liability insurance covering the
Building and Common Areas. The All Risk property damage insurance policy shall
cover all structures and improvements for full replacement value, with
replacement cost endorsement, above foundation walls. The commercial general
liability insurance shall insure against claims for bodily injury and property
damage occurring in or about the Common Areas of the Building. Such insurance
may be included in blanket policies carried by Landlord so long as such blanket
policies do not reduce the amount of insurance available to pay any claim with
respect to the Building.

C. Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord
nor Tenant will have any claim against the other for any loss, damage or injury
which is covered by insurance carried by either party and for which recovery
from such insurer is made, notwithstanding the negligence of either party in
causing the loss, and

 

20



--------------------------------------------------------------------------------

each agree to have their respective insurers issuing the insurance described in
this Article 8 waive any rights of subrogation that such companies may have
against the other party. This release shall be valid only if the insurance
policy in question permits waiver of subrogation or if the insurer agrees in
writing that such waiver of subrogation will not affect coverage under said
policy. Each party agrees to use commercially reasonable efforts to obtain such
an agreement from its insurer if the policy does not expressly permit a waiver
of subrogation.

D. Waiver of Claims. Except for claims arising from Landlord’s willful
misconduct or negligence that are not covered by Tenant’s insurance required
hereunder, Tenant waives all claims against Landlord for injury or death to
persons, damage to property or to any other interest of Tenant sustained by
Tenant or any party claiming, through Tenant resulting from: (i) any occurrence
in or upon the Premises, (ii) leaking of roofs, bursting, stoppage or leaking of
water, gas, sewer or steam pipes or equipment, including sprinklers, (iii) wind,
rain, snow, ice, flooding, freezing, fire, explosion, earthquake, excessive heat
or cold, or other casualty, (iv) the Building, Premises, or the operating and
mechanical systems or equipment of the Building, being defective, or failing,
and (v) vandalism, malicious mischief, theft or other acts or omissions of any
other parties including, without limitation, other tenants, contractors and
invitees at the Building. Tenant agrees that Tenant’s property loss risks shall
be borne by its insurance, and Tenant agrees to look solely to and seek recovery
only from its insurance carriers in the event of such losses. For purposes
hereof, any deductible amount shall be treated as though it were recoverable
under such policies. In no event will Landlord be responsible for any
consequential damages incurred by Tenant, including but not limited to, lost
profits or interruption of business as a result of any alleged default by
Landlord hereunder.

ARTICLE 9.

INDEMNIFICATION

A. Tenant Indemnity of Landlord. Tenant shall defend, indemnify and hold
harmless Landlord and its agents, successors and assigns, including its Building
Manager, from and against any and all injury, loss, costs, expenses,
liabilities, claims or damage (including attorneys’ fees and disbursements) to
any person or property (i) to the extent arising from, related to, or in
connection with any use or occupancy of the Premises by Tenant or (ii) arising
from, related to, or in connection with any act or omission (including, without
limitation, construction and repair of the Premises arising out of any Tenant’s
Work or subsequent Alterations) of Tenant, its agents, contractors, employees,
customers, and invitees, which indemnity extends to any and all claims arising
from any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease. This indemnification shall
survive the expiration or termination of the Lease Term. Tenant hereby assumes
all risk of damage to property or injury to persons in or about the Premises
from any cause, and Tenant hereby waives all claims in respect thereof against
Landlord.

B. Landlord Indemnity of Tenant. Landlord shall defend, indemnify and hold
Tenant harmless from and against all claims, causes of action, liabilities,
losses, costs and expenses to the extent arising from or in connection with any
injury or other damage to any person or property resulting from any act or
omission of Landlord, its agents, contractors, employees, and invitees, which
indemnity extends to any and all claims arising from any breach or default in
the performance of any obligation on Landlord’s part to be performed under the
terms of this Lease.

 

21



--------------------------------------------------------------------------------

C. Indemnity Limitations. The indemnity obligations set forth in Article 9.A.
and Article 9.B. above shall not apply (i) to any costs or expenses not
reasonably incurred by the indemnitee, or (ii) to any claims, causes of action,
liabilities, losses, costs and expenses resulting from a default by the
indemnitee hereunder.

D. Indemnitees; Acceptable Attorneys. Whenever, in this Article and throughout
this Lease, Landlord or Tenant is required to defend, indemnify and hold the
other harmless, such obligations shall extend to the successors, assigns,
officers, partners, directors, employees and other agents of the indemnitee. In
any instance where this Lease requires either party to defend the other, such
defense shall involve an attorney or attorneys reasonably acceptable to the
indemnitee.

E. Limitation on Liability. Landlord shall not be liable to Tenant for any
damage by or from any act or negligence of any co-tenant or other occupant of
the Building, or by any owner or occupants of adjoining or contiguous property.
Landlord shall not be liable for any injury or damage to persons or property
resulting in whole or in part from the criminal activities or willful misconduct
of others. If caused by the negligence, fraud or willful misconduct of the
Tenant or any of its agents, contractors, employees, customers, and invitees,
Tenant agrees to pay for (i) property damage not covered by Landlords All Risk
property insurance and (ii) damage to persons or property of other tenants or
occupants thereof. Nothing contained herein shall be construed to relieve
Landlord from liability for any personal injury resulting from its negligence,
fraud or willful misconduct.

F. Surveillance. Tenant acknowledges that Landlord shall have no obligation to
provide mechanical surveillance or to post security personnel in the Building.
Landlord shall not be liable for losses due to theft, vandalism, or like causes.
Tenant shall defend, indemnify, and hold Landlord harmless from any such claims
made by any employee, licensee, invitee, contractor, agent or, other person
whose presence in, on or about the Premises or the Building is attendant to the
business of Tenant.

Notwithstanding anything contained herein to the contrary, Tenant shall have the
right to reasonably use all security systems and equipment existing in the
Building as of the Lease Commencement Date, including, without limitation, all
alarms, cameras, locks and like equipment as well as to hire and post a security
guard in the event Tenant so elects.

ARTICLE 10.

CASUALTY DAMAGE

Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises, or, to the extent it knows of such damage, of
any fire or other casualty to the Building. In the event the Premises, or any
substantial part of the Building, is wholly or partially damaged or destroyed by
fire or other casualty which is covered by Landlord’s insurance, Landlord will
proceed to restore the same to substantially the same

 

22



--------------------------------------------------------------------------------

condition existing immediately prior to such damage or destruction unless
Landlord notifies Tenant (the “Casualty Notice”) that such damage or destruction
is incapable of repair or restoration within two hundred forty (240) days from
commencement thereof as determined by Landlord’s architect. If the Building
cannot be rebuilt or restored within two hundred forty (240) days Tenant may, by
written notice given to the other party within twenty (20) days of Tenant’s
receipt of the Casualty Notice, declare this Lease terminated as of the
happening of such damage or destruction. To the extent after fire or other
casualty that Tenant shall be deprived of the use and occupancy of the Premises
or any portion thereof as a result of any such damage, destruction or the repair
thereof, providing Tenant did not cause the fire or other casualty, Tenant shall
be relieved of the same ratable portion of the Monthly Base Rent due under this
Lease as the amount of damaged or useless space in the Premises bears to the
rentable square footage of the Premises until such time as the Premises may be
restored. Landlord shall reasonably determine the amount of damaged or useless
space and the square footage of the Premises referenced in the prior sentence.

ARTICLE 11.

CONDEMNATION

In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of a taking or condemnation
of fifteen percent (15%) or more (but less than the whole) of the Building and
without regard to whether the Premises are part of such taking or condemnation,
Landlord may elect to terminate this Lease by giving notice to Tenant within
sixty (60) days of Landlord receiving notice of such condemnation. In the event
of a partial taking as described in this Article, or a sale, transfer or
conveyance in lieu thereof, which does not result in the termination of this
Lease, Rent shall be apportioned according to the ratio that the part of the
Premises remaining usable by Tenant bears to the total area of the Premises. All
compensation awarded for any condemnation shall be the property of Landlord,
whether such damages shall be awarded as a compensation for diminution in the
value of the leasehold or to the fee of the Premises, and Tenant hereby assigns
to Landlord all of Tenant’s right, title and interest in and to any and all such
compensation. Providing, however that in the event this Lease is terminated,
Tenant shall be entitled to make a separate claim for the taking of Tenant’s
personal property (including fixtures paid for by Tenant), and for costs of
moving. Notwithstanding anything herein to the contrary, any condemnation award
to Tenant shall be available only to the extent such award is payable separately
to Tenant and does not diminish the award available to Landlord or any Lender of
Landlord and such award shall be limited to the amount of Rent actually paid by
Tenant to Landlord for the period of time for which the award is given. Any
additional portion of such award shall belong to Landlord. Tenant hereby waives
any and all rights, imposed by law, statute, ordinance, governmental regulation
or requirement of the United States, the State of North Carolina or any local
government authority or agency or any political subdivision thereof, now or
hereafter in effect, it might otherwise have to petition a court to terminate
the Lease. If, after an event of condemnation, the Premises can no longer
reasonably be used for Tenant’s purposes, Tenant shall have the right to
terminate the Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE 12.

REPAIR AND MAINTENANCE; SIGNAGE AND NAMING RIGHTS

A. Tenant’s Obligations. Tenant shall keep the Premises in good working order,
repair (and in compliance with all Laws now or hereafter adopted) and condition
(which condition shall be neat, clean and sanitary) and shall make all necessary
non-structural repairs thereto and any repairs to non-Building standard
mechanical, HVAC, electrical and plumbing systems or components in or serving
the Premises. Tenant’s obligations hereunder shall include, but not be limited
to, Tenant’s trade fixtures and equipment, security systems, signs, interior
decorations, floor-coverings, wall-coverings, entry and interior doors, interior
glass, light fixtures and bulbs, keys and locks, and alterations to the Premises
whether installed by Tenant or Landlord. Landlord may make any repairs which are
not promptly made by Tenant after Tenant’s receipt of written notice and the
reasonable opportunity of Tenant to make said repair within thirty (30) days
from receipt of said written notice, and charge Tenant for the cost thereof,
which cost shall be paid by Tenant thirty (30) days from invoice from Landlord.
Tenant waives all rights to make repairs at the expense of Landlord, or to
deduct the cost thereof from Rent.

B. Landlord’s Obligations. Landlord shall maintain, in a first-class condition
consistent with similar office buildings in the Raleigh, North Carolina market,
(i) the foundations, roof, perimeter walls and exterior windows and all
structural aspects of the Building, and (ii) all nonstructural aspects of the
Building which relate to the Common Areas or to more than one tenant’s premises,
or which no tenant of the Building is required to maintain and repair, including
all systems and facilities necessary for the operation of the Building and the
provision of services and utilities as required herein (except to the extent
that any of the foregoing items are installed by or on behalf of, or are the
property of, Tenant). Landlord shall also make all necessary structural repairs
to the Building and any necessary repairs to the Building standard mechanical,
HVAC, electrical, and plumbing systems in or servicing the Premises (the cost of
which shall be included in Operating Expenses under Article 4), excluding
repairs required to be made by Tenant pursuant to this Article. Landlord shall
have no responsibility to make any repairs unless and until Landlord receives
written notice of the need for such repair or otherwise becomes aware. Landlord
shall not be liable for any failure to make repairs or to perform any
maintenance unless such failure shall persist for an unreasonable period of time
after written notice of the need for such repairs or maintenance is received by
Landlord from Tenant or after Landlord otherwise becomes aware. Landlord shall
make every reasonable effort to perform all such repairs or maintenance in such
a manner (in its judgment) so as to cause minimum interference with Tenant and
the Premises but Landlord shall not be liable to Tenant for any interruption or
loss of business pertaining to such activities. Landlord shall have the right to
require that any damage caused by the willful misconduct of Tenant or any of
Tenant’s agents, contractors, employees, invitees or customers, be paid for and
performed by the Tenant (without limiting Landlord’s other remedies herein).

C. General Obligations. Alterations to the Premises required from time to time
to comply with applicable laws, requirements of any board of property insurance
underwriters or similar entity, or reasonable requirements of Landlord’s or
Tenant’s insurers shall be made by the party to this Lease responsible for
maintaining and

 

24



--------------------------------------------------------------------------------

repairing the applicable aspect of the Premises hereunder. Landlord warrants to
Tenant that, as of the Original Premises Lease Commencement Date, all aspects of
the Original Premises comprising the Base Building Condition shall comply with
all applicable laws, with the requirements of Landlord’s insurers, and with the
requirements of all boards of property insurance underwriters and similar
entities.

D. Signs and Obstructions. Tenant shall not obstruct or permit the obstruction
of lights, halls, Common Areas, roofs, parapets, stairways or entrances to the
Building or the Premises and will not affix, paint, erect or inscribe any sign,
projection, awning, signal or advertisement of any kind to any part of the
Building or the Premises, including the inside or outside of the windows or
doors, without the written consent of Landlord which shall not be unreasonably
withheld. If such work is done by Tenant through any person, firm or corporation
not approved by Landlord (such approval shall not be unreasonably withheld), or
without the express written consent of Landlord, Landlord shall have the right
to remove such signs, projections, awnings, signals or advertisements without
being liable to the Tenant by reason thereof and to charge the cost of such
removal to Tenant as Additional Rent, payable within thirty (30) days of
Landlord’s demand therefor.

Notwithstanding anything contained herein to the contrary, Tenant, at no
additional cost, shall be entitled to (i) Building-standard monument signage on
Colonnade Center Drive, (ii) Building-standard signage throughout the first
(1st) floor lobby and the interior of the Building, the exact specifications of
which shall be mutually agreed upon by Landlord and Tenant. In addition, subject
to Tenant’s receipt of the requisite governmental permits and approvals, Tenant,
at its sole cost and expense, shall have the right to install Building parapet
signage, pursuant to a signage plan mutually agreed upon by Landlord and Tenant.
Landlord shall reasonably cooperate with Tenant’s efforts to obtain the
necessary permits and approvals for any such Building parapet signage from the
appropriate governmental authorities. Tenant shall be solely responsible for the
maintenance, repair and replacement of any Building parapet signage installed
under this Article 12.D. Upon the expiration or earlier termination of this
Lease, Tenant, at its sole cost and expense, shall remove any parapet signage
installed under this Article 12.D. and restore the affected areas of the
Building to their original condition, reasonable wear and tear excepted.

E. Outside Services. Tenant shall not permit, except by Landlord or a person or
company reasonably satisfactory to and approved by Landlord: (i) the
extermination of vermin in, on or about the Premises; (ii) the servicing of
heating, ventilating and air conditioning equipment; (iii) the collection of
rubbish and trash other than in compliance with local government health
requirements and in accordance with the rules and regulations established by
Landlord, which shall minimally provide that Tenant’s rubbish and trash shall be
kept in containers located so as not to be visible to members of the public and
in a sanitary and neat condition; or (iv) window cleaning, janitorial services
or similar work in or about the Premises.

F. Condition of Premises. Except as otherwise provided herein to the contrary,
Tenant hereby agrees that the Premises shall be taken “as is,” “with all
faults,” “without any representations or warranties,” and Tenant hereby
acknowledges and agrees that it has investigated and inspected the condition of
the Premises and the suitability of same for Tenant’s purposes, and Tenant does
hereby waive and disclaim any

 

25



--------------------------------------------------------------------------------

objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited because of the condition of the Premises
or the Building or the suitability of same for Tenant’s purposes. Tenant
acknowledges that neither Landlord nor any agent nor any employee of Landlord
has made any representation or warranty with respect to the Premises or the
Building or with respect to the suitability of either for the conduct of
Tenant’s business and Tenant expressly represents and warrants that Tenant has
relied solely on its own investigation and inspection of the Premises and the
Building in its decision to enter into this Lease and let the Premises in an “As
Is” condition. The existing leasehold improvements in the Premises as of the
date of this Lease, together with the Initial Tenant Improvements (as defined in
Exhibit B), are sometimes collectively referred to herein as the “Tenant
Improvements.” The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building were at such time in
satisfactory condition.

Landlord reserves the right from time to time, but subject to payment by and/or
reimbursement from Tenant as otherwise provided herein: (i) to install, use,
maintain, repair, replace and relocate for service to the Premises and/or other
parts of the Building pipes, ducts, conduits, wires, appurtenant fixtures, and
mechanical systems, wherever located in the Premises or the Building, (ii) to
alter, close or relocate any facility in the Premises or the Common Areas or
otherwise conduct any of the above activities for the sole purpose of complying
with a general plan for fire/life safety for the Building and (iii) to comply
with any federal, state or local law, rule or order with respect thereto or the
regulation thereof not currently in effect. Landlord shall attempt to perform
any such work with the least inconvenience to Tenant as possible, but, except as
otherwise expressly provided herein, in no event shall Tenant be permitted to
withhold or reduce Rent or other charges due hereunder as a result of same or
otherwise make claim against Landlord for interruption or interference with
Tenant’s business and/or operations.

G. Naming Rights. Landlord and Tenant shall reasonably work together to rename
the Building to include Tenant’s name.

ARTICLE 13.

INSPECTION OF PREMISES

Tenant shall permit the Landlord, the Building Manager and its authorized
representatives to enter the Premises (i) at any time in the case of an
emergency, (ii) with prior reasonable notice and subject to Tenant’s
commercially reasonable security requirements, during Normal Business Hours of
the Building or, upon reasonable prior notice, at other reasonable times, to
show the Premises to prospective tenants (during the last 12 months of the
Term), lenders, or other third parties, and (iii) at reasonable times (a) to
inspect the Premises, (b) to clean the Premises, (c) to serve or post notices as
provided by law or which Landlord deems necessary for the protection of Landlord
or Landlord’s property, and/or (d) to make such repairs, improvements,
alterations or additions in the Premises or in the Building as Landlord may deem
necessary or appropriate. If Tenant shall not be personally present to open and
permit an entry into the Premises at any time when such an entry is necessary or
permitted hereunder, Landlord may enter by means of a master key or may enter
forcibly, only in the case of an emergency, without liability to Tenant and
without affecting this Lease.

 

26



--------------------------------------------------------------------------------

ARTICLE 14.

SURRENDER OF PREMISES

Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty which
are Landlord’s obligation excepted. All Tenant Improvements and other fixtures,
such as light fixtures and HVAC equipment (other than supplemental HVAC units,
generators or other personal property installed by Tenant in the Premises), wall
coverings, carpeting and drapes, in or serving the Premises, whether installed
by Tenant or Landlord, shall be Landlord’s property and shall remain in the
Premises, all without compensation, allowance or credit to Tenant. Any property
not removed shall be deemed to have been abandoned by Tenant and may be retained
or disposed of by Landlord at Tenant’s expense free of any and all claims of
Tenant, as Landlord shall desire. All property not removed from the Premises by
Tenant may be handled or stored by Landlord at Tenant’s expense and Landlord
shall not be liable for the value, preservation or safekeeping thereof. At
Landlord’s option all or part of such property may be conclusively deemed to
have been conveyed by Tenant to Landlord as if by bill of sale without payment
by Landlord. The Tenant hereby waives, to the maximum extent allowable, the
benefit of all laws now or hereafter in force in the State of North Carolina or
elsewhere exempting property from liability for rent or for debt.

ARTICLE 15.

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall become a tenant at sufferance and any such holding
over shall not constitute an extension of this Lease. Tenant shall pay Landlord,
monthly and in advance, [*] percent ([*]%) of the higher of market rent for the
Premises or the annual Rent that was payable immediately preceding the hold-over
period, prorated on a per diem basis, for each day Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, together with all damages sustained by Landlord on
account thereof and all other payments required to be made by Tenant hereunder.
The foregoing provisions shall not serve as permission for Tenant to hold-over,
nor serve to extend the Term (although Tenant shall remain bound to comply with
all provisions of this Lease until Tenant vacates the Premises) and Landlord
shall have the right at any time thereafter to enter and possess the Premises
and remove all property and persons therefrom or to require Tenant to surrender
possession of the Premises as provided in this Lease upon the expiration or
earlier termination of the Term. If Tenant fails to surrender the Premises upon
the expiration or termination of this Lease, Tenant agrees to indemnify, defend
and hold harmless Landlord from all costs, loss, expense or liability, including
without limitation, claims made by any succeeding tenant and real estate
brokers’ claims and attorneys’ fees. No acceptance by Landlord of any Rent
during or for any period following the expiration or termination of the Lease
shall operate

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

or be construed as an extension or renewal of the Lease. Should Tenant remain in
the Premises on a month-to-month basis with Landlord’s prior and express written
approval, such month-to-month tenancy may be cancelled by either party with
thirty (30) days’ prior written notice or such lesser time period as may be
permitted by law.

ARTICLE 16.

SUBLETTING AND ASSIGNMENT; RIGHT TO “GO DARK”

A. Landlord’s Consent. Tenant shall not assign its interests hereunder, sublease
all or any portion of the Premises (for purposes of this Lease, a license shall
be deemed to be a sublease), or list the Premises or any part thereof as
available for assignment or sublease with any broker or agent or otherwise
advertise, post, communicate or solicit prospective assignees or subtenants
through any direct or indirect means, or allow any other person to use or occupy
any portion of the Premises, without the prior written consent of Landlord,
which shall not be unreasonably withheld, except that Landlord shall not, under
any circumstances, be obligated to consent to any assignment or subletting by
Tenant by operation of law. Without limiting the generality of the foregoing, it
shall be reasonable for Landlord to deny consent if:

(a) Intentionally deleted.

(b) The proposed assignee or subtenant will burden the Premises and/or Common
Areas to an extent substantially disproportionate to typical tenants of the
Building, whether through disproportionate demand for landlord services or
utilities, disproportionate bearing weights on floor areas, disproportionate
parking requirements, deterioration of floors or other elements of the Building,
or otherwise.

(c) The proposed assignee or subtenant intends to make substantial alterations
to the Premises which would, in Landlord’s reasonable judgment, result in a
material net decrease in the value of the Premises as improved.

(d) The proposed assignee’s or subtenant’s use of the Premises will not, in
Landlord’s reasonable judgment, be compatible with the uses of the other tenants
in the Building or will be appropriate for a Class A office building.

(e) The use to be made of the Premises by the proposed transferee is (1) not
generally consistent with the character and nature of all other tenancies in the
Building, or (2) a use which would be prohibited by any other portion of this
Lease (including, but not limited to, any rules and regulations then in effect).

(f) The proposed transferee is either a governmental agency or instrumentality
thereof.

(g) The proposed transferee: (1) has an anticipated use of the Premises
involving the generation, storage, use, treatment, or disposal of Hazardous
Material; (2) has been required by any prior landlord, lender, or governmental
authority to take

 

28



--------------------------------------------------------------------------------

remedial action in connection with Hazardous Material contaminating a property
if the contamination resulted from such transferee’s actions or use of the
property in question; or (3) is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

Notwithstanding anything contained herein to the contrary, no assignee of the
original Tenant named herein shall have the right to exercise the Extension
Options granted herein unless and until Landlord determines, in its sole but
reasonable judgment, that the financial strength of said assignee, both in terms
of net worth and in terms of reasonably anticipated cash flow over the Lease
term, is sufficient to satisfy all of its obligations including, but not limited
to, its obligations pursuant to this Lease.

With respect to any proposed assignment or subleasing requiring Landlord’s
consent, Tenant shall submit to Landlord in writing, at least fifteen (15) days
prior to the effective date of the assignment or sublease, (A) a notice of
application to assign or sublease, setting forth the proposed effective date,
which shall be not less than fifteen (15) or more than one hundred eighty
(180) days after the delivery of such notice; (B) the name of the proposed
transferee; (C) the nature of the proposed transferee’s business to be carried
on in the Premises; (D) the terms of the proposed sublease or assignment; and
(E) a current financial statement of the proposed transferee. Tenant shall not
submit any such application to Landlord until Tenant has received a bona fide
offer from the proposed transferee, and Tenant shall furnish Landlord, in
addition to the foregoing, with all other information reasonably required by
Landlord with respect to such transfer and transferee. Any transfer (or sequence
of transfers resulting, in the aggregate, in the transfer) of fifty percent
(50%) or more of the beneficial ownership of Tenant shall constitute an
assignment for purposes of this Article.

B. Transfers Not Requiring Consent. Notwithstanding the foregoing, Landlord’s
consent shall not be required with respect to any assignment or sublease to an
entity which: (i) wholly owns Tenant or wholly owns the entity which wholly owns
Tenant (in either case, a “Parent”); or (ii) is wholly owned by Tenant or a
Parent; or (iii) is wholly owned by an entity which is wholly owned by Tenant or
a Parent. With respect to any assignment or subletting to which Landlord’s
consent is not required, the following provisions shall apply:

(a) Tenant shall give Landlord written notice of the assignment or subletting no
less than forty-five (45) days prior to the effective date thereof, which notice
shall set forth the identity of the proposed transferee, the reason(s) why
Landlord’s consent is not required, and the nature of the proposed transferee’s
business to be carried on in the Premises.

(b) Tenant shall furnish Landlord (1) no less than thirty (30) days prior to the
effective date of the assignment or subletting, with a current financial
statement of the proposed transferee reasonably acceptable to Landlord, and
(2) within three (3) days following Landlord’s demand, with all other
information reasonably requested by Landlord with respect to such transferee.

Any assignment or subletting to which Landlord’s consent is not required and
with respect to which the provisions of this Article 16.B. are not complied with
shall, at Landlord’s option, be void.

 

29



--------------------------------------------------------------------------------

Notwithstanding anything in this Lease to the contrary, merger, consolidation or
sale of all of the assets or stock of Tenant in connection with Tenant’s
business purposes, and not for the purpose of avoiding Tenant’s obligations
under this Lease, shall not be deemed an assignment hereunder.

C. Procedure. Except for transfers under Article 16.B. above, Landlord shall
notify Tenant within thirty (30) days from the submission of the aforesaid
information as to Landlord’s choice, at Landlord’s sole discretion, of the
following options:

(i) That Landlord consents to a subleasing of the Premises or assignment of the
Lease to such replacement tenant provided that Tenant shall remain fully liable
for all of its obligations and liabilities under this Lease and provided further
that Landlord shall be entitled to [*] percent ([*]%) of any profit obtained by
Tenant from such subletting or assignment after deducting Tenant’s reasonable
costs of transfer including brokerage, legal and tenant improvement costs (such
[*]% hereinafter referred to as, “Net Revenue”); or

(ii) That Landlord declines to consent to such sublease or assignment due to
insufficient or unsatisfactory documentation furnished to Landlord to establish
Tenant’s reputation, financial strength and proposed use of and operations upon
Premises.

D. Net Revenues.

(i) Sublease Revenues. In the event that Tenant subleases all or any portion of
the Premises and the total of all amounts payable to Tenant for any month under
any such sublease exceeds the total of all amounts payable to Landlord hereunder
for such month for the same space, such Net Revenue received by Tenant for any
month shall be paid to Landlord within five (5) business days thereafter.

(ii) Assignment Revenues. In the event that Tenant assigns this Lease with
respect to all or any portion of the Premises (the “Assigned Premises”), Tenant
shall pay to Landlord the Net Revenue.

E. Continuing Liability; Voidable Transfers. No assignment of this Lease (other
than an assignment to Landlord resulting from Landlord’s right of recapture),
and no subletting of all or any portion of the Premises, shall release Tenant or
any guarantor with respect to any post-transfer obligations, unless Landlord
agrees otherwise in writing in its absolute discretion and any such assignment
or sublease shall, at Landlord’s option, be void in the event that Tenant and
each such guarantor, if any, does not expressly acknowledge and affirm its
continuing liability in form and substance reasonably satisfactory to Landlord.
The continuing liability of the assigning Tenant shall be primary, and Landlord
shall be entitled to exercise its rights and remedies against any such assignor
with respect to any Tenant Default without exhausting its rights and remedies
against any successor of such assignor. In the event that it is ever held,
notwithstanding the contrary intention of the parties hereto, that any such
assignor’s continuing liability is

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

30



--------------------------------------------------------------------------------

that of a guarantor (rather than primary), Tenant hereby waives any and all
suretyship rights and defenses to which it would otherwise be entitled in
connection with such continuing liability. Notwithstanding the foregoing, in the
event that, following any assignment (other than an assignment described in
Article 16.B. above), Landlord and such assignee modify this Lease in such a way
as to increase Tenant’s total obligations hereunder, neither the assigning
Tenant nor any guarantor whose guaranty pre-dated such assignment shall be
liable for the incremental portion of Tenant’s obligations corresponding to such
increase. The acceptance of any assignment by an assignee shall automatically
constitute the assumption by such assignee of all obligations of Tenant with
respect to the Assigned Premises that accrue following the assignment; provided,
however, that any assignment of this Lease shall, at Landlord’s option, be void
in the event that the assignee does not expressly acknowledge and affirm the
effectiveness of the foregoing assumption in form and substance reasonably
satisfactory to Landlord. Any assignment or subletting by Tenant to which
Landlord’s consent is required but not obtained shall, at Landlord’s option, be
void.

F. Other Provisions Applicable to Transfers. No assignment or subletting shall
be deemed to modify any provision of this Lease, with respect to permitted or
restricted uses of the Premises or otherwise, unless Landlord then agrees
otherwise in writing in its absolute discretion. Tenant shall promptly furnish
Landlord with a copy of each executed assignment or sublease, and with copies of
any supplements or modifications thereto which may be executed from time to
time.

G. Assignment of Sublease Revenues. Tenant hereby assigns to Landlord all of
Tenant’s right, title and interest in and to all revenues from each sublease of
all or any portion of the Premises; provided, however, that Landlord hereby
grants Tenant a license, which shall remain in effect so long as no Tenant
default remains uncured, to collect all such revenues (subject to Tenant’s
obligation to deliver certain of such revenues to Landlord under this Article).
Upon the occurrence of any Tenant default, Landlord may revoke such license by
written notice to Tenant and may, by written notice to any subtenant of Tenant,
demand that such subtenant pay all such revenues directly to Landlord. In such
event, Tenant hereby irrevocably authorizes and directs any such subtenant to
pay such revenues to Landlord, and further agrees: (i) that any such subtenant
shall be obligated and entitled to pay such revenues to Landlord notwithstanding
any contrary contentions or instructions later received from Tenant; and
(ii) that no such subtenant shall have any liability to Tenant for any such
revenues paid to Landlord in accordance with the foregoing. Landlord shall not
be entitled to use or enjoy any such revenues except for the purpose of applying
such revenues against unfulfilled obligations of Tenant hereunder with respect
to which the applicable cure periods have expired, or to reimburse Landlord for
costs reasonably incurred as a result of any Tenant default, or to compensate
Landlord for other losses suffered by Landlord as a result of any Tenant
default. Any such revenues remaining in Landlord’s possession following the cure
of all Tenant defaults and the reimbursement of all such costs and losses shall
be delivered to Tenant upon demand. No such notice to any subtenant or receipt
of revenues from any subtenant shall be deemed to constitute either
(1) Landlord’s consent to such sublease or (2) the assumption by Landlord of any
obligation of Tenant under such sublease, nor shall any such notice or receipt
create privity of contract between Landlord and the applicable subtenant or be
construed as a nondisturbance or similar agreement between Landlord and such
subtenant.

 

31



--------------------------------------------------------------------------------

H. Transfers by Subtenants. The provisions of this Article shall also apply to
assignments and subleases by subtenants, sub-subtenants and so on.

I. Encumbrance. Tenant shall not assign its interests hereunder as security for
any obligation without Landlord’s prior written consent, which may be withheld
in Landlord’s absolute discretion, and any such assignment without such consent
shall, at Landlord’s option, be void.

J. Transfer Fee. Whether or not Landlord consents to any such transfer, Tenant
shall pay to Landlord Landlord’s then standard processing fee and reasonable
attorneys’ fees incurred in connection with the proposed transfer up to the
aggregate sum of One Thousand Five Hundred and 00/100 Dollars ($1,500.00).

K. Form of Sublease Consent. Any consent by Landlord in accordance with the
provisions of this Article shall be provided in the form attached hereto as
Exhibit C.

L. Right to “Go Dark”. Notwithstanding anything contained herein to the
contrary, Tenant (or its permitted assignee or sublessee hereunder) shall have
the right to cease the conduct of business in the Premises (or, as the case may
be, not commence the conduct of business therein) at any time during the Lease
Term without Tenant being deemed to be in default under this Lease, provided
that (i) Tenant shall continue to pay all Rent that becomes due and payable
under this Lease, in accordance with the terms and conditions set forth herein,
(ii) Tenant shall continue to satisfy all of its other obligations under this
Lease, in accordance with the terms and conditions set forth herein, and
(iii) Tenant shall comply with Landlord’s reasonable requirements with respect
to the cessation of Tenant’s business operations in the Premises.

ARTICLE 17.

SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND

MORTGAGEE PROTECTION

This Lease is subject and subordinate to all Mortgages (as hereinafter defined)
now or hereafter placed upon the Building, and all other encumbrances and
matters of public record applicable to the Building, including without
limitation, any reciprocal easement or operating agreements, ground or
underlying leases, covenants, conditions and restrictions and Tenant shall not
act or permit the Premises to be operated in violation thereof. Notwithstanding
the foregoing, said subordination shall be conditioned on Tenant’s receipt of a
customary SNDA agreement from Landlord’s lender as more particularly set forth
below. Landlord shall have the right to cause this Lease to be and become and
remain subject and subordinate to any and all ground or underlying leases or
Mortgages which may hereafter be executed covering the Premises, the Building or
the property or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, however, that Landlord shall use reasonable efforts to obtain
from any Lender or other party in question a written undertaking in favor of
Tenant to the effect that such Lender or other party will not disturb Tenant’s
right of possession under this Lease if Tenant is not then or thereafter in
breach of any covenant or provision of this Lease and otherwise substantially in
the

 

32



--------------------------------------------------------------------------------

form attached hereto as Exhibit G which Tenant agrees, within ten (10) days
after Landlord’s written request therefor, to execute, acknowledge and deliver
upon request. To the extent not expressly prohibited by Law, Tenant waives the
provisions of any Law now or hereafter adopted which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease or Tenant’s obligations hereunder if such foreclosure or power of sale
proceedings are initiated, prosecuted or completed.

ARTICLE 18.

ESTOPPEL CERTIFICATE

Either party shall from time to time, upon written request by the other,
execute, acknowledge and deliver to the requesting party (or the lender of the
requesting party, as the case may be), within ten (10) business days after
receipt of such request, a statement in writing certifying, without limitation:
(i) that this Lease is unmodified and in full force and effect (or if there have
been modifications, identifying such modifications and certifying that the
Lease, as modified, is in full force and effect); (ii) the dates to which Rent
and any other charges have been paid; (iii) that the requesting party is not in
default under any provision of this Lease (or if the requesting party is in
default, specifying each such default) and that no events or conditions exist
which, with the passage of time or notice or both, would constitute a default on
the part of the requesting party hereunder; (iv) the address to which notices to
the non-requesting party shall be sent; (v) the amount of Tenant’s security
deposit; it being understood that any such statement so delivered may be relied
upon in connection with any lease, mortgage or transfer and (vi) such other
factual matters as the requesting party may reasonably request. Tenant shall be
able to request (and Landlord shall agree to deliver to Tenant’s lender) an
agreement whereby Landlord shall allow Tenant’s lender to enter the Premises to
remove its collateral within a reasonable period of time and Landlord shall
waive any security interest it may have in such collateral.

ARTICLE 19.

DEFAULTS

A. Tenant Defaults: The occurrence of any of the following shall constitute a
“default” by Tenant hereunder:

(i) Tenant fails to pay when due any installment or other payment of Rent or any
other amount owing to Landlord, and such failure continues for five (5) days
after receipt of written notice thereof given by or on behalf of Landlord
provided, however, that notice relating to Tenant’s failure to pay Monthly Base
Rent shall only be required two (2) times per any twelve (12) month period and
thereafter no notice shall be required in connection therewith prior to the same
constituting a default; or

(ii) Tenant fails to keep in effect any insurance required to be maintained
hereunder, and such failure continues for thirty (30) days after notice thereof
given by or on behalf of Landlord; or

(iii) Tenant or any guarantor hereunder becomes insolvent, makes an assignment
for the benefit of creditors, files a voluntary petition in bankruptcy or an
involuntary petition in bankruptcy is filed against Tenant which petition is not
dismissed within sixty (60) days of its filing; or

 

33



--------------------------------------------------------------------------------

(iv) Tenant fails to cause to be released any mechanic’s liens filed against the
Premises or the Building within twenty (20) days after the date the same shall
have been filed or recorded; or

(v) Tenant fails to observe or perform according to the provisions of Article 17
or 18 within the time periods specified in such Articles; or

(vi) A receiver is appointed for Tenant’s business or assets and the appointment
of such receiver is not vacated within sixty (60) days after such appointment;
or

(vii) Tenant fails to perform or observe any of the other covenants, conditions
or agreements contained herein on Tenant’s part to be kept or performed or
breaches a representation made hereunder, and such failure shall continue for
thirty (30) days after notice thereof is given by or on behalf of Landlord, or
if such default is curable but cure cannot reasonably be effected within such
thirty (30) day period, such default shall not be a default hereunder so long as
Tenant promptly commences cure within ten (10) days and thereafter diligently
prosecutes such cure to completion; or

(viii) Except for transfers under Article 16, if the interest of Tenant or any
guarantor hereunder shall be offered for sale or sold under execution or other
legal process if Tenant makes any transfer, assignment, conveyance, sale,
pledge, disposition of all or a substantial portion of Tenant’s property; or

(ix) The chronic delinquency by Tenant in the payment of Monthly Base Rent, or
any other periodic payments required to be paid by Tenant under the Lease.

As used in subsection (ix) above, the term “chronic delinquency” shall mean
failure by Tenant to pay Rent, or any other periodic payments required to be
paid by Tenant under this Lease within five (5) days after written notice
thereof for any three (3) months (consecutive or nonconsecutive) during any
twelve (12) month period. This provision shall in no way modify Tenant’s
obligation to pay Rent on the first (1st) day of the month.

All notices required to be given under this Article 19.A. shall be in lieu of,
and not in addition to any notice requirements imposed by law, statute,
ordinance, governmental regulation or requirement of the United States, the
State of North Carolina or any local government authority or agency or any
political subdivision thereof, now or hereafter in effect.

If Tenant or any guarantor hereunder files a voluntary petition pursuant to the
United States Bankruptcy Reform Act of 1978, as the same may be from time to
time be amended (the “Bankruptcy Code”), or take the benefit of any insolvency
act or be dissolved, or if an involuntary petition or proceeding for dissolution
or liquidation is filed against Tenant pursuant to the Bankruptcy Code and said
petition is not dismissed within sixty (60) days after such filing, or if a
proceeding for the appointment of a trustee or a receiver is commenced for
Tenant’s business or all or a portion of its assets and the

 

34



--------------------------------------------------------------------------------

appointment of such receiver is not vacated within sixty (60) days after such
appointment, or if it shall make an assignment for the benefit of its creditors,
then Landlord shall have all of the rights provided for in the event of
nonpayment of the Rent. Tenant hereby stipulates to the lifting of the automatic
stay in effect and relief from such stay in the event Tenant files a petition
under the Bankruptcy Code, for the purpose of Landlord pursuing its rights and
remedies against Tenant and/or a guarantor under this Lease.

B. Landlord Defaults. If any alleged default on the part of the Landlord
hereunder occurs, Tenant shall give written notice to Landlord in the manner
herein set forth and shall afford Landlord an opportunity to cure any such
default within thirty (30) days, or if such default is curable but cure cannot
reasonably be effected within such thirty (30) day period, such default shall
not be a default hereunder so long as Landlord promptly commences cure and
thereafter diligently prosecutes such cure to completion. In addition, Tenant
shall send notice of such default by certified or registered mail, postage
prepaid, to the holder of any Mortgage whose address Tenant has been provided in
writing, and shall afford such Mortgage holder a reasonable opportunity to cure
any alleged default on Landlord’s behalf. In no event will Landlord be
responsible for any consequential damages incurred by Tenant, including but not
limited to, lost profits or interruption of business as a result of any alleged
default by Landlord hereunder. All defaults by Tenant of any covenant or
condition of this Lease shall be deemed by the parties hereto to be material.

ARTICLE 20.

REMEDIES

A. Landlord Remedies. The remedies provided Landlord under this Lease are
cumulative. Upon the occurrence of any default by Tenant, and in addition to any
and all other rights provided a landlord under law or equity for breach of a
lease or tenancy by a tenant, Landlord shall have the right to pursue one or
more of the following remedies:

(i) Landlord may serve notice on Tenant that the Term and the estate hereby
vested in Tenant and any and all other rights of Tenant hereunder shall cease on
the date specified in such notice and on the specified date this Lease shall
cease and expire as fully and with the effect as if the Term had expired for
passage of time.

(ii) Without terminating this Lease in case of a default or if this Lease shall
be terminated for default as provided herein, Landlord may re-enter the Premises
only by means of summary legal process, remove Tenant, or cause Tenant to be
removed from the Premises in such manner as Landlord may deem advisable, with or
without legal process, and using such reasonable force as may be necessary. In
the event of re-entry without terminating this Lease, Tenant shall continue to
be liable for all Rents and other charges accruing or coming due under this
Lease which Rent shall automatically accelerate and become immediately due and
payable less to reasonable rental value of the premises for the balance of the
term.

 

35



--------------------------------------------------------------------------------

(iii) If Landlord, without terminating this Lease, shall re-enter the Premises
or if this Lease shall be terminated as provided in subsection (i) above:

(a) All Rent due from Tenant to Landlord shall thereupon become due and shall be
paid up to the time of re-entry, dispossession or expiration, together with
reasonable costs and expenses (including, without limitation, attorneys’ fees)
of Landlord and without benefit of valuation and appraisement laws which Tenant
hereby waives;

(b) Landlord, without any obligation to do so, may relet the Premises or any
part thereof for a term or terms which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the Term
and may grant such concessions in reletting as Landlord, in the exercise of its
reasonable business judgment, deems desirable. In connection with such
reletting, Tenant shall be liable for all costs of the reletting including,
without limitation, rent concessions, leasing commissions, legal fees and repair
costs; and

(c) If Landlord shall have terminated this Lease, Tenant shall also be liable to
Landlord for all damages provided for at law and under this Lease resulting from
Tenant’s breach, including, without limitation, the difference between the
aggregate Rents reserved under the terms of this Lease for the balance of the
Term together with all other sums payable hereunder as Rent for the balance of
the Term, less the fair rental value of the Premises for that period determined
as of the date of such termination. For purposes of this subsection (c), Tenant
shall be deemed to include any guarantor or surety of the Lease.

(iv) Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations (and with the
understanding that Landlord is under no obligation to relet the Premises under
any condition so long as there is comparable space available in the Building for
lease).

(v) Whether or not Landlord terminates this Lease, Landlord shall have the
right, as Landlord chooses in its absolute discretion, (a) to terminate any or
all subleases, licenses, concessions and other agreements entered into by Tenant
in connection with its occupancy of the Premises and/or (b) to maintain any or
all such agreements in effect and succeed to Tenant’s interests in connection
therewith (in which event Tenant shall cease to have any interest in any such
agreement).

(vi) Attorneys’ Fees.

(a) In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of Rent or possession of the Premises, the losing
party shall reimburse the successful party for its reasonable attorneys’ fees
incurred in such suit and such attorneys’ fees shall be deemed to have accrued
prior to the commencement of such action and shall be paid whether or not such
action is prosecuted to judgment.

(b) Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant

 

36



--------------------------------------------------------------------------------

or of any such other person, Tenant covenants to save and hold Landlord harmless
from and against any judgment rendered against Landlord or the Premises or any
part thereof and from and against all costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord in connection with such litigation.

(viii) In addition to the above, Landlord shall have any and all other rights
provided a landlord at law or in equity, including, but not limited to, those
remedies provided for by laws, statutes, ordinances, governmental regulations or
requirements of the United States, the State of North Carolina or any local
government authority or agency or any political subdivision thereof, now or
hereafter in effect, for breach of a lease or tenancy by a tenant. Except as
provided in Article 15 hereof, in no event shall Tenant be liable to Landlord
for consequential damages hereunder.

(ix) Notwithstanding the foregoing, Landlord shall use reasonable efforts to
re-let the Premises after Tenant vacates the Premises after this Lease is
terminated on account of a default by Tenant. For the purposes of this
paragraph, marketing of the Premises in a manner similar to the way Landlord and
its affiliates markets its other premises shall be deemed to satisfy Landlord’s
obligation to use such “reasonable efforts.” In no event shall Landlord be
required (i) to solicit or entertain negotiations with any other prospective
tenants for the Premises until Landlord obtains full and complete possession of
the Premises including, without limitation, the undisputed right to re-let the
Premises free of any claim of Tenant, (ii) to lease the Premises to a tenant
whose proposed use, in Landlord’s bona fide judgment, would violate any
restrictions by which Landlord is bound, (iii) to lease the Premises for a
rental less than the current fair market rental then prevailing for similar
space, or (iv) to enter into a lease with any proposed tenant that does not
have, in Landlord’s reasonable opinion, sufficient financial resources to
satisfy its Lease and other obligations. In no event, however, shall Tenant’s
liability hereunder be diminished or reduced if or to the extent such reasonable
efforts of Landlord to re-let are not successful.

(x) TO THE EXTENT PERMITTED BY LAW, TENANT HEREBY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY CLAIM, ACTION PROCEEDING OR COUNTERCLAIM BY EITHER LANDLORD OR
TENANT AGAINST THE OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR TENANT’S USE OR
OCCUPANCY OR THE PREMISES.

B. Tenant Remedies. Upon the occurrence of any default by Landlord, Tenant
shall, except as otherwise expressly provided herein, have all rights and
remedies provided hereunder, by law and in equity from time to time; provided,
however, that Tenant shall in no event have the right to terminate this Lease
except as expressly provided herein or as provided by law or in equity.

If Landlord shall fail to perform any act on its part to be performed hereunder,
and such failure shall continue beyond any applicable cure period set forth in
this Lease, Tenant may, but shall not be obligated to, without waiving or
releasing Landlord from any obligations of Landlord, perform any such act on
Landlord’s part to be performed as is in this Lease provided. Unless Landlord
contests Tenant’s exercise of self-help in accordance with the succeeding
paragraph, all reasonable costs shall be reimbursed to Tenant within thirty
(30) days of receiving a request for same together with reasonably detailed
back-up documentation.

 

37



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Landlord may contest, in good faith, its
obligation to perform any such act and therefore Tenant’s right of self-help
with respect thereto (a “Contest”) by delivering written notice to Tenant of
such Contest prior to the expiration of any applicable cure period set forth in
this Lease. The parties agree to attempt in good faith to settle the Contest by
negotiation, mediation or otherwise and Tenant shall not exercise any self-help
right pending such resolution.

ARTICLE 21.

QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that so long as Tenant pays Rent and
observes and performs all the terms, covenants, and conditions of this Lease on
Tenant’s part to be observed and performed, Tenant may peaceably and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease, and Tenant’s possession will not be disturbed by anyone claiming by,
through, or under Landlord.

ARTICLE 22.

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of Rent
then due and payable, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

ARTICLE 23.

SECURITY DEPOSIT

To secure the full and faithful performance by Tenant of all of the covenants,
conditions and agreements set forth in this Lease to be performed by it,
including, without limitation, the foregoing such covenants, conditions and
agreements in this Lease which become applicable upon its termination by
re-entry or otherwise, Tenant has deposited with Landlord the sum shown in
Article 1 as a security deposit (together with any interest earned thereon, the
“Security Deposit”) on the understanding:

(i) that the Security Deposit or any portion thereof may be applied to the
curing of any default that may exist, including but not limited to a breach for
failure to pay Rent, without prejudice to any other remedy or remedies which
Landlord may have on account thereof, and upon such application Tenant shall pay
Landlord on demand the amount so applied which shall be added to the Security
Deposit so the same will be restored to its original amount;

(ii) that should the Premises be conveyed by Landlord, the Security Deposit or
any balance thereof may be turned over to the Landlord’s grantee, and if the
Security Deposit is turned over to such grantee, Tenant hereby releases Landlord
from any and all liability with respect to the Security Deposit and its
application or return, and Tenant agrees to look solely to such grantee for such
application or return;

 

38



--------------------------------------------------------------------------------

(iii) that Landlord shall place the Security Deposit in an interest bearing
account provided, however, that the specific account shall be at Landlord’s
discretion and that no particular rate of interest is guaranteed;

(iv) that the Security Deposit shall not be considered an advance payment of
Rent or a measure of damages for any default by Tenant, nor shall it be a bar or
defense to any actions by Landlord against Tenant;

(v) intentionally deleted;

(vi) that if Tenant shall faithfully perform all of the covenants and agreements
contained in this Lease on the part of the Tenant to be performed, and provided
there exists no event of default by Tenant, past any applicable cure period,
hereunder, the Security Deposit or any then remaining balance thereof, shall be
returned to Tenant, without interest, within thirty (30) days after the
expiration of the Term, provided that subsequent to the expiration of this
Lease, Landlord may retain from the Security Deposit: (a) an amount reasonably
estimated by Landlord to cover potential Operating Expense reconciliation
payments due with respect to the calendar year in which this Lease terminates or
expires (such amount so retained shall not, in any event, exceed [*] percent
([*]%) of estimated Operating Expense payments due from Tenant for such calendar
year through the date of expiration or earlier termination of this Lease and any
amounts so retained and not applied to such reconciliation shall be returned to
Tenant within thirty (30) days after Landlord’s delivery of the statement for
such calendar year); (b) any and all amounts reasonably estimated by Landlord to
cover the anticipated costs to be incurred by Landlord to remove any signage
provided to Tenant under this Lease and to repair any damage caused by such
removal (in which case any excess amount so retained by Landlord shall be
returned to Tenant within thirty (30) days after such removal and repair); and
(c) any and all amounts permitted by law or this Article 23 (collectively
hereinafter referred to as the “Contingent Amount”). In the event Tenant has
posted a Letter of Credit (as hereinafter defined) instead of cash, Tenant, at
its option, may substitute cash at the expiration of the Term in an amount
sufficient to satisfy the Contingent Amount, which amount shall be determined by
Landlord, in its sole discretion. Tenant hereby waives any and all provisions of
law, now or hereafter in effect in the State of North Carolina or any local
government authority or agency or any political subdivision thereof, that limit
the types of defaults for which a landlord may claim sums from a security
deposit, it being agreed that Landlord, in addition, may claim those sums
specified in this Article 23 above and/or those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the acts or omissions of Tenant or any officer, employee, agent,
contractor or invitee of Tenant. Tenant further covenants that it will not
assign or encumber the money deposited herein as a Security Deposit and that
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

39



--------------------------------------------------------------------------------

(vii) that, at Tenant’s option at any time during the Term of this Lease, the
Security Deposit may be in the form of a letter of credit. In such event,
Tenant, simultaneously with the execution of this Lease (or, if Tenant shall
subsequently elect to post the Letter of Credit in lieu of the existing cash
Security Deposit, at the time of such election, with Landlord hereby agreeing to
refund the cash Security Deposit upon receipt of the acceptable Letter of
Credit), shall deliver to Landlord (as beneficiary) a standby letter of credit
(the “Letter of Credit”), in form and content satisfactory to Landlord, with a
copy to Landlord’s attorney. The Letter of Credit shall be, among other things:

 

  (1) subject to International Standby Practices 1998, International Chamber of
Commerce Publication No. 590;

 

  (2) irrevocable and unconditional;

 

  (3) in the amount of the required Security Deposit;

 

  (4) conditioned for payment solely upon presentation of the Letter of Credit
and a sight draft certifying to the issuer of the Letter of Credit the existence
of such grounds or circumstances upon which Landlord is permitted to make such
draw, and

 

  (5) transferable one (1) or more times by Landlord without the consent of
Tenant.

The Letter of Credit shall be issued by a member of the New York Clearing House
Association or a commercial bank or trust company satisfactory to Landlord,
having banking offices at which the Letter of Credit may be drawn upon in
Raleigh, North Carolina or Hartford, Connecticut and a net worth reasonably
acceptable to Landlord. The Letter of Credit shall expire not earlier than
twelve (12) months after the date of delivery thereof to Landlord and shall
provide that same shall be automatically renewed for successive twelve
(12) month periods through a date which is not earlier than sixty (60) days
after the expiration date, or any renewal or extension thereof, unless written
notice of non-renewal has been given by the issuing bank to Landlord and
Landlord’s attorney by registered or certified mail, return receipt requested,
not less than sixty (60) days prior to the expiration of the current period. If
the issuing bank does not renew the Letter of Credit, and if Tenant does not
deliver a substitute Letter of Credit or cash in lieu thereof at least thirty
(30) days prior to the expiration of the current period, then in addition to its
rights granted under this Lease, Landlord shall have the right to draw on the
existing Letter of Credit and maintain such funds as a cash security deposit.
With respect to draws on the Letter of Credit:

 

  (A) Landlord may use, apply, or retain the proceeds of the Letter of Credit to
the same extent that Landlord may use, apply, or retain the cash Security
Deposit, as set forth above in this Section or elsewhere in this Lease;

 

  (B) Landlord may draw on the Letter of Credit, in whole or in part, from time
to time, at Landlord’s election, to the same extent that Landlord may draw on
the cash Security Deposit, as set forth above in this Section or elsewhere in
this Lease; and

 

40



--------------------------------------------------------------------------------

  (C) If Landlord partially draws down the Letter of Credit, Tenant shall within
ten (10) days after Landlord gives Tenant notice thereof, restore all amounts
drawn by Landlord, or substitute cash security instead.

Tenant, at its expense, hereby agrees to cooperate with Landlord to promptly
execute and deliver to Landlord any and all modifications, amendments and
replacements of the Letter of Credit that are required to carry out the terms
and conditions of this Section.

In the event the issuer of any letter of credit held by Landlord is insolvent or
is placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, said Letter of Credit shall be deemed to not meet the requirements
of this Section, and, within ten (10) days thereof, then Tenant shall deliver to
Landlord a replacement Letter of Credit which otherwise meets the requirements
of this Lease (and Tenant’s failure to do so shall, notwithstanding anything in
this Lease to the contrary, constitute an event of default for which there shall
be no notice or grace or cure periods being applicable thereto other than the
aforesaid ten (10)-day period); or, alternatively, Tenant shall, within such ten
(10)-day period, deliver cash to Landlord in the amount required above.

Notwithstanding anything contained herein to the contrary, the Security Deposit
shall be reduced to $[*] (the “Adjusted Security Deposit”) following the
expiration of the forty-second (42nd) Lease Month, provided that all of the
following conditions shall have been satisfied: (v) based on issued audited
financial statements covering calendar year 2012 and beyond, Tenant shall have
net income greater than $[*] [*] in each calendar year, (w) based on the
Tenant’s most recently issued audited financial statement, Tenant shall have a
net worth (Stockholder’s equity) in excess of $[*] [*], (x) as of the date of
Tenant’s request for the Security Deposit reduction, Tenant shall have a market
capitalization in excess of $[*]; (y) no uncured events of default shall have
occurred under the Lease, and Tenant shall not then be in default under this
Lease (beyond any and all notice and cure periods); and (z) Tenant shall have
performed all of Tenant’s obligations under this Lease, in accordance with the
terms and conditions set forth herein. If the original Security Deposit was
tendered in cash, in order to effect the above referenced reduction, Landlord
shall tender to Tenant a cash refund in the amount of $[*] within thirty
(30) days following the expiration of the forty-second (42nd) Lease Month. If
the original Security Deposit was in the form of the Letter of Credit, in order
to effect the above referenced reduction, Tenant shall post a substitute Letter
of Credit in the amount of the Adjusted Security Deposit within thirty (30) days
following the expiration of the forty-second (42nd) Lease Month, upon receipt of
which Landlord shall promptly return the original Letter of Credit to Tenant.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

41



--------------------------------------------------------------------------------

ARTICLE 24.

BROKERAGE COMMISSION

Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in Article
1 Tenant represents and warrants to Landlord that (except with respect to the
Broker(s) identified in Article 1 and with whom Landlord has entered into a
separate brokerage agreement) no broker, agent, commission salesperson, or other
person has represented Tenant in the negotiations for and procurement of this
Lease and of the Premises and that no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent commission
salesperson, or other person. Tenant agrees to indemnify and hold harmless
Landlord, its agents, members, partners, representatives, officers, affiliates,
shareholders, employees, successors and assigns from and against any and all
loss, liabilities, claims, suits, or judgments (including, without limitation,
reasonable attorneys’ fees and court costs incurred in connection with any such
claims, suits, or judgments, or in connection with the enforcement of this
indemnity) for any fees, commissions, or compensation of any kind which arise
out of or are in any way connected with any claimed agency relationship not
referenced in Article 1.

ARTICLE 25.

FORCE MAJEURE

Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God.
Tenant shall similarly be excused for delay in the performance of any obligation
hereunder; provided:

(i) nothing contained in this Article 25 or elsewhere in this Lease shall be
deemed to excuse or permit any delay in the payment of Rent, or any delay in the
cure of any default which may be cured by the payment of money; and

(ii) no reliance by either party upon this Article 25 shall limit or restrict in
any way the other party’s right of self-help as provided in this Lease.

ARTICLE 26.

PARKING

(i) Landlord hereby grants to Tenant the right, in common with others authorized
by Landlord, to use the parking facilities appurtenant to the Building
(collectively, the “Parking Facility”), and to use no more than the number of
parking spaces made available to Tenant as set forth in Article 1
notwithstanding the number of Tenant’s employees, customers or invitees. Tenant
shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the use of the Parking Facility by
Tenant.

 

42



--------------------------------------------------------------------------------

(ii) Tenant may not assign, transfer, sublease or otherwise alienate the use of
the Parking Facility without Landlord’s prior written consent except in
connection with a transfer of this Lease otherwise permitted hereunder.

(iii) Notwithstanding anything contained herein to the contrary, subject to
Tenant’s receipt of the requisite governmental approvals, Tenant, at its sole
cost and expense, shall have the right to restripe the parking spaces in the
Parking Facility, including, without limitation, reserved and visitor spaces,
based on a plan mutually agreed upon by Landlord and Tenant.

ARTICLE 27.

HAZARDOUS MATERIALS

A. Definition of Hazardous Materials. The term “Hazardous Materials” for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, materials or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community “right-to-know” requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet (“MSDS”). The term “Hazardous Material” includes, without limitation, any
material, waste or substance which is: (i) included within the definitions of
“hazardous substances,” “hazardous materials,” “toxic substances” or “solid
waste” in or pursuant to any environmental Law, or subject to regulation under
any environmental Law; (ii) listed in the United States Department of
Transportation Optional Hazardous Material Table, 49 C.F.R. § 172.101, as to
date or hereafter amended, or in the United States Environmental Protection
Agency List of Hazardous Substances and Reportable Quantities, 40 C.F.R. Part
302, as to date or hereafter amended; (iii) an explosive, radioactive, asbestos,
polychlorinated biphenyl, oil or petroleum product; (iv) designated as a
“Hazardous Substance” pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. § 1317); (v) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq. (42 U.S.C. § 6903); (vi) defined as a “Hazardous Substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601); or
(vii) any substance deemed to be a “Hazardous Material” by any present or future
federal, state or local Law, statute, regulation ordinance, or any judicial or
administrative order or judgment thereunder, because it effects the health,
industrial hygiene or the environmental or ecological conditions on, under or
about the Premises or the Building.

B. No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under Article 6, provided:
(i) such Hazardous Materials shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Premises
and the ordinary course of Tenant’s business therein, strictly in accordance
with applicable Law, highest prevailing standards, and the manufacturers’
instructions

 

43



--------------------------------------------------------------------------------

therefore; (ii) such Hazardous Materials shall not be disposed of, released or
discharged in the Building, and shall be transported to and from the Premises in
compliance with all applicable Laws, and as Landlord shall reasonably require;
(iii) if any applicable Law or Landlord’s trash removal contractor requires that
any such Hazardous Materials be disposed of separately from ordinary trash,
Tenant shall make arrangements, at Tenant’s expense, for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and approval by Landlord); and (iv) any remaining such
Hazardous Materials shall be completely, properly and lawfully removed from the
Building upon expiration or earlier termination of this Lease. Any clean up,
remediation and removal work shall be subject to Landlord’s prior written
approval (except in emergencies), and shall include, without limitation, any
testing, investigation, and the preparation and implementation of any remedial
action plan required by any governmental body having jurisdiction or reasonably
required by Landlord. If Landlord or any Lender or governmental body arranges
for any tests or studies showing that this Article has been violated by Tenant,
Tenant shall pay for the costs of such tests.

C. Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Materials on the Premises or the migration thereof from or to other
property; (ii) any demands or claims made or threatened by any party relating to
any loss or injury resulting from any Hazardous Materials on the Premises;
(iii) any release, discharge or non-routine, improper or unlawful disposal or
transportation of any Hazardous Materials on or from the Premises or in
violation of this Article; and (iv) any matters where Tenant is required by Law
to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises. Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety Law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list, certified to be true and complete,
identifying any Hazardous Materials then used, stored, or maintained upon the
Premises, the use and approximate quantity of each such materials, a copy of any
MSDS issued by the manufacturer therefor, and such other information as Landlord
may reasonably require or as may be required by Law.

D. Indemnification. If any Hazardous Materials are released, discharged or
disposed of by Tenant or any other occupant of the Premises, or their employees,
agents, invitees or contractors, on or about the Building in violation of the
foregoing provisions, Tenant shall immediately, properly and in compliance with
applicable Laws clean up, remediate and remove the Hazardous Materials from the
Building and any other affected property and clean or replace any affected
personal property (whether or not owned by Landlord), at Tenant’s expense
(without limiting Landlord’s other remedies therefor). Tenant shall further be
required to indemnify, hold harmless and defend (by counsel reasonably
acceptable to Landlord) Landlord, Landlord’s directors, officers, partners,
employees, attorneys, agents, successors and assigns from and against any and
all claims, demands, liabilities, losses, damages, penalties, forfeitures,
judgments or expenses (including attorneys’ fees) or death or injury to any
person or damage to any property whatsoever, arising directly or indirectly
arising out of or attributable to: (i) a violation of the provisions of this
Article by Tenant, Tenant’s occupants, employees, contractors or agents;
(ii) the presence in, on, under or about the Premises or discharge in or from
the Premises of any Hazardous Materials placed in, under or about the

 

44



--------------------------------------------------------------------------------

Premises by Tenant or at Tenant’s direction, excluding any tenant improvement
work done by Landlord; (iii) Tenant’s use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Materials to, in, on, under, about or from the Premises; or (iv) Tenant’s
failure to comply with any Hazardous Materials Law applicable hereunder to
Tenant. Any clean up, remediation and removal work shall be subject to
Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. If Landlord or any
Lender or governmental body arranges for any tests or studies showing that this
Article has been violated, Tenant shall pay for the costs of such tests. The
provisions of this Article shall survive the expiration or earlier termination
of this Lease.

Landlord will indemnify, defend (by counsel reasonably acceptable to Tenant),
protect, and hold Tenant and each of Tenant’s employees, agents, attorneys,
successors and assigns, free and harmless from and against any and all claims,
liabilities, penalties, forfeitures, losses or expenses (including attorney’s
fees) or death of or injury to any person or damage to any property whatsoever,
arising from or caused in whole or in part, directly or indirectly, by:

(1) the presence in, on, under or about the Premises or the Building or
discharge in or from the Premises or the Building of any Hazardous Materials
placed, in, on, under or about the Premises or the Building by Landlord or at
Landlord’s direction; or

(2) Landlord’s use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises or the Building; or

(3) Landlord’s failure to comply with any Hazardous Materials Law.

The obligations of each party pursuant to this Article 27 include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, cleanup or detoxification or decontamination of the
Premises or the Building, and the preparation and implementation of any closure,
remedial action or other required plans in connection therewith, and survives
the expiration or earlier termination of the term of the Lease.

ARTICLE 28.

ADDITIONAL RIGHTS RESERVED BY LANDLORD

In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim:

(i) To install and maintain all signs on the exterior and interior of the
Building, subject to Tenant’s rights under Article 12.D. above;

 

45



--------------------------------------------------------------------------------

(iii) To designate all sources furnishing sign painting or lettering for use in
the Building;

(iv) Intentionally deleted;

(v) To have pass keys to the Premises and all doors therein, excluding Tenant’s
vaults and safes;

(vi) On reasonable prior notice to Tenant, to exhibit the Premises to any
prospective purchaser, Lender, mortgagee, or assignee of any mortgage on the
Building or the land on which the Building is located and to others having an
interest therein at any time during the Term, and to prospective tenants during
the last six (6) months of the Term;

(vii) To take any and all measures, including entering the Premises for the
purpose of making inspections, repairs, alterations, additions and improvements
to the Premises or to the Building (including for the purpose of checking,
calibrating, adjusting and balancing controls and other parts of the Building
Systems), as may be necessary or desirable for the operation, improvement,
safety, protection or preservation of the Premises or the Building, or in order
to comply with all Laws, orders and requirements of governmental or other
authority, or as may otherwise be permitted or required by this Lease; provided,
however, that during the progress of any work on the Premises or at the
Building, Landlord will attempt not to inconvenience Tenant, but shall not be
liable for inconvenience, annoyance, disturbance, loss of business, or other
damage to Tenant by reason of performing any work or by bringing or storing
materials, supplies, tools or equipment in the Building or Premises during the
performance of any work, and the obligations of Tenant under this Lease shall
not thereby be affected in any manner whatsoever.

ARTICLE 29.

DEFINED TERMS

A. “Building” shall refer to the Building named in Article 1 of which the
Premises are a part (including all modifications, additions and alterations made
to the Building during the term of this Lease), the real property on which the
same is located, all plazas, Common Areas and any other areas located on said
real property and designated by Landlord for use by all tenants in the Building.

B. “Common Areas” shall mean and include all areas, facilities, equipment,
directories and signs of the Building (exclusive of the Premises and areas
leased to other Tenants) made available and designated by Landlord for the
common and joint use and benefit of Landlord, Tenant and other tenants and
occupants of the Building, including, but not limited to, elevators, mechanical
closets, chases, conduits, risers, stairways, public washrooms, sidewalks,
parking areas, landscaped areas and service entrances. Common Areas may further
include such areas in adjoining properties under reciprocal easement agreements,
operating agreements or other such agreements now or hereafter in effect and
which are available to Landlord, Tenant and Tenant’s employees and invitees.
Landlord reserves the right in its sole discretion and from time to time, to
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas. Notwithstanding anything
contained herein to the contrary, the term “Common Areas” shall expressly
exclude the hallways and corridors of the Building and the Building lobby and
atrium, all of which shall be deemed a part of the Premises demised hereunder.

 

46



--------------------------------------------------------------------------------

C. “Default Rate” shall mean [*] percent ([*]%) per annum, or the highest rate
permitted by applicable law, whichever shall be less. If the application of the
Default Rate causes any provision of this Lease to be usurious or unenforceable,
the Default Rate shall automatically be reduced to the highest rate allowed by
law so as to prevent such result.

D. “Hazardous Materials” shall have the meaning set forth in Article 27.

E. “Landlord” and “Tenant” shall be applicable to one or more parties as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there is more than one (1), the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of Landlord, the term “Landlord” shall
include Landlord’s present and future partners, beneficiaries, trustees,
officers, directors, employees, shareholders, principals, agents, affiliates,
successors and assigns.

F. “Law” or “Laws” (or, sometimes, “law” or “laws”) shall mean all federal,
state, county and local governmental and municipal laws, statutes, ordinances,
rules, regulations, codes, decrees, orders and other such requirements,
applicable equitable remedies and decisions by courts in cases where such
decisions are binding precedents in the State of North Carolina, and decisions
of federal courts applying the Laws of such state.

G. “Lease” shall mean this lease executed between Tenant and Landlord, including
any extensions, amendments or modifications and any Exhibits attached hereto.

H. “Lease Month” shall mean each consecutive month during the Term, with the
first (1st) Lease Month commencing on the Rent Commencement Date.

“Lease Year” shall mean each consecutive twelve (12) month period thereof during
the Term, with the first (1st) Lease Year commencing on the Rent Commencement
Date.

I. “Lender” shall mean the holder of a Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessee.

J. “Mortgage” shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Building or any part thereof
with the written consent of Landlord, and all renewals, modifications,
consolidations, replacements or extensions thereof, and all indebtedness now or
hereafter secured thereby and all interest thereon.

K. “Operating Expenses” shall mean all operating expenses of any kind or nature
which are necessary, ordinary or customarily incurred in connection with the
operation, maintenance, management, or repair of the Building as reasonably
determined by Landlord. Landlord shall calculate and account for Operating
Expenses in a manner consistent with industry practices.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

47



--------------------------------------------------------------------------------

Operating Expenses shall include, but not be limited to:

1.1 costs of supplies, including, but not limited to, the cost of relamping all
Building lighting as the same may be required from time to time;

1.2 costs incurred in connection with obtaining and providing energy for the
Building, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources, including any taxes thereon;

1.3 costs of water and sanitary and storm drainage services;

1.4 costs of janitorial and security services;

1.5 costs of general maintenance and repairs, including costs under HVAC, the
intrabuilding network cable and other mechanical maintenance contracts and
maintenance, repairs and replacement of equipment and tools used in connection
with operating the Building and the parking facilities;

1.6 costs of maintenance and replacement of landscaping;

1.7 insurance premiums, including fire and all-risk coverage, together with loss
of rent endorsements, the part of any claim required to be paid under the
deductible portion of any insurance policies carried by Landlord in connection
with the Building (where Landlord is unable to obtain insurance without such
deductible from a major insurance carrier at reasonable rates), public liability
insurance and any other insurance carried by Landlord on the Building, or any
component parts thereof (all such insurance shall be in such amounts as may be
required by any holder of a Mortgage or as Landlord may reasonably determine);

1.8 labor costs, including wages and other payments, costs to Landlord of
worker’s compensation and disability insurance, payroll taxes, employment taxes,
general welfare benefits, pension payments, medical and surgical benefits,
fringe benefits up to the level of Building manager, and all legal fees and
other costs or expenses incurred in resolving any labor dispute;

1.9 market based professional building management fees required for management
of the Building, not in excess of [*] percent ([*]%) of gross rental receipts;

1.10 legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are reasonably intended to produce a reduction in Operating
Expenses or reasonably improve the operation, maintenance or state of repair of
the Building) incurred in the ordinary course of operating the Building or in
connection with making the computations required hereunder or in any audit of
operations of the Building; and

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

48



--------------------------------------------------------------------------------

1.11 the costs of capital improvements or structural repairs or replacements
made in or to the Building in order to conform to changes, subsequent to the
date of this Lease, in any applicable Laws, ordinances, rules, regulations or
orders of any governmental or quasi-governmental authority having jurisdiction
over the Building (herein “Required Capital Improvements”) or the costs incurred
by Landlord to install a new or replacement capital item that are reasonably
intended to reduce Operating Expenses (herein “Cost Savings Improvements”). The
expenditures for Required Capital Improvements and Cost Savings Improvements
shall be amortized over the useful life of such capital improvement or
structural repair or replacement (as determined by Landlord). All costs so
amortized shall bear interest on the amortized balance at the rate of [*]
percent ([*]%) per annum or such higher rate as may have been paid by Landlord
on funds borrowed for the purpose of constructing these capital improvements.

In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this Article
29.K. and Article 4 as shall be reasonable and necessary to achieve the
intention of the parties hereto. In no event shall Landlord be permitted to
collect more than 100% of operating expenses.

Excluded from Operating Expenses shall be the following:

(i) Intentionally deleted;

(ii) Rentals for items outside the ordinary course of business;

(iii) Costs incurred by Landlord for the repair of damage to the Building in
excess of commercially reasonable insurance deductibles, to the extent that
Landlord is reimbursed by insurance proceeds;

(iv) Intentionally deleted;

(v) Depreciation, amortization and interest payments, except as provided herein
and except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party where such depreciation, amortization, and interest
payments would otherwise have been included in the charge for such third party’s
services, all as determined in accordance with generally accepted accounting
principles, consistently applied, and when depreciation or amortization is
permitted or required, the item shall be amortized over its reasonably
anticipated useful life;

(vi) Marketing costs including, without limitation, leasing commissions,
attorneys’ fees in connection with negotiation and preparation of letters, deal
memos, letters of intent, leases, subleases and/or assignments, space planning
costs, and other costs and expenses incurred in connection with lease, sublease
and/or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Building;

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

49



--------------------------------------------------------------------------------

(vii) Intentionally deleted;

(viii) Costs incurred by Landlord due to the violation by Landlord of the terms
and conditions of this Lease;

(ix) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Building to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(x) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt installment encumbering the Building;

(xi) Landlord’s general corporate overhead and general and administrative
expenses; however a market rate management fee not to exceed [*] percent ([*]%)
shall be included in Operating Expenses;

(xii) Intentionally deleted;

(xiii) Intentionally deleted;

(xiv) Advertising and promotional expenditures and costs of signs in or on the
Building identifying the owner of the Building or their tenant’s signs;

(xv) Intentionally deleted;

(xvi) Intentionally deleted;

(xvii) Costs incurred in connection with upgrading the Building to comply with
disability, life, fire and safety codes, ordinances, statues, or other laws in
effect prior to the Original Premises Lease Commencement Date, based on the
standards, requirements, and interpretations thereof in effect on the Original
Premises Lease Commencement Date, including, without limitation, the ADA,
including penalties or damages due to such non-compliance;

(xviii) Tax penalties incurred as a result of Landlord’s negligence, inability
or unwillingness to make payments and/or to file any tax or informational
returns when due;

(xix) Intentionally deleted;

(xx) Costs arising from the negligence or fault of other tenants or Landlord or
its agents, or any vendors, contractors, or providers of materials or services
selected, hired or engaged by Landlord or its agents including, without
limitation, the selection of Building materials;

(xxi) Notwithstanding any contrary provision of the Lease, including, without
limitation, any provision relating to capital expenditures, any and all costs
arising from

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

50



--------------------------------------------------------------------------------

the presence of hazardous materials or substances (as defined by Applicable Laws
in effect on the date the Lease is executed) in or about the Premises or the
building, or the site including, without limitation, hazardous substances in the
ground water or soil, for which Landlord is liable and responsible under this
Lease;

(xxii) Costs arising from Landlord’s charitable or political contributions;

(xxiii) Costs arising from latent defects in the base, shell or core of the
Building or improvements by Landlord or repair thereof;

(xxiv) Intentionally deleted;

(xxv) Costs for sculpture, paintings or other objects of art;

(xxvi) Costs (including in connection therewith all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims, litigation
or arbitrations pertaining to Landlord and/or the building which are not
associated with Landlord’s reasonable, good faith attempts to reduce a component
of Operating Expenses;

(xxvii) Costs associated with the operation of the business of the partnership
or entity which constitutes Landlord as the same are distinguished from the
costs of operation of the Building, including partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), costs of selling, syndicating, financing,
mortgaging on hypothecating any of Landlord’s interest in the Building, costs of
any disputes between Landlord and its employees (if any) not engaged in Building
operation, disputes of Landlord with Building management, or outside fees paid
in connection with disputes with other tenants;

(xxviii) Intentionally deleted;

(xxix) To the extent the same is necessitated as a result of Landlord’s
negligence, costs incurred in connection with any environment clean-up, response
action, or remediation on, in, under, or about the Premises or the Building,
including but not limited to, costs and expenses associated with the defense,
administration, settlement, monitoring or management thereof;;

(xxx) Any expenses incurred by Landlord for use of any portion of the Building
to accommodate events including, but not limited to shows, promotions, kiosks,
displays, filming, photography, private events or parties, ceremonies, and
advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of the
Building in normal building operations during standard building hours of
operation;

(xxxi) Any entertainment, dining or travel expenses for any purpose;

(xxxii) Any flowers, gifts, balloons, etc. provided to any entity whatsoever, to
include, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents

(xxxiii) Intentionally deleted;

 

51



--------------------------------------------------------------------------------

(xxxiv) Any finder’s fees, brokerage commissions, job placement costs or job
advertising cost, other than with respect to a receptionist or secretary in the
Building office, once per year;

(xxxv) Intentionally deleted;

(xxxvi) The cost of any magazine, newspaper, trade or other subscriptions

(xxxvii) The cost of any training or incentive programs, other than for tenant
life safety information services;

(xxxviii) The cost of any tenant relations parties, events or promotion not
consented to by authorized representative of Tenant in writing

(xxxix) In-house legal and/or accounting fees; and

Under no circumstances shall Landlord collect in excess of 100% of all
Landlord’s Operating Expenses or recover, through Operating Expenses, any item
of cost more than once. Operating Expenses shall be reduced by the amount of any
reimbursement, payment or credit received by Landlord that is allocable to
Operating Expenses.

L. “Rent” shall have the meaning specified therefor in Article 3.

M. “Tax” or “Taxes” shall mean all real property taxes and assessments levied
against the Building by any governmental or quasi-governmental authority. The
foregoing shall include all federal, state, county, or local governmental,
special district, improvement district, municipal or other political subdivision
taxes, fees, levies, assessments, charges or other impositions of every kind and
nature, whether general, special, ordinary or extraordinary, respecting the
Building, including without limitation, real estate taxes, general and special
assessments, interest on any special assessments paid in installments, transit
taxes, water and sewer rents, taxes based upon the receipt of rent, personal
property taxes imposed upon the fixtures, machinery, equipment, apparatus,
appurtenances, furniture and other personal property used in connection with the
Building which Landlord shall pay during any calendar year, any portion of which
occurs during the Term (without regard to any different fiscal year used by such
government or municipal authority except as provided below). Provided, however,
any taxes which shall be levied on the rentals of the Building shall be
determined as if the Building were Landlord’s only property, and provided
further that in no event shall the term “taxes or assessment,” as used herein,
include any net federal or state income taxes levied or assessed on Landlord,
unless such taxes are a specific substitute for real property taxes. Such term
shall, however, include gross taxes on rentals. Expenses incurred by Landlord
for tax consultants and in contesting the amount or validity of any such taxes
or assessments shall be included in such computations; and

“Tax” or “Taxes” shall also include all “assessments,” including so-called
special assessments, license tax, business license fee, business license tax,
levy, charge, penalty or tax imposed by any authority having the direct power to
tax, including any city, county, state or federal government, or any school,
agricultural, lighting, water, drainage, or other improvement or special
district thereof, against the Premises of the Building or any legal or equitable
interest of Landlord therein. For the purposes of this

 

52



--------------------------------------------------------------------------------

Lease, any special assessments shall be deemed payable in such number of
installments as is permitted by law, whether or not actually so paid. If as of
the Rent Commencement Date the Building has not been fully assessed as a
completed project, for the purpose of computing the Taxes for any adjustment
required herein or under Article 4, Taxes shall be adjusted by Landlord, as of
the date on which the adjustment is to be made, to reflect full completion of
the Building including all standard Tenant finish work. If the method of
taxation of real estate prevailing to the time of execution hereof shall be, or
has been altered, so as to cause the whole or any part of the taxes now,
hereafter or theretofore levied, assessed or imposed on real estate to be
levied, assessed or imposed on Landlord, wholly or partially, as a capital levy
or otherwise, or on or measured by the rents received therefrom, then such new
or altered taxes attributable to the Building shall be included within the term
real estate taxes, except that the same shall not include any enhancement of
said tax attributable to other income of Landlord.

All other capitalized terms shall have the definition set forth in the Lease.

ARTICLE 30.

MISCELLANEOUS PROVISIONS

A. RULES AND REGULATIONS.

Tenant shall comply with all of the rules and regulations promulgated by
Landlord from time to time for the Building. A copy of the current rules and
regulations is attached hereto as Exhibit D. Landlord shall not be liable to
Tenant for violation of any such rules and regulations, or for the breach of any
covenant or condition in any lease by any other tenant in the Building. A waiver
by Landlord of any rule or regulation for any other tenant shall not constitute
nor be deemed a waiver of that rule or regulation for Tenant.

B. EXECUTION OF LEASE.

If Tenant is a corporation, partnership or limited liability company, each
individual executing this Lease on behalf of said entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said entity in accordance with: (i) if Tenant is a corporation, a duly adopted
resolution of the Board of Directors of said corporation or in accordance with
the by-laws of said corporation, (ii) if Tenant is a partnership, the terms of
the partnership agreement, and (iii) if Tenant is a limited liability company,
the terms of its operating agreement, and that this Lease is binding upon said
entity in accordance with its terms.

C. NOTICES.

All notices under this Lease shall be in writing and will be deemed sufficiently
given for all purposes if, to Tenant, by delivery to Tenant at the Premises
during the hours the Building is open for business or by certified mail, return
receipt requested or by overnight delivery service (with one acknowledged
receipt), to Tenant at the address set forth below, and if to Landlord, by
certified mail, return receipt requested or by overnight delivery service (with
one acknowledged receipt), at the addresses set forth below, or at such other
address from time to time established by Landlord.

 

53



--------------------------------------------------------------------------------

Landlord: at address shown in Article 1.

with a copy to: Building Manager at address shown in Article 1.

Tenant: at address shown in Article 1.

D. TRANSFERS.

The term “Landlord” appearing herein shall mean only the owner of the Building
from time to time and, upon a sale or transfer of its interest in the Building,
the then landlord and transferring party shall have no further obligations or
liabilities for matters accruing after the date of transfer of that interest
only if the transferee assumes Landlord’s obligations in writing. Tenant, upon
such sale or transfer, agrees to attorn to the transferee and shall look solely
to the successor owner and transferee of the Building, as the lessor under this
Lease, for performance of Landlord’s obligations hereunder. Tenant shall, within
five (5) days after request, execute such further instruments or assurances as
such transferee may reasonably deem necessary to evidence or confirm such
attornment.

E. INTENTIONALLY OMITTED.

F. TENANT FINANCIAL STATEMENTS.

Upon the reasonable written request of Landlord, and if Tenant financial
information is no longer available to the public, Tenant shall submit financial
statements for its most recent financial reporting period and for the prior
Lease Year. Landlord shall make such request no more than twice during any Lease
Year. All such financial statements shall be certified as true and correct by
the responsible officer or partner of Tenant and if Tenant is then in default
hereunder, the financial statements shall be certified by an independent
certified public accountant.

G. RELATIONSHIP OF THE PARTIES.

Nothing contained in this Lease shall be construed by the parties hereto, or by
any third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party (other than a
guarantor) liable for the debts and obligations of any other party, it being
understood and agreed that the only relationship between Landlord and Tenant is
that of Landlord and Tenant.

H. ENTIRE AGREEMENT; MERGER; SEVERABILITY.

This Lease and any Exhibits or Addenda hereto, embody the entire agreement and
understanding between the parties respecting the Lease and the Premises and
supersedes all prior negotiations, agreements and understandings between the
parties, all of which are merged herein. No provision of this Lease may be
modified, waived or discharged except by an instrument in writing signed by the
party against which enforcement of such modification, waiver or discharge is
sought. Any provision of this Lease which shall prove to be invalid, void or
illegal shall in no way affect, impact, impair or invalidate any other provision
hereof and such other provisions shall remain in full force and effect.

 

54



--------------------------------------------------------------------------------

I. NO REPRESENTATION BY LANDLORD.

Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.

J. LIMITATION OF LIABILITY.

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord concerning, arising out of or relating to any matter
relating to this Lease and all of the covenants and conditions or any
obligations, contractual, statutory, or otherwise set forth herein, shall be
limited solely and exclusively to an amount which is equal to the lesser of
(i) the interest of Landlord in and to the Building. Any judgments rendered
against Landlord shall be satisfied solely out of proceeds of sale of Landlord’s
interest in the Building. No other property or assets of Landlord, or any
member, officer, director, shareholder, partner, trustee, agent, servant or
employee of Landlord (the “Representatives”) shall be subject to levy, execution
or other enforcement procedure for the satisfaction of Tenant’s remedies under
or with respect to this Lease, Landlord’s obligations to Tenant, whether
contractual, statutory or otherwise, the relationship of Landlord and Tenant
hereunder, or Tenant’s use or occupancy of the Building. Tenant further
understands that any liability, duty or obligation of Landlord to Tenant, shall
automatically cease and terminate as of the date that Landlord or any of
Landlord’s Representatives no longer have any right, title or interest in or to
the Building. The provisions hereof shall inure to Landlord’s successors and
assigns including any Lender. The foregoing provisions are not intended to
relieve Landlord from the performance of any of Landlord’s obligations under
this Lease, but only to limit the personal liability of Landlord in case of
recovery of a judgment against Landlord; nor shall the foregoing be deemed to
limit Tenant’s rights to obtain injunctive relief or specific performance or
other remedy which may be accorded Tenant by law or under this Lease. If Tenant
claims or asserts that Landlord has violated or failed to perform a covenant
under the Lease, Tenant’s sole remedy shall be an action for specific
performance, declaratory judgment or injunction and in no event shall Tenant be
entitled to any money damages in any action or by way of set off, defense or
counterclaim and Tenant hereby specifically waives the right to any money
damages or other remedies for any such violation or failure.

K. MEMORANDUM OF LEASE.

Neither party, without the written consent of the other, will execute or record
this Lease in any public recorder’s office. Tenant may record a memorandum of
this Lease, at its expense, reciting the parties, the Premises and the Term and,
to the extent the same is factually accurate, Landlord shall execute a copy
thereof upon request.

 

55



--------------------------------------------------------------------------------

L. NO WAIVERS.

Failure of Landlord to insist upon strict compliance by Tenant of any condition
or provision of this Lease shall not be deemed a waiver by Landlord of that
condition. No waiver by Landlord of any provision of this Lease shall be deemed
to be a waiver of any other provision hereof or of any subsequent breach by
Tenant of the same or any other provision. No provision of this Lease may be
waived by Landlord, except by an instrument in writing executed by Landlord.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to render unnecessary the obtaining of
Landlord’s consent to or approval of any subsequent act of Tenant, whether or
not similar to the act so consented to or approved. No act or thing done by
Landlord or Landlord’s agents during the Term of this Lease shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord. Similarly,
this Lease cannot be amended except by a writing signed by Landlord and Tenant.
Any payment by Tenant or receipt by Landlord of an amount less than the total
amount then due hereunder shall be deemed to be in partial payment only thereof
and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

M. SUCCESSORS AND ASSIGNS.

The conditions, covenants and agreements contained herein shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

N. GOVERNING LAW; INDEPENDENT COVENANTS; WAIVER.

TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT HEREBY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY CLAIM, ACTION, PROCEEDING OR COUNTERCLAIM BY EITHER
LANDLORD OR TENANT AGAINST EACH OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR
TENANT’S USE OR OCCUPANCY OF THE PREMISES.

This Lease shall be governed by the law of the State of North Carolina. No
conflicts of law rules of any state or country (including, without limitation,
the conflicts of law rules of the State of North Carolina) shall be applied to
result in the application of any substantive or procedural laws of any state or
country other than the State of North Carolina. All controversies, claims,
actions or causes of action arising between the parties hereto and/or their
respective successors and assigns, shall be brought, heard and adjudicated by
the courts of the State of North Carolina, with venue in the County of Wake.
Each of the parties hereto hereby consents to personal jurisdiction by the
courts of the State of North Carolina in connection with any such controversy,
claim, action or cause of action, and each of the parties hereto consents to
service of process by any means authorized by the law of the State of North
Carolina and consent to the

 

56



--------------------------------------------------------------------------------

enforcement of any judgment so obtained in the courts of the State of North
Carolina on the same terms and conditions as if such controversy, claim, action
or cause of action had been originally heard and adjudicated to a final judgment
in such courts. Each of the parties hereto further acknowledges that the laws
and courts of the State of North Carolina were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.

Tenant hereby acknowledges and agrees that the obligations of Tenant hereunder
shall be separate and independent covenants and agreements, that Rent shall
continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease. Landlord and Tenant each acknowledges and agrees that the independent
nature of the obligations of Tenant hereunder represents fair, reasonable and
accepted commercial practice with respect to the type of property subject to
this Lease, and that this agreement is the product of free and informed
negotiation during which both Landlord and Tenant were represented by counsel
skilled in negotiating and drafting commercial leases in North Carolina. Such
acknowledgements, agreements and waivers by Tenant are a material inducement to
Landlord entering into this Lease.

O. EXHIBITS.

All exhibits attached to this Lease are a part hereof and are incorporated
herein by reference and all provisions of such exhibits shall constitute
agreements, promises and covenants of this Lease.

P. CAPTIONS.

The captions and headings used in this Lease are for convenience only and in no
way define or limit the scope, interpretation or content of this Lease.

Q. COUNTERPARTS.

This Lease may be executed in one (1) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

R. TIME OF ESSENCE.

Each covenant herein is a condition and time is of the essence with respect to
the performance of every provision of this Lease.

S. SURVIVAL OF OBLIGATIONS.

Any obligations of Tenant occurring prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination.

T. CONFIDENTIALITY.

Tenant acknowledges that the content of this Lease and any related documents are
confidential information. Tenant shall keep such confidential information
strictly confidential and shall not disclose such confidential information to
any person or entity other than Tenant’s financial, legal and space planning
consultants and any proposed subtenants or assignees.

 

57



--------------------------------------------------------------------------------

U. NO OPTION.

THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

V. BUILDING NAME.

During the Term of this Lease, Tenant shall have the right to name the Building,
subject to Landlord’s consent, not to be unreasonably withheld.

W. RIGHT OF LANDLORD TO PERFORM.

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and such failure shall
continue beyond any applicable cure period set forth in this Lease, Landlord
may, but shall not be obligated to, without waiving or releasing Tenant from any
obligations of Tenant, make any such payment or perform any such other act on
Tenant’s part to be made or performed as is in this Lease provided. All sums so
paid by Landlord and all reasonable incidental costs, together with interest
thereon at the Default Rate from the date of such payment by Landlord, shall be
payable to Landlord on demand and Tenant covenants to pay any such sums, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the nonpayment thereof by Tenant as in
the case of default by Tenant in the payment of the Rent.

X. ACCESS, CHANGES IN PROJECT, FACILITIES, NAME.

(i) Every part of the Building except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, core
corridor walls and doors and any core corridor entrance), and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other building facilities, and the
use thereof, as well as access thereto through the Premises for the purposes of
operation, maintenance, decoration and repair, are reserved to Landlord.

(ii) Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the walls, columns and ceilings of the Premises.

 

58



--------------------------------------------------------------------------------

(iii) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Building and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable. Notwithstanding the foregoing, Landlord shall not make any material
changes to the exterior or structure of the Building, systems serving the
Building or access to or from the Building without Tenant’s prior written
consent, not to be unreasonably withheld or conditioned.

Y. IDENTIFICATION OF TENANT.

(i) If Tenant constitutes more than one person or entity, (a) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (b) the term “Tenant” as used in this Lease
shall mean and include each of them jointly and severally, and (c) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification, of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

(ii) If Tenant is a general partnership (or is comprised of two or more persons,
individually and as co-partners of a general partnership) or if Tenant’s
interest in this Lease shall be assigned to a general partnership (or to two or
more persons, individually and as co-partners of a general partnership) pursuant
to Article 16 hereof (any such partnership and such persons hereinafter referred
to in this Article 30.Y. as “Partnership Tenant”), the following provisions of
this Lease shall apply to such Partnership Tenant:

(a) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

(b) Each of the parties comprising Partnership Tenant hereby consents in advance
to, and agrees to be bound by, any written instrument which may hereafter be
executed, changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to the Landlord, and by notices,
demands, requests or other communication which may hereafter be given, by the
individual or individuals authorized to execute this Lease on behalf of
Partnership Tenant under Article 30.B. above.

(c) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(d) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

 

59



--------------------------------------------------------------------------------

(e) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (d) of this
Article 30.Y.(ii) or relieve any such new partner of its obligations
thereunder).

Z. ANTI-TERRORISM REPRESENTATION.

(i) Tenant certifies that:

(a) It is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

(b) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.

(ii) Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from
and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.

AA. ERISA/UBIT.

(i) Tenant will not use the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and covered under Title I, Part 4 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, in the performance, discharge or
satisfaction of any of its obligations under this Lease such that it would
constitute a “prohibited transaction” under ERISA. Notwithstanding any provision
of the Lease to the contrary, Tenant shall not assign the Lease or sublease all
or any portion of the Premises unless: (a) such assignee or subtenant delivers
to Landlord a certification (in form and content satisfactory to Landlord) with
respect to the status of such assignee or subtenant (and any guarantor of such
assignee’s or subtenant’s obligations) as a party in interest and a disqualified
person, as provided above; and (b) such assignee or subtenant undertakes not to
take any action that would cause the Lease to constitute a non-exempt prohibited
transaction under ERISA.

(ii) Notwithstanding any provision of the Lease to the contrary, Tenant shall
not (a) sublease all or any portion of the Premises under a sublease in which
the rent is based upon the net income or net profits of any person or (b) enter
into any other transaction with respect to the Lease or the Premises such that
the revenues to be received by Landlord from time to time in connection with the
Lease would, as a result of such transaction, be subject to Unrelated Business
Income Tax under Section 511 through 514 of the Internal Revenue Code of 1986,
as amended.

 

60



--------------------------------------------------------------------------------

(iii) Tenant agrees that it shall incorporate these requirements in any sublease
of the Premises.

ARTICLE 31.

TERMINATION OPTION

Tenant shall have a one-time option to terminate this Lease (the “Termination
Option”), effective as of the last day of the eighty-fourth (84th) Lease Month
(the “Termination Date”). The Termination Option is hereby granted subject to
the following terms and conditions:

(i) Tenant shall provide Landlord with a written notice of Tenant’s election to
exercise the Termination Option (the “Termination Notice”), which Termination
Notice (a) shall be given not later than twelve (12) months prior to the
Termination Date, TIME BEING OF THE ESSENCE.

(ii) Tenant shall not be in default under this Lease either on the date of
Tenant’s exercise of the Termination Option or, unless waived in writing by
Landlord, on the Termination Date.

(iii) Tenant shall pay to Landlord together with the Termination Notice, TIME
BEING OF THE ESSENCE, a cash lease termination fee (the “Termination Fee”) in an
amount equal to the sum of $5,168,437.00 plus the unamortized amount of any
portion of the Additional Allowance received by Tenant (amortized on a
straight-line basis over the initial lease term at a rate of [*] percent).

(iv) If Tenant shall exercise the Termination Option in strict accordance with
the terms and conditions of this Article 31, then (a) all Rent payable under
this Lease shall be paid through and apportioned as of the Termination Date (in
addition to payment by Tenant of the Termination Fee); (b) neither party shall
have any rights, estates, liabilities, or obligations under this Lease for the
period accruing after the Termination Date, except those which are incurred,
have accrued or relate to the period prior to the Termination Date; and
(c) Tenant shall surrender and vacate the Premises and deliver possession
thereof to Landlord on or before the Termination Date in the condition required
under this Lease for surrender of the Premises.

(v) The Termination Option shall automatically terminate and become null and
void upon the earlier to occur of: (a) the Termination of Tenant’s right to
possession of the Premises; or (b) the failure of Tenant to timely or properly
exercise the Termination Option or pay the Termination Fee.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

61



--------------------------------------------------------------------------------

ARTICLE 32.

TENANT’S COMMUNICATIONS EQUIPMENT

Tenant shall have the right to install satellite transmission and receiving
dishes or antennae (collectively, “Tenant’s Roof Equipment”) on the roof of the
Building in an area or areas reasonably designated by Landlord, provided that
(a) Tenant shall comply with all local, state and federal laws pertaining to the
installation, maintenance, operation, removal and replacement of any of Tenant’s
Roof Equipment, (b) Tenant shall not do any act which would invalidate any roof
warranty or guaranty which now or hereafter relates to the roof of the Building,
(c) Tenant shall obtain Landlord’s prior written consent as to the amount of
area required, size, appearance and the location of Tenant’s Roof Equipment,
(d) Tenant shall obtain all required operating permits and approvals from any
governmental entity with jurisdiction over the installation and use of Tenant’s
Roof Equipment, (e) Tenant, at its sole cost and expense, shall maintain the
Tenant’s Roof Equipment and adequate insurance thereon, (f) in the event of any
damage caused to the Building (including, without limitation, the roof or any
exterior portions thereof), by reason of the installation, maintenance,
operation, removal or replacement of any of Tenant’s Roof Equipment, Tenant
shall, at Landlord’s option (1) promptly repair such damage; or (2) promptly
reimburse Landlord for costs and expenses incurred by Landlord in repairing such
damage; (g) in the event of interference with the rights of any other tenant or
licensee of the Building, by reason of the installation, maintenance, operation,
removal or replacement of any of Tenant’s Roof Equipment, Tenant shall
(1) immediately cease the use of Tenant’s Roof Equipment, (2) relocate Tenant’s
Roof Equipment at Tenant’s expense and (3) pay all costs or damages incurred by
Landlord or such other tenant or licensee in connection with the Tenant’s
interference with such rights; (h) Tenant shall use such contractors and observe
such requirements as required by Landlord, and (i) Tenant shall remove Tenant’s
Roof Equipment and repair any damage caused by the removal of the same, upon the
expiration or sooner termination of the term of this Lease. Tenant acknowledges
that due to the fact that interference may cause irreparable injury to Landlord,
its tenants, and the owners and users of such other roof equipment, Landlord
shall have the right, in addition to any other remedy at law or in equity, to
enjoin such interference. The provisions of this Article 32 shall survive the
expiration or sooner termination of this Lease. Landlord makes no
representations or warranties as to the suitability or effectiveness of any such
Tenant’s Roof Equipment, or as to the governmental requirements applicable
thereto. The permission granted in this Article 32 for Tenant to install and
operate the Tenant’s Roof Equipment shall not be deemed to make the roof and/or
Building systems part of the Premises for any purpose under this Lease. The
permission granted herein is non-exclusive. Landlord reserves the right from
time to time to permit other tenants of the Building or others to install,
operate and maintain equipment on the roof of the Building or elsewhere, so long
as such operation does not interfere unreasonably or materially with Tenant’s
operation of its Tenant’s Roof Equipment. Tenant shall be responsible for the
entire cost of supplying electricity to the Tenant’s Roof Equipment. Electric
usage shall be measured by meters installed by Landlord at Tenant’s cost. Tenant
shall pay Landlord for such usage in accordance with Article 7 above.

[No further text on this page. The signature page follows.]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of the day and
year first written above.

 

LANDLORD:

CORNERSTONE COLONNADE LLC,

a Delaware limited liability company

By:   CORNERSTONE REAL ESTATE ADVISERS LLC,   a Delaware limited liability
company,   its authorized agent   By:  

 

  Name:   David M. Romano   Title:   Vice President TENANT: SALIX
PHARMACEUTICALS, INC., a California corporation By:  

 

Name:  

 

Title:  

 

Date:  

 

Lease Signature Page



--------------------------------------------------------------------------------

Certificate of Tenant

(If a Corporation)

I,                                         , Secretary of Salix Pharmaceuticals,
Tenant, hereby certify that the officers executing the foregoing Lease on behalf
of Tenant is/are duly authorized to act on behalf of and bind the Tenant.

 

(Corporate Seal)

    

 

        Secretary   

Date:



--------------------------------------------------------------------------------

Exhibit A

Plan Showing Premises

See attached.



--------------------------------------------------------------------------------

EXHIBIT A-1

Site Plan

See attached.



--------------------------------------------------------------------------------

Exhibit B

Work Exhibit

1. Tenant’s Plans.

(a) Tenant shall, at Tenant’s expense, submit to Landlord final and complete
dimensioned and detailed plans and drawings of partition layouts (including
openings), ceiling and lighting layouts, colors, mechanical and electrical
circuitry plans and any and all other information as may be reasonably necessary
to complete the construction of the Premises in accordance with this Exhibit B
(such plans are collectively referred to herein as “Tenant’s Plans”). The
partition layout, and ceiling and lighting layout plans shall be 1’0” = 1/8”
scale. Tenant shall submit Tenant’s Plans and any other plans required by this
Exhibit B to Landlord in form, quality and quantity acceptable for the purposes
of filing for a building permit with the City of Raleigh Building Department,
and such plans shall be signed and sealed by an architect licensed in the State
of North Carolina.

(b) Landlord shall approve Tenant’s Plans or designate by notice to Tenant the
specific changes required to be made to Tenant’s Plans within five (5) business
days following receipt thereof, which Tenant shall make within three
(3) business days of receipt. This procedure shall be repeated until Tenant’s
Plans are finally approved by Landlord.

(c) Intentionally deleted.

(d) All plans, drawings and specifications with respect to the Premises required
to be submitted by Tenant to Landlord shall comply with and conform to the
Building plans filed with the City of Raleigh Building Department,
Building-standard specifications (the receipt of which Tenant hereby
acknowledges) and with all the rules, regulations and/or other requirements of
any governmental department having jurisdiction over the construction of the
Building and/or Premises. Tenant shall prepare drawings in accordance with
pre-existing conditions and field measurements.

(e) Landlord’s review of Tenant’s Plans is solely to protect the interests of
Landlord in the Building and the Premises, and Landlord shall be neither the
guarantor of, nor responsible for, the correctness or accuracy of Tenant’s
Plans, or the compliance of Tenant’s Plans with applicable requirements of any
governmental authority. Landlord’s review and approval of any submissions shall
not be deemed to be an approval of the adequacy for any particular purpose or
system capacity or the cost of the Initial Tenant Improvements.

(f) Tenant shall reimburse Landlord for actual, out-of-pocket costs incurred by
Landlord to review and approve all submissions submitted pursuant to this
Exhibit B, subject to the Allowance.

(g) After completion of Tenant’s Plans, Tenant shall submit Tenant’s Plans to
the appropriate governmental body for plan checking and a building permit.
Tenant shall deliver a copy of the building permit to Landlord prior to the
commencement of construction of the Initial Tenant Improvements. Tenant shall
not make any changes to Tenant’s Plans once finally approved by Landlord without
Landlord’s consent, not to be unreasonably withheld.

 

B-1



--------------------------------------------------------------------------------

2. Construction of the Initial Tenant Improvements.

(a) Tenant shall, at its expense (except for the Allowance or Additional
Allowance, as applicable), in accordance with the terms and conditions of this
Exhibit B, be responsible for the construction of all improvements and
alterations necessary to prepare the Premises to conform with Tenant’s Plans
(the “Initial Tenant Improvements”). The term “Substantial Completion of the
Initial Tenant Improvements” shall mean when Tenant has obtained a final
certificate of occupancy from the City of Raleigh with respect to the Premises
as improved in accordance with the terms and conditions of this Exhibit B.

(b) Based on Tenant’s Plans, Tenant shall solicit bids for the construction of
Initial Tenant Improvements from a minimum of three (3) licensed, reputable
general contractors. Landlord and Tenant shall reasonably work together to
mutually select, from the list of bidding contractors, the contractor to perform
the Initial Tenant Improvements (the “Contractor”). In all events, Landlord
shall have the right to approve any and all contractors employed by Tenant in
connection with the Initial Tenant Improvements (including, without limitation,
the Contractor), which approval shall not be unreasonably withheld, conditioned
or delayed.

(c) The construction contract will provide for progress payments, no more
frequently than once per calendar month, in minimum increments of $[*], and each
progress payment will be funded as follows: Landlord will fund the percentage of
each progress payment equal to a fraction expressed as a percentage, the
numerator of which is the Allowance and the denominator of which is the total
cost of the Initial Tenant Improvements; and Tenant will fund the remainder. [*]
percent ([*]%) of each progress payment shall be retained by Landlord until
Tenant delivers, or causes to be delivered, to Landlord a certificate of
occupancy or certificate of completion, in form and substance reasonably
satisfactory to Landlord, with respect to the Premises together with final and
unconditional waivers of mechanic’s liens concerning the work for all labor and
services performed and all material furnished in connection with the work,
signed by the Contractor and all subcontractors, suppliers, and laborers
involved in the work. Notwithstanding anything contained herein or in the Lease
to the contrary, Landlord shall have no obligation to disburse any portion of
the Allowance during any period of time that Tenant is in default of its
obligations under the Lease (beyond any applicable notice and cure periods) or
upon or following termination of the Lease.

(d) If the final cost of the design and construction of the Initial Tenant
Improvements is less than the Allowance, the difference shall be retained by
Landlord. In the event that Tenant requests any changes to Tenant’s Plans,
Landlord shall not unreasonably withhold its consent to any such changes,
provided the changes do not adversely affect the Building’s structure, systems,
equipment or appearance, but if such changes increase the costs of constructing
the Initial Tenant Improvements shown on Tenant’s Plans, Tenant shall pay such
increased costs to the Contractor.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

B-2



--------------------------------------------------------------------------------

(e) Notwithstanding anything contained in this Exhibit B or in the Lease to the
contrary, Landlord shall not be permitted to charge a supervisory fee in
connection with the Initial Tenant Improvements. This shall not limit in any way
Landlord’s right to charge Tenant (subject to the Allowance or the Additional
Allowance, as applicable) for the actual, out-of-pocket costs incurred by
Landlord in reviewing and approving Tenant’s Plans under Section 1 above.

3. Allowance; Additional Allowance.

(a) Landlord shall provide Tenant with a cash allowance for the Initial Tenant
Improvements equal to the product of (a) the rentable square footage of the
Building (126,926) and (b) $[*] less any termination payments, or portions
thereof, paid or payable by Landlord (including any amounts in dispute) to any
of the following Existing Tenants in accordance with the terms and conditions
set forth in the Termination Agreements: Hancock – $[*]; Mediclick – $[*]; W&W –
$[*] (the resulting net amount shall hereinafter be referred to as the
“Allowance”). Notwithstanding anything contained herein to the contrary, a
portion of the Allowance equal to $[*] per rentable square foot of the Premises
may applied as a credit toward (i) Tenant’s moving costs, (ii) the costs to
install Tenant’s phone system in the Premises, (iii) the costs to move the
existing tenants of the Building in connection with Tenant’s termination of the
Existing Leases, (iv) the costs to install Tenant’s computer and networking
equipment, including related cabling and wiring, (v) the costs to install
Tenant’s generator, (vi) Tenant’s furniture acquisition costs, (vii) project
management costs, (viii) and any other costs incurred by Tenant during the
construction of the Initial Tenant Improvements or Tenant’s move into the
Premises. All costs attributable to the Initial Tenant Improvements or Tenant’s
move into the Premises which exceed the Allowance shall be paid for by Tenant,
subject to the Additional Allowance (as defined below).

(b) Notwithstanding the foregoing, at Tenant’s option, Tenant shall be permitted
to amortize up to an additional $[*] per square foot of the Premises (the
“Additional Allowance”) into the Monthly Base Rent over the initial Lease Term
at a rate of [*] percent ([*]%) per annum, for additional Initial Tenant
Improvements, to be evidenced by an amendment to the Lease reasonably
satisfactory to Landlord and Tenant. Tenant shall exercise the foregoing option
by giving written notice to Landlord at the time Tenant submits Tenant’s Plans
to Landlord for Landlord’s review in accordance with the terms and conditions of
Section 1 above.

(c) The parties acknowledge and agree that Landlord has paid the costs of all
initial “test fits” in respect of the Premises. All other architectural fees and
space planning costs (including, without limitation, any costs incurred by
Landlord in reviewing and approving Tenant’s Plans) shall be borne by Tenant,
subject to the Allowance.

4. Insurance. Before beginning the Initial Tenant Improvements, Tenant shall pay
for and deliver to Landlord policies and certificates of insurance in amounts
and with such companies as shall be reasonably satisfactory to Landlord, such
as, but not limited to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

B-3



--------------------------------------------------------------------------------

Public Liability, Property Damage and Workmen’s Compensation, to protect
Landlord and Tenant during the period of performing the Initial Tenant
Improvements. Landlord, the Building Manager, Cornerstone Real Estate Advisers
LLC and the Contractor shall be named as insured parties in such policies or
certificates of insurance and the same shall remain in effect during the period
of the performance of the Initial Tenant Improvements.

5. Compliance with Laws. All the Initial Tenant Improvements shall be in
accordance with the rules and regulations of any governmental department or
bureau having jurisdiction thereover (including, without limitation, the City of
Raleigh Building Department) and shall not conflict with, or be in violation, or
cause any violation, of Landlord’s base Building plans and/or the base
construction of the Building, and all the Initial Tenant Improvements shall be
completed free of all liens and encumbrances. All permits which may be required
by Tenant for the Initial Tenant Improvements shall be procured and paid for by
Tenant (subject to the Allowance), or, if Landlord shall deem the same
advisable, Landlord may procure such permits and Tenant shall pay for the same
(subject to the Allowance). No plans and/or specifications required to be filed
by Tenant pursuant to any work contemplated to be performed by it within the
Premises shall be filed or submitted to any governmental authority having
jurisdiction thereover without first having obtained Landlord’s approval of
same.

6. Removal of Debris. Upon completion of the Initial Tenant Improvements, Tenant
will remove all debris and excess materials from the Building and the Premises.

7. Harmonious Labor. The labor employed by Tenant or the Contractor shall always
be harmonious and compatible with the labor employed by Landlord or any
contractors or sub-contractors of Landlord. Should such labor be incompatible
with such Landlord’s labor as shall be determined by the sole judgment of
Landlord, to be exercised in good faith, Landlord may require Tenant to withdraw
from the Premises until the completion of any then ongoing work by Landlord.

8. Indemnity. Tenant shall indemnify and save Landlord free and harmless from
and against any and all claims arising from or out of any entry thereon or the
performance of the Initial Tenant Improvements and from and against any and all
claims arising from or claimed to arise from any act or neglect of Tenant or
Tenant’s representatives or from any failure to act, or for any other reason
whatsoever arising out of said entry or such work.

9. Removal of Specialized Initial Tenant Improvements. Initial Tenant
Improvements which Landlord reasonably determines are specialized to Tenant’s
use and occupancy of the Premises including, without limitation, wiring and
cabling shall, at the election of Landlord (which election shall be communicated
to Tenant at the time of Landlord’s approval of Tenant’s Plans), either (1) be
removed by Tenant at its expense before the expiration or earlier termination of
the term of the Lease or (2) remain upon the Premises and be surrendered
therewith without disturbance, molestation or injury upon the expiration or
earlier termination of the Lease. If Landlord requires the removal of all or
part of the specialized Initial Tenant Improvements, Tenant, at its expense,
shall repair any damage to the Premises or the Building caused by such removal.
If Tenant fails to remove any specialized Initial Tenant Improvements upon
Landlord’s request, then Landlord may (but shall not be obligated to) remove the
same and the cost of such removal and repair of any damage caused by the same,
together with any and all damages which Landlord may suffer and sustain by
reason of the failure of Tenant to remove the same, shall be charged to Tenant
and paid upon demand.

 

B-4



--------------------------------------------------------------------------------

10. Tenant’s Representative. Tenant hereby authorizes Mike Holveck, of Jones
Lang LaSalle, as Tenant’s representative to act on its behalf and represent its
interests with respect to all matters which pertain to the construction of
Initial Tenant Improvements, and to make decisions binding upon Tenant with
respect to such matters.

11. Landlord’s Representative. Landlord hereby authorizes Nora Clark Neilson to
be Landlord’s representative in connection with construction of the Initial
Tenant Improvements. Tenant hereby expressly recognizes and agrees that no other
person claiming to act on behalf of the Landlord is authorized to do so, and any
costs, expenses liabilities or obligations incurred or paid by Tenant in
reliance on the discretion of any such other person shall be Tenant’s sole
responsibility.

12. Conflicts Between Exhibit B and Lease. In the event of a conflict between
the terms and provisions of the Lease and the terms and provisions of this
Exhibit B, the terms and provisions of this Exhibit B shall control.

 

B-5



--------------------------------------------------------------------------------

Exhibit B-1

Description of Base Building Condition

 

1. Common Area restrooms completed and ready for use. Finishes to include modern
tile floor and walls with decorative medallions and granite countertops.

 

2.

Two foot (2’) by two foot (2’) suspended ceiling grid in the corridors on the
first (1st) and second (2nd) floors of Building.

 

3. Two foot (2’) and four foot (4’) “Ts” for completion of ceiling grid
purchased and inventoried on floor. Costs of installing “Ts” shall be deducted
from Allowance.

 

4. One Thousand Four Hundred (1,400) boxes of decorative two foot (2’) by two
foot (2’) lay-in ceiling tiles with an off-white t-grid. Tiles to be provided,
stacked and on the ground. Labor will be included as part of the Allowance.

 

5. All interior load-bearing columns, core walls, and mechanical rooms to be
wrapped in sheetrock, taped, floated and ready for final finish.

 

6. Installed custom aluminum horizontal mini-blinds.

 

7. Four hundred (400) two foot (2’) by four foot (4’) T-8 lights purchased and
inventoried on the floor. Landlord is unable to return pre-purchased lighting.

 

8. One hundred twenty (120) volt power providing four and one-half (4.5) watts
per square foot.

 

9. One (1) sprinkler head per one hundred (100) usable square feet installed and
turned up.

 

10.

Seven (7) installed twenty (20) amp circuits on the second (2nd) floor of
Building, and eighty (80) installed twenty (20) amp circuits per floor on the
third (3rd), fourth (4th) and fifth (5th) floors of Building.

 

11. Eight (8) installed VAV boxes per floor. During construction of the Initial
Tenant Improvements, costs of additional VAV boxes shall be deducted from the
Allowance.

 

12.

Finished elevator lobby area and Common Area corridors on the first (1st) and
second (2nd) floors of Building.

 

13. Certificate of Occupancy dated April 2008. Base Building elevators in place.

 

14. Pad for Tenant’s back-up generator to be constructed in a location mutually
agreed upon by Landlord and Tenant.



--------------------------------------------------------------------------------

Exhibit C

Form of Sublease Consent

Pursuant to Article 16 of that certain Office Lease by and between CORNERSTONE
COLONNADE LLC, a Delaware limited liability company, as Landlord, and SALIX
PHARMACEUTICALS, INC., a California corporation, as Tenant, dated January     ,
2011, as amended (the “Lease”), Landlord hereby consents to the Sublease
attached hereto as Exhibit A (the “Sublease”) provided that, notwithstanding
anything contained in the Sublease to the contrary, this consent shall in no way
be deemed to (i) modify or amend any of the terms of the Lease, (ii) expand or
alter in any way Landlord’s obligations or Tenant’s rights thereunder,
(iii) serve as a consent of Landlord to any request other than the consent set
forth above, (iv) waive any rights or remedies Landlord may have under the
Lease, or (v) constitute a release of Tenant of any of its obligations under the
Lease. Without limiting the generality of the foregoing, Landlord shall not be
bound by any of the terms or provisions contained in the Sublease and any
provision in the Sublease that purports to impose any obligation upon Landlord
shall be of no force or effect as to Landlord.

 

LANDLORD:

CORNERSTONE COLONNADE LLC,

a Delaware limited liability company

By:   CORNERSTONE REAL ESTATE ADVISERS LLC,   a Delaware limited liability
company,   its authorized agent   By:  

 

  Name:   David M. Romano   Title:   Vice President   Date:  

 



--------------------------------------------------------------------------------

Exhibit D

Building’s Rules and Regulations

and Janitorial Specifications

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2. No awnings or other projection shall be attached to the outside walls or
windows of the Building without the prior consent of Landlord, which shall not
be unreasonably withheld, conditioned, or delayed. No curtains, blinds, shades,
or screens shall be attached to or hung in, or used in connection with, any
window or door of the premises demised to any tenant or occupant, without the
prior consent of Landlord. Such awnings, projections, curtains, blinds, shades,
screens or other fixtures must be of a quality, type, design and color, and
attached in a manner, approved by Landlord.

3. Intentionally deleted.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. No tenant shall
bring or keep, or permit to be brought or kept, any inflammable, combustible,
explosive or hazardous fluid, materials, chemical or substance in or about the
premises demised to such tenant.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Landlord, and as Landlord may direct. No tenant or occupant shall
install any resilient tile or similar floor covering in the premises demised to
such tenant or occupant except in a manner approved by Landlord.

8. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the premises demised to any tenant. No cooking, except for microwave
cooking and catering, shall be done or permitted in the Building by any tenant
without the approval of the Landlord. No tenant shall cause or permit any
unusual or objectionable odors to emanate from the premises demised to such
tenant.

 

D-1



--------------------------------------------------------------------------------

9. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods, or property of any kind at
auction, without the prior consent of Landlord.

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or window.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.

12. All removals from the Building, or the carrying in or out of the Building or
the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine, from time to time. Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of the Rules and Regulations or the
provisions of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or to a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.

14. Intentionally deleted.

15. Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

16. Landlord reserves the right to exclude from the Building, between the hours
of 6:00 P.M. and 8:00 A.M. on business days and at all hours on Saturdays,
Sundays and holidays, all persons who do not present a pass to the Building
signed by Landlord. Landlord will furnish passes to persons for whom any tenant
requests such passes. Each tenant shall be responsible for all persons for whom
it requests such passes and shall be liable to Landlord for all acts of such
persons.

17. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed. Corridor doors, when not in use, shall be kept closed.

18. Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Landlord’s agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

 

D-2



--------------------------------------------------------------------------------

19. No premises shall be used, or permitted to be used for lodging or sleeping,
or for any immoral or illegal purposes.

20. The requirements of tenants will be attended to only upon application at the
office of Landlord. Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, and work outside of
their regular duties, unless under specific instructions from the office of
Landlord.

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

22. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight, or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may require.

23. If the Premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord.

24. No premises shall be used, or permitted to be used, at any time, without the
prior approval of Landlord, as a store for the sale or display of goods, wares
or merchandise of any kind, or as a restaurant, shop, booth, bootblack or other
stand, or for the conduct of any business or occupation which predominantly
involves direct patronage of the general public in the premises demised to such
tenant, or for manufacturing or for other similar purposes.

25. No tenant shall clean any window in the Building from the outside.

26. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Landlord. If any such matter requires special handling,
only a qualified person shall be employed to perform such special handling. No
tenant shall place, or permit to be placed, on any part of the floor or floors
of the premises demised to such tenant, a load exceeding the floor load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord reserves the right to prescribe the weight and position of safes and
other heavy matter, which must be placed so as to distribute the weight.

27. Landlord shall provide and maintain an alphabetical directory board in the
first (1st) floor (main lobby) of the Building and no other directory shall be
permitted without the prior consent of Landlord. Each tenant shall be allowed
one line on such board unless otherwise agreed to in writing.

 

D-3



--------------------------------------------------------------------------------

28. With respect to work being performed by a tenant in its premises with the
approval of Landlord, the tenant shall refer all contractors, contractors’
representatives and installation technicians to Landlord for its supervision,
approval and control prior to the performance of any work or services. This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.

29. Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.

30. Landlord shall not permit entrance to the premises of tenants by use of pass
keys controlled by Landlord, to any person at any time without written
permission from such tenant, except employees, contractors, or service personnel
directly supervised by Landlord and employees of the United States Postal
Service.

31. Each tenant and all of tenant’s employees and invitees shall observe and
comply with the driving and parking signs and markers on the Land surrounding
the Building, and Landlord shall not be responsible for any damage to any
vehicle towed because of noncompliance with parking regulations.

32. Without Landlord’s prior approval, no tenant shall install any radio or
television antenna, loudspeaker, music system or other device on the roof or
exterior walls of the Building or on common walls with adjacent tenants.

33. Each tenant shall store all trash and garbage within its premises or in such
other areas specifically designated by Landlord. No materials shall be placed in
the trash boxes or receptacles in the Building unless such materials may be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage and will not result in a violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be only through
entry ways and elevators provided for such purposes and at such times as
Landlord shall designate.

34. No tenant shall employ any persons other than the janitor or Landlord for
the purpose of cleaning its premises without the prior consent of Landlord. No
tenant shall cause any unnecessary labor by reason of its carelessness or
indifference in the preservation of good order and cleanliness. Janitor service
shall include ordinary dusting and cleaning by the janitor assigned to such work
and shall not include beating or shampooing of carpets or rugs or moving of
furniture or other special services. Janitor service shall be furnished Mondays
through Fridays, legal holidays excepted; janitor service will not be furnished
to areas which are occupied after 9:30 P.M. Window cleaning shall be done only
by Landlord, and only between 6:00 A.M. and 5:00 P.M.

35. No tenant shall permit smoking of any type of tobacco product (e.g.,
cigarettes, cigars, pipes, etc.) in or about its premises by any of its
employees, servants, agents, representatives, visitors, customers, licensees,
invitees, guests, contractors, or any person whomsoever, and, upon Landlord’s
request, shall post in a conspicuous place or places in or about its premises,
“No Smoking” signs or placards. Each tenant acknowledges that its premises and
interior of the Building are non-smoking facilities.

 

D-4



--------------------------------------------------------------------------------

JANITORIAL SPECIFICATIONS

GENERAL OFFICE AREAS

FREQUENCY:

Daily – Five (5) Days per Week

 

1. Empty all trash receptacles and remove collected waste to dumpster. Replace
plastic liners as needed.

 

2. Dust and spot clean all reachable horizontal surfaces of furniture, fixtures,
equipment and accessories with treated cloths.

 

3. Clean and polish all drinking fountains and disinfect.

 

4. Spot clean by damp wiping fingerprints and smudges on walls, partitions,
doors, door frames, and light switches.

 

5. Vacuum clean all traffic lanes and obviously soiled carpeted surfaces.

 

6. Inspect carpet for spots and stains, removing where possible.

 

7. Intentionally deleted.

 

8. Spot clean partition and door glass. Clean all entrance and door glass.

 

9. Intentionally deleted.

 

10. Clean and sanitize all telephones.

 

11. When specifically requested by tenant, damp clean blackboards or liquid
marker boards. Chalk and marker trays or ledges should be cleaned as needed.

 

12. Clean interior and exterior of all elevators. This includes polishing
stainless steel panels, if applicable, cleaning threshold track, and properly
maintaining elevator flooring.

 

13. Intentionally deleted.

 

14. Thoroughly clean kitchens, breakrooms and vending area floors, walls and
horizontal cabinet surfaces.

 

15. Sweep and police entryways (defined as areas within twenty feet of all
entrances). Pick up cigarette butts and trash beside entrances.

 

16. Vacuum, mop or sweep, as applicable, all lobby and foyer areas. NOTE: Damp
mop hard tile surfaces.

 

17. Leave office and furniture in neat, orderly fashion.

 

D-5



--------------------------------------------------------------------------------

FREQUENCY:

Weekly

 

1. Vacuum or sweep all fabric office furniture, including chairs and couches.

 

2. Vacuum clean all carpeted floor surfaces, including edges, corners, and under
easily moved furniture.

 

3. Dust all chair and table legs and rungs, baseboards, ledges, moldings and
other low reach areas.

 

4. Wipe down stairway rails and properly clean steps and landings.

FREQUENCY:

Monthly

 

1. Dust all surfaces above normal reach including sills ledges, moldings,
shelves, door frames, pictures, blinds, and vents.

 

2. Buff VCT flooring.

RESTROOMS

FREQUENCY:

Daily – Five (5) Days per Week

 

1. Clean and sanitize fixtures, mirrors, counters. Polish chrome, mop floors,
refill dispensers, empty and remove trash.

 

2. Spot clean by damp wiping fingerprints and smudges on walls, partitions,
doors, door frames and light switches.

 

3. Re-supply soaps, paper products and dispensers.

 

4. Clean, disinfect and deodorize all sinks, urinals, toilets and toilet seat
(both sides).

FREQUENCY:

Weekly

 

1. Polish brass faucets.

 

2. Wash all partitions, tile walls and enamel surfaces.

 

D-6



--------------------------------------------------------------------------------

FREQUENCY:

Monthly

 

1. Machine scrub all restroom floor areas.

FREQUENCY:

Semi - annually

 

1. Semi-annually or as needed dust or vacuum clean or wash all ceiling diffusers
and blinds.

 

D-7



--------------------------------------------------------------------------------

Exhibit E

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) dated as of February 11, 2011, by and
among CORNERSTONE COLONNADE LLC, a Delaware limited liability company
(“Landlord”), through its authorized agent, CORNERSTONE REAL ESTATE ADVISERS
LLC, a Delaware limited liability company having an address at 180 Glastonbury
Boulevard, Suite 200, Glastonbury, Connecticut 06033, SALIX PHARMACEUTICALS,
INC., a California corporation having its principal office at 1700 Perimeter
Park Drive, Morrisville, North Carolina 27560-8404 (“Salix”), MEDICLICK, INC., a
North Carolina corporation having an address at 8510 Colonnade Center Drive,
Suite 207, Raleigh, North Carolina 27615 (“Mediclick”), JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), successor by merger to JOHN HANCOCK LIFE INSURANCE
COMPANY, a Michigan corporation having an address at 197 Clarendon Street,
C-8-11, Boston, Massachusetts 02116 (“John Hancock”), WISDOM & WEALTH SOLUTIONS,
INC., a North Carolina corporation having an address at 8510 Colonnade Center
Drive, Suite 109, Raleigh, NC 27615 (“W&W”, and together with Landlord, Salix,
Mediclick and John Hancock, collectively, the “Lease Parties” and each,
individually, a “Lease Party”) and KROLL, MCNAMARA, EVANS & DELEHANTY, LLP, a
Connecticut limited liability partnership having an office at 65 Memorial Road -
Suite 300, West Hartford, Connecticut 06107 (“Escrow Agent”).

R E C I T A L S :

WHEREAS, Landlord has leased to each of Mediclick, John Hancock and W&W,
pursuant to three (3) separate Office Leases (the “Existing Leases”), separate
and distinct leased premises within the office building known as Colonnade II
(the “Building”) located at 8510 Colonnade Center Drive, Raleigh, North
Carolina;

WHEREAS, Landlord intends to lease to Salix pursuant to that certain Office
Lease dated as of even date herewith (the “Salix Lease”) approximately 126,926
rentable square feet of space on the first (1st), second (2nd), third (3rd),
fourth (4th) and fifth (5th) floors in the Building;

WHEREAS, Landlord and each of Mediclick, John Hancock and W&W, pursuant to three
(3) separate Amendment to Lease and Lease Termination Agreements each dated as
of even date herewith (collectively, the “Termination Agreements”, and together
with the Salix Lease, the “Documents”), desire to terminate their respective
Existing Leases and their tenancies within the Building and further to surrender
their respective leased premises to Landlord so that Landlord may lease the
entirety of the Building to Salix;

WHEREAS, the effectiveness of the Salix Lease and the Termination Agreements is
subject to the satisfaction of certain conditions (the “Escrow Conditions”) more
particularly described herein;

WHEREAS, the parties hereto agree that until such time as the Escrow Conditions
have been satisfied, the Documents shall be held in escrow (the “Escrow”) with
Escrow Agent to be released from escrow only in accordance with and subject to
the provisions of this Agreement; and

 

E-1



--------------------------------------------------------------------------------

WHEREAS, Escrow Agent has agreed to act as escrow agent with regard to the
Escrow and, in that capacity, to hold and release the Documents in accordance
with this Agreement.

A G R E E M E N T S :

NOW, THEREFORE, in consideration of the matters described in the foregoing
recitals, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

1. Appointment of Escrow Agent. Escrow Agent is hereby designated and appointed
escrow agent of the Escrow for purposes of holding and releasing the Documents
in accordance with the terms of this Agreement. Escrow Agent hereby accepts such
appointment and agrees to hold and release the Documents in accordance with the
terms of this Agreement. Landlord shall be responsible for payment of any fees
due to Escrow Agent in connection with the performance by Escrow Agent of its
duties hereunder.

2. Salix Security Deposit. Simultaneously with its execution and delivery of
this Agreement, Salix shall deliver the Security Deposit (as defined in the
Salix Lease) (the “Salix Deposit”) to Escrow Agent.

3. Delivery of Documents into Escrow. Simultaneously with, or immediately after,
the execution and delivery of this Agreement, fully executed counterparts of the
Documents set forth on Exhibit A attached hereto and incorporated herein have
been or shall be delivered to Escrow Agent.

4. Release from Escrow. Upon, and only upon, Escrow Agent’s receipt of the Salix
Deposit and each of the executed Documents set forth on Exhibit A, Escrow Agent
shall release from Escrow and thereby deliver to (i) each of the Lease Parties a
fully-executed original of each Document to which each such Lease Party is a
party and (ii) Landlord the Salix Deposit.

5. Limitation of Liability of Escrow Agent. Escrow Agent shall not be
responsible or liable in any manner whatsoever for the correctness, genuineness
or validity of any document or instrument, or any signature thereon, deposited
with or delivered to Escrow Agent pursuant to this Agreement. Escrow Agent may
act in reliance upon any such document or instrument which Escrow Agent in good
faith believes to be genuine and duly authorized, without investigation as to
the correctness, genuineness or validity thereof. Escrow Agent shall not be
liable for the consequences of any action taken or omitted to be taken in
connection with this Agreement, except for acts or omissions resulting from
Escrow Agent’s gross negligence, intentional misconduct or bad faith.

6. Indemnification. Each Lease Party shall, individually, indemnify and hold
Escrow Agent harmless from and against all suits, claims, actions, judgments,
losses, liabilities, damages, charges, fees, costs and expenses (including, but
not limited to,

 

E-2



--------------------------------------------------------------------------------

attorneys’ fees and expenses) which may be imposed upon or incurred by Escrow
Agent in connection with the performance by Escrow Agent of its duties hereunder
arising as a result of such Lease Party’s gross negligence, intentional
misconduct or bad faith. This Section shall survive the termination of this
Agreement.

7. Notices. Any notice, report, demand, request or other instrument or
communication authorized or required under this Agreement to be given or
delivered by any party hereto to any other party hereto shall be in writing and
shall be deemed to have been properly given or delivered, if addressed to the
party intended to receive the same at the address of such party as set forth
above.

8. Entire Agreement and Changes. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, released, discharged,
withdrawn, revoked or terminated orally, or by any action or inaction. In order
to be effective and enforceable, any such change, waiver, release, discharge,
withdrawal, revocation or termination must be evidenced by a written document or
instrument signed by the party against which enforcement of such change, waiver,
release, discharge, withdrawal, revocation or termination is sought, and then
shall be effective and enforceable only to the extent specifically provided in
such document or instrument.

9. Termination. This Agreement shall remain in full force and effect until the
earlier to occur of (i) Escrow Agent’s release from Escrow and delivery of the
Documents as set forth herein or (ii) 12:00 p.m. Eastern Standard Time on
February 14, 2011. In the event that this Agreement terminates pursuant to
subsection (ii) above, Escrow Agent shall destroy all Documents unless otherwise
directed by collective written instruction of the parties hereto.

10. Governing Law; Separability. This Agreement shall be construed, interpreted,
enforced and governed by and in accordance with the internal laws of the State
of North Carolina, without regard to principles of conflicts of laws.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall be deemed
to be one and the same Agreement.

12. Binding Effect. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

13. Waiver of Right to Jury Trial. The parties hereto each hereby waives any and
all right to a jury trial in connection with this Agreement or the Escrow.

[No further text on this page. The signature page follows.]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CORNERSTONE COLONNADE LLC, a Delaware limited liability company By:  
CORNERSTONE REAL ESTATE ADVISERS LLC,   a Delaware limited liability company,  
its authorized agent   By:  

 

  Name:   David M. Romano   Title:   Vice President SALIX PHARMACEUTICALS, INC.,
a California corporation By:  

 

Name:  

 

Title:  

 

MEDICLICK, INC., a North Carolina corporation By:  

 

Name:  

 

Title:  

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan corporation By:  

 

Name:  

 

Title:  

 

WISDOM & WEALTH SOLUTIONS, INC., a North Carolina corporation By:  

 

Name:  

 

Title:  

 

KROLL, MCNAMARA, EVANS & DELEHANTY, LLP, a Connecticut limited liability
partnership By:  

 

Name:   Shelley A. Kroll Title:   Partner

 

E-4



--------------------------------------------------------------------------------

Exhibit A

The Documents

 

  •  

Two (2) counterparts of the Salix Lease, fully executed by Landlord and Salix.

 

  •  

Two (2) counterparts of the Mediclick Termination Agreement, fully executed by
Landlord and Mediclick.

 

  •  

Two (2) counterparts of the John Hancock Termination Agreement, fully executed
by Landlord and John Hancock.

 

  •  

Two (2) counterparts of the W&W Termination Agreement, fully executed by
Landlord and W&W.

 

E-5



--------------------------------------------------------------------------------

Exhibit F

Options to Extend Term

(i) Tenant shall have and is hereby granted the four (4) consecutive options to
extend the Term of the Lease of the entire Premises (each an “Extension Option,”
and, collectively, the “Extension Options”), each for a period of five
(5) additional years (each an “Extension Period,” and, collectively, the
“Extension Periods”), provided that: (a) Tenant shall give written notice to
Landlord of Tenant’s election of interest to exercise any particular Extension
Option no earlier than twenty-four (24), and no later than twelve (12) months,
prior to the then current Expiration Date (“Tenant’s Notice to Extend”); and
(b) Tenant is not then currently in default at the time of the exercise of the
applicable Extension Option or arise subsequent thereto, which event by notice
and/or the passage of time would constitute a default by Tenant if not cured
within the applicable cure period.

(ii) All terms and conditions of the Lease, including without limitation all
provisions governing the payment of Rent, shall remain in full force and effect
during each Extension Period, except that the Monthly Base Rent payable during
each Extension Period shall be the then prevailing rental rate being offered to
tenants in the Raleigh, North Carolina area considering and, if appropriate,
adjusted for all relevant factors advantageous to either Landlord or Tenant in
the determination of Monthly Base Rent (the “Current Market Rental Rate”).

(iii) Landlord shall notify Tenant of Landlord’s proposed Monthly Base Rent for
the applicable Extension Period within thirty (30) days after Landlord’s receipt
of Tenant’s Notice to Extend. Promptly after Landlord gives Tenant Landlord’s
proposal for Current Market Rental Rate with respect to the applicable Extension
Period, Landlord and Tenant shall commence negotiations to agree upon the
Current Market Rental Rate. If Landlord and Tenant are unable to reach agreement
on the Current Market Rental Rate within thirty (30) days after the date on
which Landlord gives Tenant Landlord’s proposal for the Current Market Rental
Rate, then Tenant shall have the right to rescind Tenant’s Notice to Extend upon
ten (10) days’ written notice to Landlord, in which event the Lease shall expire
as of the then current Expiration Date (unless sooner terminated as provided in
the Lease). If Tenant does not so rescind Tenant’s Notice to Extend, then the
Current Market Rental Rate shall be determined as provided below.

(iv) If Tenant does not rescind Tenant’s Notice to Extend as provided in
subsection (iii) above, then, within ten (10) days after the date on which
Landlord gives Tenant Landlord’s proposal for Current Market Rental Rate,
Landlord and Tenant shall each simultaneously submit to the other in a sealed
envelope its good faith estimate of the Current Market Rental Rate. If the
higher of such estimates is not more than [*] percent ([*]%) of the lower of
such estimates, then the Current Market

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

E-1



--------------------------------------------------------------------------------

Rental Rate shall be the average of the two (2) estimates. If the matter is not
resolved by the exchange of estimates, then Current Market Rental Rate shall be
determined as hereinafter provided.

(v) Within seven (7) days after the exchange of estimates, the parties shall
select, as an arbitrator, a mutually acceptable commercial real estate broker
licensed in the State of North Carolina as a real estate broker specializing in
the field of commercial office leasing in the Raleigh, North Carolina area,
having no less than ten (10) years’ experience in such field (an “Approved
Broker”). If the parties cannot agree on such person, then within a second
(2nd) period of seven (7) days, each shall select an Approved Broker and within
a third (3rd) period of seven (7) days, the two (2) appointed persons shall
select a third (3rd) Approved Broker and the third (3rd) person shall be the
arbitrator. If one (1) party shall fail to make such appointment within said
second (2nd) seven (7) day period, then the person chosen by the other party
shall be the sole arbitrator. Once the arbitrator has been selected as provided
for above, then, as soon thereafter as practicable, but in any case within
fourteen (14) days after his or her appointment, the arbitrator shall determine
the Current Market Rental Rate by selecting either the Landlord’s estimate of
Current Market Rental Rate or the Tenant’s estimate of Current Market Rental
Rate. There shall be no discovery or similar proceedings. The arbitrator’s
decision as to which estimate of Current Market Rental Rate shall be the Current
Market Rental Rate for the applicable Extension Period shall be rendered in
writing to both Landlord and Tenant and shall be final and binding upon them and
shall be the Monthly Base Rent for the Extension Period. The costs of the
arbitrator will be equally divided between Landlord and Tenant. Any fees of any
counsel engaged by Landlord or Tenant, however, shall be borne by the party that
retained such counsel.

(vi) The parties shall execute an amendment modifying this Lease to set forth
the Monthly Base Rent for the Premises during the applicable Extension Period
within ten (10) days of the parties’ agreement or, in the alternative, within
ten (10) days of the arbitrator’s determination, of the Monthly Base Rent for
the applicable Extension Period.

 

E-2



--------------------------------------------------------------------------------

Exhibit G

Form of Subordination, Non-Disturbance and Attornment Agreement

This Lease Subordination, Non-Disturbance of Possession and Attornment Agreement
(the “Lease Subordination, Non-Disturbance of Possession and Attornment
Agreement” or “Agreement”) is made as of the      day of             , 20    ,
among [Name of Lender] (the “Lender”), having a place of business at
        [Address of Lender]        ,         [Name of Borrower]         (the
“Landlord” or “Borrower”), a         [State/Type of Entity]         having a
place of business at         [Address]         , and         [Name of
Tenant]        , a         [State/Type of Entity]         (the “Tenant”) having
a place of business at         [Address]        .

Introductory Provisions

A. Lender is relying on this Agreement as an inducement to Lender in making and
maintaining a loan (the “Loan”) secured by, among other things, a Mortgage and
Security Agreement dated as of                     ,              (the
“Mortgage”) given by Borrower covering property commonly known as and numbered
                    ,                     ,                     ,
                    , (the “Property”). Lender is also the “Assignee” under an
Assignment of Leases, Rents and Profits (the “Assignment”) dated as of
                    , from Borrower with respect to the Property.

B. Tenant is the tenant under that certain lease (the “Lease”) dated
                    ,             , made with Landlord; covering certain
premises (the “Premises”) at the Property as more particularly described in the
Lease.

C. Lender requires, as a condition to the making and maintaining of the Loan,
that the Mortgage be and remain superior to the Lease and that its rights under
the Assignment be recognized.

D. Tenant requires as a condition to the Lease being subordinate to the Mortgage
that its rights under the Lease be recognized.

E. Lender, Landlord, and Tenant desire to confirm their understanding with
respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained in this Agreement, and other valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and with the
understanding by Tenant that Lender shall rely hereon in making and maintaining
the Loan, Lender, Landlord, and Tenant agree as follows:

 

1. Subordination. The Lease and the rights of Tenant thereunder (including
purchase options, rights of first refusal or similar rights, if any) are
subordinate and inferior to the Mortgage and any amendment, renewal,
substitution, extension or replacement thereof and each advance made thereunder
as though the Mortgage, and each such amendment, renewal, substitution,
extension or replacement were executed and recorded, and the advance made,
before the execution of the Lease.

 

G-1



--------------------------------------------------------------------------------

2. Non-Disturbance. So long as Tenant is not in default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed or observed:
(a) Tenant’s occupancy of the Premises shall not be disturbed by Lender in the
exercise of any of its rights under the Mortgage during the term of the Lease,
or any extensions or renewals thereof made in accordance with the terms of the
Lease, and (b) Lender will not join Tenant as a party defendant in any action or
proceeding for the purpose of terminating Tenant’s interest and estate under the
Lease because of any default under the Mortgage.

 

3. Attornment and Certificates. In the event Lender succeeds to the interest of
Borrower as Landlord under the Lease, or if the Property or the Premises are
sold pursuant to the power of sale under the Mortgage, Tenant shall attorn to
Lender, or a purchaser upon any such foreclosure sale, and shall recognize
Lender, or such purchaser, thereafter as the Landlord under the Lease. Such
attornment shall be effective and self-operative without the execution of any
further instrument. Tenant agrees, however, to execute and deliver at any time
and from time to time, upon the request of any holder(s) of any of the
indebtedness or other obligations secured by the Mortgage, or upon request of
any such purchaser, (a) any instrument or certificate which, in the reasonable
judgment of such holder(s), or such purchaser, may be necessary or appropriate
in any such foreclosure proceeding or otherwise to evidence such attornment and
(b) an instrument or certificate regarding the status of the Lease, consisting
of statements, if true (and if not true, specifying in what respect): (i) that
the Lease is in full force and effect, (ii) the date through which rentals have
been paid, (iii) the duration and date of the commencement of the term of the
Lease, (iv) the nature of any amendments or modifications to the Lease, (v) that
no default, or state of facts, which with the passage of time or notice, or
both, would constitute a default, exists on the part of either party to the
Lease, and (vi) the dates on which payments of additional rent, if any, are due
under the Lease.

 

4.

Limitations. If Lender exercises any of its rights under the Assignment or the
Mortgage, or if Lender shall succeed to the interest of Landlord under the Lease
in any manner, or if any purchaser acquires the Property, or the Premises, upon
or after any foreclosure of the Mortgage, or any deed in lieu thereof, Lender or
such purchaser, as the case may be, shall have the same remedies by entry,
action or otherwise in the event of any default by Tenant (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants and
conditions of the Lease on Tenant’s part to be paid, performed or observed that
Landlord had or would have had if Lender or such purchaser had not succeeded to
the interest of the present Landlord. From and after any such attornment, Lender
or such purchaser shall be bound to Tenant under all the terms, covenants and
conditions of the Lease, and Tenant shall, from and after such attornment to
Lender, or to such

 

G-2



--------------------------------------------------------------------------------

 

purchaser, have the same remedies against Lender, or such purchaser, for the
breach of an agreement contained in the Lease that Tenant might have had under
the Lease against Landlord, if Lender or such purchaser had not succeeded to the
interest of Landlord. Provided, however, that Lender or such purchaser shall
only be bound during the period of its ownership, and that in the case of the
exercise by Lender of its rights under the Mortgage, or the Assignment, or any
combination thereof, or a foreclosure, or deed in lieu of foreclosure, all
Tenant claims shall be satisfied only out of the interest, if any, of Lender, or
such purchaser, in the Property, and Lender and such purchaser shall not be:
(a) liable for any act or omission of any prior landlord (including Landlord);
or (b) liable for or incur any obligation with respect to the construction of
the Property or any improvements of the Premises or the Property; or (c) subject
to any offsets or defenses which Tenant might have against any prior landlord
(including Landlord), or (d) bound by any rent or additional rent which Tenant
might have paid for more than the then current rental period to any prior
landlord (including Landlord); or (e) bound by any amendment or modification of
the Lease, or any consent to any assignment or sublease, made without Lender’s
prior written consent; or (f) bound by or responsible for any security deposit
not actually received by Lender; or (g) liable for any obligation with respect
to any breach of warranties or representations of any nature under the Lease or
otherwise, including without limitation, any warranties or representations
respecting use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability and/or fitness for any purpose, or possession; or (h) liable for
consequential damages.

 

5. Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) Landlord
under the Lease, or any subsequent Landlord, against Tenant in the event of any
default by Tenant (beyond any period expressed in the Lease within which Tenant
may cure such default) in the payment of rent or in the performance of
observance of any of the terms, covenants or conditions of the Lease on Tenant’s
part to be performed or observed; or (b) Tenant to pursue claims under the Lease
against any prior landlord (including Landlord) in the event of any default by
prior landlord whether or not such claim is barred against Lender or a
subsequent purchaser.

 

6. Notice and Right to Cure. Tenant agrees to provide Lender with a copy of each
notice of default given to Landlord under the Lease at the same time such notice
of default is given to Landlord. In the event of any default by Landlord under
the Lease, Tenant will take no action to terminate the Lease: (a) if the default
is not curable by Lender (so long as the default does not interfere with
Tenant’s use and occupancy of the Premises), or (b) if the default is curable by
Lender, unless the default remains uncured for a period of sixty (60) days after
written notice thereof shall have been given, postage prepaid, to Landlord at
Landlord’s address, and to Lender at the address provided in Section 7 below;
provided, however, that if any such default is such that it reasonably cannot be
cured within such sixty (60) day period, such period shall be extended for such
additional period of time as shall be reasonably necessary (including, without
limitation, a reasonable period of time to obtain possession of the Property and
to foreclose the Mortgage), if Lender gives Tenant written notice within such
sixty (60) day period of Lender’s election to undertake the cure of the default
and if curative action (including, without limitation, action to obtain
possession and foreclosure) is instituted within a reasonable period of time and
is thereafter diligently pursued. Notwithstanding the foregoing, Lender shall
have no obligation to cure any default under the Lease.

 

G-3



--------------------------------------------------------------------------------

7. Notices. Any notice or communication required or permitted hereunder shall be
in writing, and shall be given or delivered: (a) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(b) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

  To Lender:   

 

       

 

       

 

    

To Landlord:

  

 

       

 

       

 

        Attention:   

 

           (Title)      To Tenant:   

 

       

 

       

 

        Attention:   

 

           (Title)   

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

 

8. No Oral Change. This Agreement may not be modified orally or in any manner
other than by an agreement in writing signed by the parties hereto or their
respective successors in interest.

 

9. Payment of Rent To Lender. Tenant acknowledges that it has notice that the
Lease and the rent and all sums due thereunder have been assigned to Lender as
part of the security for the obligations secured by the Mortgage. In the event
Lender notifies Tenant of a default under the Loan and demands that Tenant pay
its rent and all other sums due under the Lease to Lender, Tenant agrees that it
will honor such demand and pay its rent and all other sums due under the Lease
to Lender, or Lender’s designated agent, until otherwise notified in writing by
Lender. Landlord unconditionally authorizes and directs Tenant to make rent
payments directly to Lender following receipt of such notice without any
obligation to further inquire as to whether or not any default exists under the
Mortgage or the Assignment and that Landlord shall have no right or claim
against Tenant for or by reason of any payments of rent or other charges made by
Tenant to Lender following receipt of such notice.

 

G-4



--------------------------------------------------------------------------------

10. No Amendment or Cancellation of Lease. So long as the Mortgage remains
undischarged of record, Tenant shall not amend, modify, cancel or terminate the
Lease, or consent to an amendment, modification, cancellation or termination of
the Lease, or agree to subordinate the Lease to any other mortgage, without
Lender’s prior written consent in each instance.

 

11. Options. With respect to any options for additional space provided to Tenant
under the Lease, Lender agrees to recognize the same if Tenant is entitled
thereto under the Lease after the date on which Lender succeeds as landlord
under the Lease by virtue of foreclosure or deed in lieu of foreclosure or
Lender takes possession of the Premises; provided, however, Lender shall not be
responsible for any acts of any prior landlord (including Landlord) under the
Lease, or the act of any tenant, subtenant or other party which prevents Lender
from complying with the provisions hereof and Tenant shall have no right to
cancel the Lease or to make any claims against Lender on account thereof.

 

12. Captions. Captions and headings of sections are not parts of this Agreement
and shall not be deemed to affect the meaning or construction of any of the
provisions of this Agreement.

 

13. Counterparts. This Agreement may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state where the Property is located.

 

15. Parties Bound. The provisions of this Agreement shall be binding upon and
inure to the benefit of Tenant, Lender and Landlord and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not constitute a consent by Landlord or Lender to an assignment
or sublease by Tenant, but has reference only to those instances in which such
consent is not required pursuant to the Lease or for which such consent has been
given.

 

G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

      LENDER:       By:  

 

        Name:         Title: ATTEST:        

 

        Name:         Title:               TENANT:      

 

      By:  

 

        Name:         Title: ATTEST:        

 

        Name:         Title:               LANDLORD:      

 

      By:  

 

        Name:         Title: ATTEST:        

 

        Name:         Title:        

 

G-6



--------------------------------------------------------------------------------

STATE OF                 )    ) ss: COUNTY OF                 )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by                     ,                     , of
                    , a                     , on behalf of the corporation.

 

 

  Notary Public   My Commission Expires:  

STATE OF             

   )    ) ss: COUNTY OF                 )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by                     ,                     , of
                    , an                      corporation, on behalf of the
corporation.

 

 

  Notary Public   My Commission Expires:  

STATE OF             

   )    ) ss: COUNTY OF                 )

The foregoing instrument was acknowledged before me this      day of
            , 20    , by                     ,                     , of
                    , an                      corporation, on behalf of the
corporation.

 

 

  Notary Public   My Commission Expires:  

THIS INSTRUMENT PREPARED BY:      

 

     

 

     

 

G-7



--------------------------------------------------------------------------------

Exhibit H-1

Form of John Hancock Life Insurance Company Lease Termination Agreement

[to be attached]



--------------------------------------------------------------------------------

AMENDMENT TO LEASE AND LEASE TERMINATION AGREEMENT

THIS AMENDMENT TO LEASE AND LEASE TERMINATION AGREEMENT (this “Agreement”) is
executed and effective as of this      day of February, 2011.

R E C I T A L S:

WHEREAS, CORNERSTONE COLONNADE LLC, a Delaware limited liability company
(“Landlord”), through its authorized agent, CORNERSTONE REAL ESTATE ADVISERS
LLC, a Delaware limited liability company, having an address at 180 Glastonbury
Boulevard, Suite 200, Glastonbury, Connecticut 06033, and JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), successor by merger to JOHN HANCOCK LIFE INSURANCE
COMPANY, a Michigan corporation (“Tenant”), having an address at 197 Clarendon
Street, C-8-11, Boston, Massachusetts 02116, entered into a certain Office Lease
dated as of July 3, 2008 (the “Lease”) for certain space on the first floor of
the office building known as Colonnade II, located at 8510 Colonnade Center
Drive, Raleigh, North Carolina 25615, which space measures approximately 11,498
rentable square (the “Demised Premises”); and

WHEREAS, Landlord and Tenant have reached an agreement to terminate the tenancy
created by the Lease and to set forth their agreement with respect to the
surrender of the Demised Premises to Landlord and the amendment of the Lease;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree and covenant as follows:

 

  1. All capitalized words and terms used in this Agreement shall have the same
meaning as defined in the Lease, unless otherwise defined herein. As used
herein, the term “Termination Date” shall be June 30, 2011 (the “Termination
Date”).

 

  2. On the Termination Date, Landlord agrees to accept the surrender by Tenant
of the Demised Premises, subject to Tenant’s compliance with the terms and
conditions of this Agreement and Tenant’s payment of the balance of any Monthly
Base Rent and Additional Rent due under the Lease with respect to the Demised
Premises through the Termination Date (subject to any post-termination
reconciliation provided for in the Lease). Upon Tenant’s surrender of possession
of the Demised Premises to Landlord in accordance with the terms and conditions
set forth herein, the Lease and the tenancy created thereby shall terminate as
of the Termination Date. Failure by Tenant to surrender the Demised Premises in
accordance with the terms and conditions hereof shall constitute an event of
default under the Lease requiring neither any notice from Landlord nor any right
to cure on the part of Tenant.



--------------------------------------------------------------------------------

  3. Tenant shall surrender possession of the Demised Premises to Landlord on or
before the Termination Date in the condition required under Article 14 of the
Lease, as if the Termination Date were the Expiration Date thereunder.

 

  4. Provided that Tenant actually surrenders possession of the entire Demised
Premises as set forth herein, then Tenant shall be paid a lump-sum cash payment
by Landlord in the amount of [*] and [*] Dollars ($[*]) on July 1, 2011. In the
event that Tenant does not fully surrender and vacate the entire Demised
Premises on or prior to the Termination Date, TIME BEING OF THE ESSENCE, Tenant
shall forfeit its right to receive the Termination Fee.

 

  5. The parties hereto acknowledge and agree that this Agreement is hereby
expressly contingent upon Landlord and Salix Pharmaceuticals, Inc. (“Salix”)
fully executing an agreement for Salix to lease (the “Salix Lease”) certain
space in the Building. Both of the Salix Lease and this Agreement shall be
subject to the terms and conditions of that certain escrow agreement by and
among Landlord, Tenant, Salix and certain other tenants at the Building (the
“Escrow Agreement”) that in part provides for the simultaneous release from
escrow of the Salix Lease and this Agreement. Notwithstanding anything contained
herein, this Agreement shall not be effective or otherwise binding upon the
parties hereto unless and until this Agreement is released from escrow in
accordance with the terms and conditions of the Escrow Agreement.

 

  6. Tenant represents and warrants to Landlord that (i) Tenant is the sole
legal and beneficial owner of the Tenant’s right, title and interest under the
Lease, (ii) Tenant has not assigned the Lease or any of its right, title and
interest thereunder, (iii) Tenant has not sublet any or all of the Demised
Premises or granted to any other person or entity any license or other right to
use or occupy any or all of the Demised Premises, (iv) Tenant has not done or,
to Tenant’s actual knowledge, suffered anything whereby the Demised Premises
have or the Lease has been encumbered in any way, (v) Tenant is not a party to
any currently effective brokerage or leasing agency agreement with respect to
the Demised Premises,(vi) Tenant has the full power and authority to enter in to
this Agreement, (vii) the person executing this Agreement on Tenant’s behalf has
been duly authorized to do so, and (viii) no consent of any third party is
required for Tenant to enter into and perform its obligations under this
Agreement.

Landlord represents and warrants to Tenant that (i) other than in connection
with the Salix Lease, Landlord is not a party to any currently effective
brokerage or leasing agency agreement with respect to the Demised Premises,
(ii) Landlord has the full power and authority to enter in to this Agreement,
(iii) the person executing this Agreement on Landlord’s behalf has been duly
authorized to do so, and (iv) no consent of any third party is required for
Landlord to enter into and perform its obligations under this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

  7. Tenant shall be liable to Landlord for any and all reasonable out of pocket
fees and charges incurred by Landlord in connection with the collection of any
amounts due hereunder resulting from Tenant’s default under this Agreement,
including, without limitation, reasonable attorney’s fees and costs. Landlord
shall be liable to Tenant for any and all reasonable out of pocket fees and
charges incurred by Tenant in connection with the collection of any amounts due
hereunder resulting from Landlord’s default under this Agreement, including,
without limitation, reasonable attorney’s fees and costs.

 

  8. This Agreement shall be governed by the laws of the State of North
Carolina. TENANT AND LANDLORD HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
CLAIM, ACTION PROCEEDING OR COUNTERCLAIM BY EITHER LANDLORD OR TENANT AGAINST
EACH OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.

 

  9. This Agreement shall be binding upon the parties, their heirs, executors,
administrators, assigns, successors in interest, predecessors in interest, and
anyone claiming by, through or under the parties, and shall inure to the benefit
of the parties and their respective successors and assigns.

 

  10. This Agreement may be executed in multiple counterparts, each of which
when fully executed shall be deemed an original.

 

  11. This Agreement represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

  12. If any provision of this Agreement or application to any party or
circumstance is determined by any court of competent jurisdiction to be invalid
or unenforceable to any extent, the remainder of this Agreement or the
application of that provision to that party or those circumstances, other than
those as to which it is determined to be invalid or unenforceable, will not be
affected thereby, and each provision of this Agreement will be valid and will be
enforced to the fullest permitted by law.

 

  13. The Lease, as amended by this Agreement, is hereby ratified and confirmed.
In the event of a conflict between the provisions of the Lease and the
provisions of this Agreement, the provisions of this Agreement shall control,
and all other provisions of the Lease shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first above written.

 

    LANDLORD: Signed, Sealed and Delivered     CORNERSTONE COLLONADE LLC, In the
Presence of:     a Delaware limited liability company     By:   CORNERSTONE REAL
ESTATE       ADVISERS LLC,      

a Delaware limited liability company

its Authorized Agent

     

 

   

By:

 

 

      Name: David M. Romano       Title:   Vice President     TENANT:     JOHN
HANCOCK LIFE     INSURANCE COMPANY (U.S.A.),     a Michigan corporation

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Exhibit H-2

Form of Mediclick, Inc. Lease Termination Agreement

[to be attached]



--------------------------------------------------------------------------------

Exhibit H-3

Form of Wisdom & Wealth Solutions, Inc. Lease Termination Agreement

[to be attached]



--------------------------------------------------------------------------------

AMENDMENT TO LEASE AND LEASE TERMINATION AGREEMENT

This Amendment to Lease and Lease Termination Agreement (this “Agreement”) is
executed and effective as of this              day of February, 2011.

R E C I T A L S:

WHEREAS, CORNERSTONE COLONNADE LLC, a Delaware limited liability company
(“Landlord”), through its authorized agent, CORNERSTONE REAL ESTATE ADVISERS
LLC, a Delaware limited liability company, having an address at 180 Glastonbury
Boulevard, Suite 200, Glastonbury, Connecticut 06033, and WISDOM & WEALTH
SOLUTIONS, INC., a North Carolina corporation (“Tenant”), having an address at
8510 Colonnade Center Drive, Suite 109, Raleigh, NC 27615, entered into a
certain Office Lease dated as of June 30, 2010 (the “Lease”) for certain space
on the first floor of the office building known as Colonnade II (the
“Building”), located at 8510 Colonnade Center Drive, Raleigh, North Carolina
25615, which space measures approximately 1,898 rentable square feet (the
“Demised Premises”); and

WHEREAS, Landlord and Tenant have reached an agreement to terminate the tenancy
created by the Lease and to set forth their agreement with respect to the
surrender of the Demised Premises to Landlord and the amendment of the Lease;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree and covenant as follows:

 

  1. All capitalized words and terms used in this Agreement shall have the same
meaning as defined in the Lease, unless otherwise defined herein. As used
herein, the term “Termination Date” shall be June 30, 2011 (the “Termination
Date”).

 

  2. On the Termination Date, Landlord agrees to accept the surrender by Tenant
of the Demised Premises, subject to Tenant’s compliance with the terms and
conditions of this Agreement and Tenant’s payment of the balance of any Monthly
Base Rent and Additional Rent due under the Lease with respect to the Demised
Premises through the Termination Date (subject to any post-termination
reconciliation provided for in the Lease). Upon Tenant’s surrender of possession
of the Demised Premises to Landlord in accordance with the terms and conditions
set forth herein, the Lease and the tenancy created thereby shall terminate as
of the Termination Date. Failure by Tenant to make any payment as and when due
hereunder or to surrender the Demised Premises in accordance with the terms and
conditions hereof shall constitute an event of default under the Lease requiring
neither any notice from Landlord nor any right to cure on the part of
Tenant. Tenant acknowledges and agrees that upon such default, in addition to
Landlord’s other rights and remedies under the Lease, Landlord shall have the
right to obtain an order for possession in a summary ejectment proceeding before
the Magistrate.

 

  3. Tenant shall surrender possession of the Demised Premises to Landlord on or
before the Termination Date in the condition required under Article 14 of the
Lease, as if the Termination Date were the Expiration Date thereunder.



--------------------------------------------------------------------------------

  4. Provided that Tenant actually surrenders possession of the Demised Premises
as set forth herein, then Tenant shall be paid [*] and [*] Dollars ($[*]) (the
“Termination Fee”). The Termination Fee shall be paid in monthly installments of
[*] and [*] Dollars ($[*]), commencing upon the date that this Agreement is
released from escrow pursuant to the Escrow Agreement (as hereinafter defined),
and continuing on the first day of each month thereafter through June of 2011,
with the entire remaining balance then outstanding to be paid in full on July 1,
2011. In the event that Tenant does not fully surrender and vacate the entire
Demised Premises on or prior to the Termination Date, TIME BEING OF THE ESSENCE,
Tenant shall forfeit its right to receive the Termination Fee.

 

  5. The parties hereto acknowledge and agree that this Agreement is hereby
expressly contingent upon Landlord and Salix Pharmaceuticals, Inc. (“Salix”)
fully executing an agreement for Salix to lease (the “Salix Lease”) certain
space in the Building. Both of the Salix Lease and this Agreement shall be
subject to the terms and conditions of that certain escrow agreement by and
among Landlord, Tenant, Salix and certain other tenants at the Building (the
“Escrow Agreement”) that in part provides for the simultaneous release from
escrow of the Salix Lease and this Agreement. Notwithstanding anything contained
herein, this Agreement shall not be effective or otherwise binding upon the
parties hereto unless and until this Agreement is released from escrow in
accordance with the terms and conditions of the Escrow Agreement.

 

  6. Provided Tenant has complied with the terms and conditions of this
Agreement and the Lease, Landlord shall return the Security Deposit to Tenant on
or before July 6, 2011.

 

  7. Tenant represents and warrants to Landlord that (i) Tenant is the sole
legal and beneficial owner of the Tenant’s right, title and interest under the
Lease, (ii) Tenant has not assigned the Lease or any of its right, title and
interest thereunder, (iii) Tenant has not sublet any or all of the Demised
Premises or granted to any other person or entity any license or other right to
use or occupy any or all of the Demised Premises, (iv) Tenant has not done or,
to Tenant’s actual knowledge, suffered anything whereby the Demised Premises
have or the Lease has been encumbered in any way, (v) Tenant is not a party to
any currently effective brokerage or leasing agency agreement with respect to
the Demised Premises, (vi) Tenant has the full power and authority to enter in
to this Agreement, (vii) the person executing this Agreement on Tenant’s behalf
has been duly authorized to do so, and (viii) no consent of any third party is
required for Tenant to enter into and perform its obligations under this
Agreement.

 

  8. The parties shall be liable for any and all fees and charges incurred by
any party in the collection of the amounts due hereunder resulting from a
party’s default, including, without limitation, attorney’s fees and costs.

 

  9. This Agreement shall be governed by the laws of the State of North
Carolina. TENANT AND LANDLORD HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
CLAIM, ACTION PROCEEDING OR COUNTERCLAIM BY EITHER LANDLORD OR TENANT AGAINST
EACH OTHER OR ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

  10. This Agreement shall be binding upon the parties, their heirs, executors,
administrators, assigns, successors in interest, predecessors in interest, and
anyone claiming by, through or under the parties, and shall inure to the benefit
of the parties and their respective successors and assigns.

 

  11. This Agreement may be executed in multiple counterparts, each of which
when fully executed shall be deemed an original.

 

  12. This Agreement represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

  13. If any provision of this Agreement or application to any party or
circumstance is determined by any court of competent jurisdiction to be invalid
or unenforceable to any extent, the remainder of this Agreement or the
application of that provision to that party or those circumstances, other than
those as to which it is determined to be invalid or unenforceable, will not be
affected thereby, and each provision of this Agreement will be valid and will be
enforced to the fullest permitted by law.

 

  14. The Lease, as amended by this Agreement, is hereby ratified and confirmed.
In the event of a conflict between the provisions of the Lease and the
provisions of this Agreement, the provisions of this Agreement shall control,
and all other provisions of the Lease shall remain in full force and effect.

[No further text on this page. The signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first above written.

 

    LANDLORD: Signed, Sealed and Delivered     CORNERSTONE COLLONADE LLC, In the
Presence of:     a Delaware limited liability company     By:   CORNERSTONE REAL
ESTATE       ADVISERS LLC,       a Delaware limited liability company       its
Authorized Agent

 

      By:  

 

      Name:   David M. Romano       Title:   Vice President

 

            TENANT:     WISDOM &WEALTH SOLUTIONS, INC.,     a North Carolina
corporation

 

    By:  

 

    Name:  

 

    Title:  

 

       

 

       